EXHIBIT 10.1
 
EXECUTION COPY
 


CLASS A-1 NOTE PURCHASE AGREEMENT
(SERIES 2018-1 VARIABLE FUNDING SENIOR NOTES, CLASS A-1)
dated as of January 17, 2018
among
WENDY’S FUNDING, LLC,
as Master Issuer,
QUALITY IS OUR RECIPE, LLC,
WENDY’S PROPERTIES, LLC,
WENDY’S SPV GUARANTOR, LLC,
each as a Guarantor,
WENDY’S INTERNATIONAL, LLC,
as Manager,
CERTAIN CONDUIT INVESTORS,
each as a Conduit Investor,
CERTAIN FINANCIAL INSTITUTIONS,
each as a Committed Note Purchaser,
CERTAIN FUNDING AGENTS,
COÖPERATIEVE RABOBANK, U.A., NEW YORK BRANCH,
as L/C Provider,
COÖPERATIEVE RABOBANK, U.A., NEW YORK BRANCH,
as Swingline Lender,
and
COÖPERATIEVE RABOBANK, U.A., NEW YORK BRANCH,
as Administrative Agent





--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page
ARTICLE I DEFINITIONS
2
Section 1.01
Definitions
2
Section 1.02
Defined terms
2
     
ARTICLE II PURCHASE AND SALE OF SERIES 2018-1 CLASS A-1 NOTES
10
Section 2.01
The Initial Advance Notes
10
Section 2.02
Advances
11
Section 2.03
Borrowing Procedures
12
Section 2.04
The Series 2018-1 Class A-1 Notes
15
Section 2.05
Reduction in Commitments
15
Section 2.06
Swingline Commitment
18
Section 2.07
L/C Commitment
21
Section 2.08
L/C Reimbursement Obligations
25
Section 2.09
L/C Participations
27
     
ARTICLE III INTEREST AND FEES
29
Section 3.01
Interest
29
Section 3.02
Fees
31
Section 3.03
Eurodollar Lending Unlawful
31
Section 3.04
Deposits Unavailable
31
Section 3.05
Increased Costs, etc.
32
Section 3.06
Funding Losses
33
Section 3.07
Increased Capital or Liquidity Costs
33
Section 3.08
Taxes
34
Section 3.09
Change of Lending Office
37
     
ARTICLE IV OTHER PAYMENT TERMS
38
Section 4.01
Time and Method of Payment (Amounts Distributed by the Administrative Agent)
38
Section 4.02
Order of Distributions (Amounts Distributed by the Trustee or the Paying Agent)
38
Section 4.03
L/C Cash Collateral
39
Section 4.04
Alternative Arrangements with Respect to Letters of Credit
40
     
ARTICLE V THE ADMINISTRATIVE AGENT AND THE FUNDING AGENTS
40
Section 5.01
Authorization and Action of the Administrative Agent
40
Section 5.02
Delegation of Duties
41
Section 5.03
Exculpatory Provisions
41
Section 5.04
Reliance
41
Section 5.05
Non-Reliance on the Administrative Agent and Other Purchasers
42
Section 5.06
The Administrative Agent in its Individual Capacity
42

 
 
i

--------------------------------------------------------------------------------

 
Section 5.07
Successor Administrative Agent; Defaulting Administrative Agent
42
Section 5.08
Authorization and Action of Funding Agents
44
Section 5.09
Delegation of Duties
44
Section 5.10
Exculpatory Provisions
44
Section 5.11
Reliance
45
Section 5.12
Non-Reliance on the Funding Agent and Other Purchasers
45
Section 5.13
The Funding Agent in its Individual Capacity
45
Section 5.14
Successor Funding Agent
45
     
ARTICLE VI REPRESENTATIONS AND WARRANTIES
46
Section 6.01
The Master Issuer and Guarantors
46
Section 6.02
The Manager
48
Section 6.03
Lender Parties
48
     
ARTICLE VII CONDITIONS
49
Section 7.01
Conditions to Issuance and Effectiveness
49
Section 7.02
Conditions to Initial Extensions of Credit
49
Section 7.03
Conditions to Each Extension of Credit
50
     
ARTICLE VIII COVENANTS
51
Section 8.01
Covenants
51
     
ARTICLE IX MISCELLANEOUS PROVISIONS
53
Section 9.01
Amendments
53
Section 9.02
No Waiver; Remedies
54
Section 9.03
Binding on Successors and Assigns
54
Section 9.04
Survival of Agreement
55
Section 9.05
Payment of Costs and Expenses; Indemnification
55
Section 9.06
Characterization as Related Document; Entire Agreement
58
Section 9.07
Notices
58
Section 9.08
Severability of Provisions
58
Section 9.09
Tax Characterization
59
Section 9.10
No Proceedings; Limited Recourse
59
Section 9.11
Confidentiality
60
Section 9.12
GOVERNING LAW; CONFLICTS WITH INDENTURE
61
Section 9.13
JURISDICTION
61
Section 9.14
WAIVER OF JURY TRIAL
61
Section 9.15
Counterparts
61
Section 9.16
Third-Party Beneficiary
61
Section 9.17
Assignment
61
Section 9.18
Defaulting Investors
64
Section 9.19
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
64
Section 9.20
Patriot Act
64

 
 
ii

--------------------------------------------------------------------------------

 
SCHEDULES AND EXHIBITS
   
SCHEDULE I
Investor Groups and Commitments
SCHEDULE II
Notice Addresses for Lender Parties, Agents, Master Issuer and Manager
SCHEDULE III
Additional Closing Conditions
SCHEDULE IV
Letters of Credit
   
EXHIBIT A-1
Form of Advance Request
EXHIBIT A-2
Form of Swingline Loan Request
EXHIBIT B
Form of Assignment and Assumption Agreement
EXHIBIT C
Form of Investor Group Supplement
EXHIBIT D
Form of Purchaser’s Letter

 
 
iii

--------------------------------------------------------------------------------

CLASS A-1 NOTE PURCHASE AGREEMENT
THIS CLASS A-1 NOTE PURCHASE AGREEMENT, dated as of January 17, 2018 (as
amended, supplemented, amended and restated or otherwise modified from time to
time in accordance with the terms hereof, this “Agreement”), is made by and
among:
(a)           WENDY’S FUNDING, LLC, a Delaware limited liability company (the
“Master Issuer”),
(b)           QUALITY IS OUR RECIPE, LLC, a Delaware limited liability company,
WENDY’S PROPERTIES, LLC, a Delaware limited liability company, and WENDY’S SPV
GUARANTOR, LLC, a Delaware limited liability company (each, a “Guarantor” and,
collectively, the “Guarantors”),
(c)           WENDY’S INTERNATIONAL, LLC, an Ohio limited liability company, as
the manager (the “Manager”),
(d)           the several commercial paper conduits listed on Schedule I as
Conduit Investors and their respective permitted successors and assigns (each, a
“Conduit Investor” and, collectively, the “Conduit Investors”),
(e)           the several financial institutions listed on Schedule I as
Committed Note Purchasers and their respective permitted successors and assigns
(each, a “Committed Note Purchaser” and, collectively, the “Committed Note
Purchasers”),
(f)            for each Investor Group, the financial institution entitled to
act on behalf of the Investor Group set forth opposite the name of such Investor
Group on Schedule I as Funding Agent and its permitted successors and assigns
(each, the “Funding Agent” with respect to such Investor Group and,
collectively, the “Funding Agents”),
(g)           COÖPERATIEVE RABOBANK, U.A., NEW YORK BRANCH, as L/C Provider,
(h)           COÖPERATIEVE RABOBANK, U.A., NEW YORK BRANCH, as Swingline Lender,
and
(i)            COÖPERATIEVE RABOBANK, U.A., NEW YORK BRANCH, in its capacity as
administrative agent for the Conduit Investors, the Committed Note Purchasers,
the Funding Agents, the L/C Provider and the Swingline Lender (together with its
permitted successors and assigns in such capacity, the “Administrative Agent”).
BACKGROUND
1.             Contemporaneously with the execution and delivery of this
Agreement, the Master Issuer and Citibank, N.A., as Trustee, are entering into
the Series 2018-1 Supplement, of even date herewith (as the same may be amended,
supplemented, amended and restated or otherwise modified from time to time in
accordance with the terms thereof, the “Series 2018-1 Supplement”), to the Base
Indenture, dated as of June 1, 2015 (as the same may be amended,
 

--------------------------------------------------------------------------------

supplemented, amended and restated or otherwise modified from time to time in
accordance with the terms thereof, the “Base Indenture” and, together with the
Series 2018-1 Supplement and any other supplement to the Base Indenture, the
“Indenture”), by and between the Master Issuer and the Trustee, pursuant to
which the Master Issuer will issue the Series 2018-1 Class A-1 Notes (as defined
in the Series 2018-1 Supplement) in accordance with the Indenture.
2.             The Master Issuer wishes to (a) issue the Series 2018-1 Class A-1
Advance Notes to each Funding Agent on behalf of the Investors in the related
Investor Group, and obtain the agreement of the applicable Investors to make
loans from time to time (each, an “Advance” or a “Series 2018-1 Class A-1
Advance” and, collectively, the “Advances” or the “Series 2018-1 Class A-1
Advances”) that will constitute the purchase of Series 2018-1 Class A‑1
Outstanding Principal Amounts on the terms and conditions set forth in this
Agreement; (b) issue the Series 2018-1 Class A-1 Swingline Note to the Swingline
Lender and obtain the agreement of the Swingline Lender to make Swingline Loans
on the terms and conditions set forth in this Agreement; and (c) issue the
Series 2018-1 Class A-1 L/C Note to the L/C Provider and obtain the agreement of
the L/C Provider to provide Letters of Credit on the terms and conditions set
forth in this Agreement. L/C Obligations in connection with Letters of Credit
issued pursuant to the Series 2018-1 Class A-1 L/C Note will constitute
purchases of Series 2018-1 Class A-1 Outstanding Principal Amounts upon the
incurrence of such L/C Obligations. The Series 2018-1 Class A-1 Advance Notes,
the Series 2018-1 Class A-1 Swingline Note and the Series 2018-1 Class A-1 L/C
Note constitute Series 2018-1 Class A-1 Notes. The Manager has joined in this
Agreement to confirm certain representations, warranties and covenants made by
it in favor of the Trustee and the Noteholders in the Related Documents for the
benefit of each Lender Party.
ARTICLE I
DEFINITIONS
Section 1.01          Definitions.  As used in this Agreement and unless the
context requires a different meaning, capitalized terms used but not defined
herein (including the preamble and the recitals hereto) shall have the meanings
assigned to such terms in the Series 2018-1 Supplemental Definitions List
attached to the Series 2018-1 Supplement as Annex A thereto or in the Base
Indenture Definitions List attached to the Base Indenture as Annex A thereto, as
applicable. Unless otherwise specified herein, all Article, Exhibit, Section or
Subsection references herein shall refer to Articles, Exhibits, Sections or
Subsections of this Agreement.
 
Section 1.02          Defined terms.
“Acquiring Committed Note Purchaser” has the meaning set forth in
Section 9.17(a).
“Acquiring Investor Group” has the meaning set forth in Section 9.17(c).
“Affected Person” has the meaning set forth in Section 3.05.
“Aggregate Unpaids” has the meaning set forth in Section 5.01.
2

--------------------------------------------------------------------------------

“Base Rate” means, on any day, a rate per annum equal to the sum of (a) (i) the
greatest of (A) the Prime Rate in effect on such day, (B) the Federal Funds Rate
in effect on such day plus 0.50% and (C) the Eurodollar Funding Rate for a
Eurodollar Interest Accrual Period of one (1) month plus 0.50% plus (b) 1.00%;
provided that any change in the Base Rate due to a change in the Prime Rate or
the Federal Funds Rate shall be effective as of the opening of business on the
effective day of such change in the Prime Rate or the Federal Funds Rate,
respectively; provided, further, that changes in any rate of interest calculated
by reference to the Base Rate shall take effect simultaneously with each change
in the Base Rate; provided, further, that the Base Rate will in no event be
higher than the maximum rate permitted by applicable law.
“Base Rate Advance” means an Advance that bears interest at the Base Rate during
such time as it bears interest at such rate, as provided in this Agreement.
“Borrowing” has the meaning set forth in Section 2.02(c).
“Change in Law” means (a) any law, rule or regulation or any change therein or
in the interpretation or application thereof (whether or not having the force of
law), in each case, adopted, issued or occurring after the Closing Date or
(b) any request, guideline or directive (whether or not having the force of law)
from any government or political subdivision or agency, authority, bureau,
central bank, commission, department or instrumentality thereof, or any court,
tribunal, grand jury or arbitrator, or any accounting board or authority
(whether or not a Governmental Authority) which is responsible for the
establishment or interpretation of national or international accounting
principles, in each case, whether foreign or domestic (each, an “Official Body”)
charged with the administration, interpretation or application thereof, or the
compliance with any request or directive of any Official Body (whether or not
having the force of law) made, issued or occurring after the Closing Date;
provided, however, for purposes of this definition, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all regulations, requests,
guidelines or directives issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case, pursuant to Basel III, are deemed to have gone into effect and been
adopted subsequent to the date hereof.
“Commercial Paper” means, with respect to any Conduit Investor, the promissory
notes issued in the commercial paper market by or for the benefit of such
Conduit Investor.
“Commitments” means the obligations of each Committed Note Purchaser included in
each Investor Group to fund Advances pursuant to Section 2.02(a) and to
participate in Swingline Loans and Letters of Credit pursuant to Sections 2.06
and 2.08, respectively, in an aggregate stated amount up to its Commitment
Amount.
“Commitment Amount” means, as to each Committed Note Purchaser, the amount set
forth on Schedule I opposite such Committed Note Purchaser’s name as its
Commitment Amount or, in the case of a Committed Note Purchaser that becomes a
party to this Agreement pursuant to an Assignment and Assumption Agreement or
Investor Group Supplement, the amount set forth therein as such Committed Note
Purchaser’s Commitment Amount, in each case, as such amount may be (i) reduced
pursuant to Section 2.05 or (ii) increased or reduced by
3

--------------------------------------------------------------------------------

any Assignment and Assumption Agreement or Investor Group Supplement entered
into by such Committed Note Purchaser in accordance with the terms of this
Agreement.
“Commitment Percentage” means, on any date of determination, with respect to any
Investor Group, the ratio, expressed as a percentage, which such Investor
Group’s Maximum Investor Group Principal Amount bears to the Series 2018-1 Class
A-1 Notes Maximum Principal Amount on such date.
“Commitment Term” means the period from and including the Closing Date to but
excluding the earlier of (a) the Commitment Termination Date and (b) the date on
which the Commitments are terminated or reduced to zero in accordance with this
Agreement.
“Commitment Termination Date” means the Series 2018-1 Class A-1 Notes Renewal
Date (as such date may be extended pursuant to Section 3.6(b) of the Series
2018-1 Supplement).
“Committed Note Purchaser Percentage” means, on any date of determination, with
respect to any Committed Note Purchaser in any Investor Group, the ratio,
expressed as a percentage, which the Commitment Amount of such Committed Note
Purchaser bears to such Investor Group’s Maximum Investor Group Principal Amount
on such date.
“Conduit Assignee” means, with respect to any Conduit Investor, any commercial
paper conduit whose Commercial Paper is rated by at least two of the Specified
Rating Agencies and is rated at least “A-1” from Standard & Poor’s, “P-1” from
Moody’s and/or “F1” from Fitch, as applicable, that is administered by the
Funding Agent with respect to such Conduit Investor or any Affiliate of such
Funding Agent, in each case, designated by such Funding Agent to accept an
assignment from such Conduit Investor of the Investor Group Principal Amount or
a portion thereof with respect to such Conduit Investor pursuant to
Section 9.17(b).
“Confidential Information” has the meaning set forth in Section 9.11.
“CP Advance” means an Advance that bears interest at the CP Rate during such
time as it bears interest at such rate, as provided in this Agreement.
“CP Funding Rate” means, with respect to each Conduit Investor, for any day
during any Interest Accrual Period, for any portion of the Advances funded or
maintained through the issuance of Commercial Paper by such Conduit Investor,
the per annum rate equivalent to the weighted average cost (as determined by the
related Funding Agent, and which shall include (without duplication) the fees
and commissions of placement agents and dealers, incremental carrying costs
incurred with respect to Commercial Paper maturing on dates other than those on
which corresponding funds are received by such Conduit Investor, other
borrowings by such Conduit Investor and any other costs associated with the
issuance of Commercial Paper) of or related to the issuance of Commercial Paper
that are allocated, in whole or in part, by such Conduit Investor or its related
Funding Agent to fund or maintain such Advances for such Interest Accrual Period
(and which may also be allocated in part to the funding of other assets of the
Conduit Investor); provided, however, that if any component of any such rate is
a discount rate, in calculating the “CP Funding Rate” for such Advances for such
Interest Accrual Period, the related Funding Agent shall for such component use
the rate resulting from converting such discount rate to an interest bearing
equivalent rate per annum.
4

--------------------------------------------------------------------------------

“CP Rate” means, on any day during any Interest Accrual Period, an interest rate
per annum equal to the sum of (i) the CP Funding Rate for such Interest Accrual
Period plus (ii) 1.50%; provided that the CP Rate will in no event be higher
than the maximum rate permitted by applicable law.
“Defaulting Administrative Agent Event” has the meaning set forth in
Section 5.07(b).
“Defaulting Investor” means any Investor that has (a) failed to make a payment
required to be made by it under the terms of this Agreement within one (1)
Business Day of the day such payment is required to be made by such Investor
thereunder, (b) notified the Administrative Agent in writing that it does not
intend to make any payment required to be made by it under the terms of this
Agreement within one (1) Business Day of the day such payment is required to be
made by such Investor thereunder or (c) become the subject of an Event of
Bankruptcy.
“Eligible Conduit Investor” means, at any time, any Conduit Investor whose
Commercial Paper at such time is rated by at least two of the Specified Rating
Agencies and is rated at least “A-1” from Standard & Poor’s, “P-1” from Moody’s
and/or “F1” from Fitch, as applicable.
“Eurodollar Advance” means an Advance that bears interest at the Eurodollar Rate
during such time as it bears interest at such rate, as provided in this
Agreement.
“Eurodollar Business Day” means any Business Day on which dealings are also
carried on in the London interbank market and banks are open for business in
London.
“Eurodollar Funding Rate” means, for any Eurodollar Interest Accrual Period, the
rate per annum determined by the Administrative Agent at approximately
11:00 a.m. (London time) on the date that is two (2) Eurodollar Business Days
prior to the beginning of such Eurodollar Interest Accrual Period by reference
to the London interbank offered rate administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for U.S. Dollars for a period equal in length to such Eurodollar Interest
Accrual Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen
or, in the event such rate does not appear on either of such Reuters pages, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
as shall be selected by the Administrative Agent from time to time in its
reasonable discretion; provided that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the
“Eurodollar Funding Rate” shall be the rate (rounded upward, if necessary, to
the nearest one hundred-thousandth of a percentage point), determined by the
Administrative Agent to be the average of the offered rates for deposits in U.S.
Dollars in the amount of $1,000,000 for a period of time comparable to such
Eurodollar Interest Accrual Period which are offered by three leading banks in
the London interbank market at approximately 11:00 a.m. (London time) on the
date that is two (2) Eurodollar Business Days prior to the beginning of such
Eurodollar Interest Accrual Period as selected by the Administrative Agent
(unless the Administrative Agent is unable to obtain such rates from such banks,
in which case it will be deemed that a Eurodollar Funding Rate cannot be
ascertained for purposes of Section 3.04).  In respect of any Eurodollar
Interest Accrual Period that is less than one (1) month in duration and if no
Eurodollar Funding Rate is otherwise determinable with respect thereto in
accordance with the preceding sentence of this definition, the Eurodollar
5

--------------------------------------------------------------------------------

Funding Rate shall be determined through the use of straight-line interpolation
by reference to two rates calculated in accordance with the preceding sentence,
one of which shall be determined as if the maturity of the U.S. Dollar deposits
referred to therein were the period of time for which rates are available next
shorter than the Eurodollar Interest Accrual Period and the other of which shall
be determined as if such maturity were the period of time for which rates are
available next longer than the Eurodollar Interest Accrual Period.
“Eurodollar Funding Rate (Reserve Adjusted)” means, for any Eurodollar Interest
Accrual Period, an interest rate per annum (rounded upward to the nearest
1/100th of 1%) determined pursuant to the following formula:
Eurodollar Funding Rate
=
Eurodollar Funding Rate
(Reserve Adjusted)
 
1.00 - Eurodollar Reserve Percentage



The Eurodollar Funding Rate (Reserve Adjusted) for any Eurodollar Interest
Accrual Period will be determined by the Administrative Agent on the basis of
the Eurodollar Reserve Percentage in effect two (2) Eurodollar Business Days
before the first day of such Eurodollar Interest Accrual Period.
“Eurodollar Interest Accrual Period” means, with respect to any Eurodollar
Advance, the period commencing on and including the Eurodollar Business Day such
Advance first becomes a Eurodollar Advance in accordance with Section 3.01(b)
and ending on but excluding a date, as elected by the Master Issuer pursuant to
such Section 3.01(b), which is (i) one (1) month subsequent to such date,
(ii) two (2) months subsequent to such date, (iii) three (3) months subsequent
to such date or (iv) six (6) months subsequent to such date; provided, however,
that no Eurodollar Interest Accrual Period may end subsequent to the second
Business Day before the Quarterly Calculation Date occurring immediately prior
to the then-current Series 2018-1 Class A-1 Notes Renewal Date and upon the
occurrence and during the continuation of any Rapid Amortization Period or any
Event of Default, any Eurodollar Interest Accrual Period with respect to the
Eurodollar Advances of all Investor Groups may be terminated at the end of the
then-current Eurodollar Interest Accrual Period (or, if the Class A-1 Notes have
been accelerated in accordance with Section 9.2 of the Base Indenture,
immediately), at the election of the Administrative Agent or Investor Groups
holding in the aggregate more than 50% of the Eurodollar Tranche, by notice to
the Master Issuer, the Manager, the Control Party and the Funding Agents, and
upon such election the Eurodollar Advances in respect of which interest was
calculated by reference to such terminated Eurodollar Interest Accrual Period
shall be converted to Base Rate Advances.
“Eurodollar Rate” means, on any day during any Eurodollar Interest Accrual
Period, an interest rate per annum equal to the sum of (i) the Eurodollar
Funding Rate (Reserve Adjusted) for such Eurodollar Interest Accrual Period plus
(ii) 1.50%; provided that the Eurodollar Rate will in no event be higher than
the maximum rate permitted by applicable law.
“Eurodollar Reserve Percentage” means, for any Eurodollar Interest Accrual
Period, the reserve percentage (expressed as a decimal) equal to the maximum
aggregate reserve requirements (including all basic, emergency, supplemental,
marginal and other reserves and
6

--------------------------------------------------------------------------------

taking into account any transitional adjustments or other scheduled changes in
reserve requirements) specified under regulations issued from time to time by
the F.R.S. Board and then applicable to liabilities or assets constituting
“Eurocurrency Liabilities,” as currently defined in Regulation D of the F.R.S.
Board, having a term approximately equal or comparable to such Eurodollar
Interest Accrual Period.
“Eurodollar Tranche” means any portion of the Series 2018-1 Class A-1
Outstanding Principal Amount funded or maintained with Eurodollar Advances.
“FATCA” means (a) Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
Treasury regulations thereunder or official interpretations thereof, (b) any
treaty, law, regulation or other official guidance enacted in any other
jurisdiction, or relating to an intergovernmental agreement between the United
States and any other jurisdiction with the purpose (in either case) of
facilitating the implementation of (a) above, or (c) any agreement pursuant to
the implementation of paragraphs (a) or (b) above with the U.S. Internal Revenue
Service or any other Governmental Authority in the United States.
“Federal Funds Rate” means, for any specified period, a fluctuating interest
rate per annum equal for each day during such period to the weighted average of
the overnight federal funds rates as published in Federal Reserve Board
Statistical Release H.15(519) or any successor or substitute publication
selected by the Administrative Agent (or, if such day is not a Business Day, for
the next preceding Business Day), or if, for any reason, such rate is not
available on any day, the rate determined, in the reasonable opinion of the
Administrative Agent, to be the rate at which overnight federal funds are being
offered in the national federal funds market at 9:00 a.m. (Eastern time).
“F.R.S. Board” means the Board of Governors of the Federal Reserve System.
“Increase” has the meaning set forth in Section 2.1(a) of the Series 2018-1
Supplement.
“Interest Reserve Letter of Credit” means any letter of credit issued hereunder
for the benefit of the Trustee and the Senior Noteholders or the Senior
Subordinated Noteholders, as applicable.
“Investor” means any one of the Conduit Investors and the Committed Note
Purchasers and “Investors” means the Conduit Investors and the Committed Note
Purchasers collectively.
“Investor Group” means (i) for each Conduit Investor, collectively, such Conduit
Investor, the related Committed Note Purchaser(s) set forth opposite the name of
such Conduit Investor on Schedule I (or, if applicable, set forth for such
Conduit Investor in the Assignment and Assumption Agreement or Investor Group
Supplement pursuant to which such Conduit Investor or Committed Note Purchaser
becomes a party thereto), any related Program Support Provider(s) and the
related Funding Agent (which shall constitute the Series 2018-1 Class A-1
Noteholder for such Investor Group) and (ii) for each other Committed Note
Purchaser that is not related to a Conduit Investor, collectively, such
Committed Note Purchaser, any related Program
7

--------------------------------------------------------------------------------

Support Provider(s) and the related Funding Agent (which shall constitute the
Series 2018-1 Class A-1 Noteholder for such Investor Group).
“Investor Group Increase Amount” means, with respect to any Investor Group, for
any Business Day, the portion of the Increase, if any, actually funded by such
Investor Group on such Business Day.
“Investor Group Principal Amount” means, with respect to any Investor Group,
(a) when used with respect to the Closing Date, an amount equal to (i) such
Investor Group’s Commitment Percentage of the Series 2018-1 Class A-1 Initial
Advance Principal Amount, plus (ii) such Investor Group’s Commitment Percentage
of the Series 2018-1 Class A-1 Outstanding Subfacility Amount outstanding on the
Closing Date, and (b) when used with respect to any other date, an amount equal
to (i) the Investor Group Principal Amount with respect to such Investor Group
on the immediately preceding Business Day (excluding any Series 2018-1 Class A-1
Outstanding Subfacility Amount included therein), plus (ii) the Investor Group
Increase Amount with respect to such Investor Group on such date, minus
(iii) the amount of principal payments made to such Investor Group on the Series
2018-1 Class A-1 Advance Notes on such date, plus (iv) such Investor Group’s
Commitment Percentage of the Series 2018-1 Class A-1 Outstanding Subfacility
Amount outstanding on such date.
“L/C Commitment” means the obligation of the L/C Provider to provide Letters of
Credit pursuant to Section 2.07, in an aggregate Undrawn L/C Face Amount,
together with any Unreimbursed L/C Drawings, at any one time outstanding not to
exceed $70,000,000, as such amount may be reduced or increased pursuant to
Section 2.07(g) or reduced pursuant to Section 2.05(b).
“L/C Obligations” means, at any time, an amount equal to the sum of (i) any
Undrawn L/C Face Amounts outstanding at such time and (ii) any Unreimbursed L/C
Drawings outstanding at such time.
“L/C Provider” means Rabobank, in its capacity as provider of any Letter of
Credit under this Agreement, and its permitted successors and assigns in such
capacity.
“L/C Reimbursement Amount” has the meaning set forth in Section 2.08(a).
“Lender Party” means any Investor, the Swingline Lender or the L/C Provider and
“Lender Parties” means the Investors, the Swingline Lender and the L/C Provider,
collectively.
“Margin Stock” means “margin stock” as defined in Regulation U of the F.R.S.
Board, as amended from time to time.
“Maximum Investor Group Principal Amount” means, as to each Investor Group
existing on the Closing Date, the amount set forth on Schedule I to this
Agreement as such Investor Group’s Maximum Investor Group Principal Amount or,
in the case of any other Investor Group, the amount set forth as such Investor
Group’s Maximum Investor Group Principal Amount in the Assignment and Assumption
Agreement or Investor Group Supplement by which the members of such Investor
Group become parties to this Agreement, in each case, as such amount may be (i)
reduced pursuant to Section 2.05 of this Agreement or (ii) increased or reduced
by any
8

--------------------------------------------------------------------------------

Assignment and Assumption Agreement or Investor Group Supplement entered into by
the members of such Investor Group in accordance with the terms of this
Agreement.


“Non-Excluded Taxes” has the meaning set forth in Section 3.08(a).
“Non-Funding Committed Notes Purchaser” has the meaning set forth in
Section 2.02(a).
“Official Body” has the meaning set forth in the definition of “Change in Law.”
“Program Support Agreement” means, with respect to any Investor, any agreement
entered into by any Program Support Provider in respect of any Commercial Paper
and/or Series 2018-1 Class A-1 Note of such Investor providing for the issuance
of one or more letters of credit for the account of such Investor, the issuance
of one or more insurance policies for which such Investor is obligated to
reimburse the applicable Program Support Provider for any drawings thereunder,
the sale by such Investor to any Program Support Provider of the Series 2018-1
Class A-1 Notes (or portions thereof or interests therein) and/or the making of
loans and/or other extensions of credit to such Investor in connection with such
Investor’s securitization program, together with any letter of credit, insurance
policy or other instrument issued thereunder or guaranty thereof (but excluding
any discretionary advance facility provided by a Committed Note Purchaser).
“Program Support Provider” means, with respect to any Investor, any financial
institutions and any other or additional Person now or hereafter extending
credit or having a commitment to extend credit to or for the account of, and/or
agreeing to make purchases from, such Investor in respect of such Investor’s
Commercial Paper and/or Series 2018-1 Class A-1 Note, and/or agreeing to issue a
letter of credit or insurance policy or other instrument to support any
obligations arising under or in connection with such Investor’s securitization
program as it relates to any Commercial Paper issued by such Investor, and/or
holding equity interests in such Investor, in each case pursuant to a Program
Support Agreement, and any guarantor of any such Person.
“Reimbursement Obligation” means the obligation of the Master Issuer to
reimburse the L/C Provider pursuant to Section 2.08 for amounts drawn under
Letters of Credit.
“Sale Notice” has the meaning set forth in Section 9.18(b).
“Series 2018-1 Class A-1 Allocated Payment Reduction Amount” has the meaning set
forth in Section 2.05(b)(iv).
“Series 2018-1 Class A-1 Notes Other Amounts” means, as of any date of
determination, the aggregate unpaid Breakage Amount, Indemnified Liabilities,
Agent Indemnified Liabilities, Increased Capital Costs, Increased Costs,
Increased Tax Costs, Pre-Closing Costs, Other Post-Closing Expenses and
Out-of-Pocket Expenses then due and payable.  For purposes of the Base
Indenture, the “Series 2018-1 Class A-1 Notes Other Amounts” shall be deemed to
be “Class A-1 Notes Other Amounts.”
“Solvent” means with respect to any Person as of any date of determination,
(i) the fair value of the assets of such Person will exceed its debts and
liabilities, including contingent
9

--------------------------------------------------------------------------------

liabilities; (ii) the present fair saleable value of the property of such Person
will be greater than the amount that will be required to pay the probable
liability of its debts and other liabilities as such debts and other liabilities
become absolute and matured; (iii) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond its ability to pay such
debts and liabilities as they mature; and (iv) such Person will not have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is presently conducted and is proposed to be conducted
after such date of determination, and no Event of Bankruptcy has occurred with
respect to such Person.
 “Specified Rating Agencies” means any of Standard & Poor’s, Moody’s or Fitch,
as applicable.
“Swingline Commitment” means the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.06 in an aggregate principal amount at any
one time outstanding not to exceed $25,000,000, as such amount may be reduced or
increased pursuant to Section 2.06(i) or reduced pursuant to Section 2.05(b).
“Swingline Lender” means Rabobank, in its capacity as maker of Swingline Loans,
and its permitted successors and assigns in such capacity.
“Swingline Loan Request” has the meaning set forth in Section 2.06(b).
“Swingline Participation Amount” has the meaning set forth in Section 2.06(f).
“Undrawn L/C Face Amounts” means, at any time, the aggregate then undrawn and
unexpired face amount of any Letters of Credit outstanding at such time.
“Unreimbursed L/C Drawings” means, at any time, the aggregate amount of any L/C
Reimbursement Amounts that have not then been reimbursed pursuant to
Section 2.08.


ARTICLE II
PURCHASE AND SALE OF SERIES 2018-1 CLASS A-1 NOTES
Section 2.01          The Initial Advance Notes.
        (a)          On the terms and conditions set forth in the Indenture and
this Agreement, and in reliance on the covenants, representations and agreements
set forth herein and therein, the Master Issuer shall issue and shall request
the Trustee to authenticate the Series 2018-1 Class A-1 Advance Notes, which the
Master Issuer shall deliver to each Funding Agent on behalf of the Investors in
the related Investor Group on the Closing Date. Such Series 2018-1 Class A-1
Advance Note for each Investor Group shall be dated the Closing Date, shall be
registered in the name of the related Funding Agent or its nominee, as agent for
the related Investors, or in such other name or nominee as such Funding Agent
may request, shall have a maximum principal amount equal to the Maximum Investor
Group Principal Amount for such Investor Group, shall have an initial
outstanding principal amount equal to such Investor Group’s Commitment
Percentage of the Series 2018-1 Class A-1 Initial
10

--------------------------------------------------------------------------------

Advance Principal Amount, and shall be duly authenticated in accordance with the
provisions of the Indenture.
        (b)          Each Series 2018-1 Class A-1 Noteholder shall, acting
solely for this purpose as an agent of the Master Issuer, maintain a register on
which it enters the name and address of each related Lender Party (and, if
applicable, Program Support Provider) and the applicable portions of the Series
2018-1 Class A-1 Outstanding Principal Amount (and stated interest) with respect
to such Series 2018-1 Class A-1 Noteholder of each Lender Party (and, if
applicable, Program Support Provider) that has an interest in such Series 2018-1
Class A-1 Noteholder’s Series 2018-1 Class A-1 Notes (the “Series 2018-1 Class
A-1 Notes Register”), provided that no Series 2018-1 Class A-1 Noteholder shall
have any obligation to disclose all or any portion of the Series 2018-1 Class
A-1 Notes Register to any Person except to the extent such that such disclosure
is necessary to establish that such Series 2018-1 Class A-1 Notes are in
registered form for U.S. federal income tax purposes.
Section 2.02          Advances.
        (a)          Subject to the terms and conditions of this Agreement and
the Indenture, each Eligible Conduit Investor, if any, may and, if such Conduit
Investor determines that it will not make (or it does not in fact make) an
Advance or any portion of an Advance, its related Committed Note Purchaser(s)
shall or, if there is no Eligible Conduit Investor with respect to any Investor
Group, the Committed Note Purchaser(s) with respect to such Investor Group
shall, upon the Master Issuer’s request delivered in accordance with the
provisions of Section 2.03 and the satisfaction of all conditions precedent
thereto (or under the circumstances set forth in Sections 2.05, 2.06 or 2.08),
make Advances from time to time during the Commitment Term; provided that such
Advances shall be made ratably by each Investor Group based on their respective
Commitment Percentages and the portion of any such Advance made by any Committed
Note Purchaser in such Investor Group shall be its Committed Note Purchaser
Percentage of the Advances to be made by such Investor Group (or the portion
thereof not being made by any Conduit Investor in such Investor Group);
provided, further, that if, as a result of any Committed Note Purchaser (a
“Non-Funding Committed Note Purchaser”) failing to make any previous Advance
that such Non-Funding Committed Note Purchaser was required to make, outstanding
Advances are not held ratably by each Investor Group based on their respective
Commitment Percentages and among the Committed Note Purchasers within each
Investor Group based on their respective Committed Note Purchaser Percentages at
the time a request for Advances is made, (x) such Non-Funding Committed Note
Purchaser shall make all of such Advances until outstanding Advances are held
ratably by each Investor Group based on their respective Commitment Percentages
and among the Committed Note Purchasers within each Investor Group based on
their respective Committed Note Purchaser Percentages and (y) further Advances
shall be made ratably by each Investor Group based on their respective
Commitment Percentages and the portion of any such Advance made by any Committed
Note Purchaser in such Investor Group shall be its Committed Note Purchaser
Percentage of the Advances to be made by such Investor Group (or the portion
thereof not being made by any Conduit Investor in such Investor Group);
provided, further, that the failure of a Non-Funding Committed Note Purchaser to
make Advances pursuant to the immediately preceding proviso shall not, subject
to the immediately following proviso, relieve any other Committed Note Purchaser
of its obligation hereunder, if
11

--------------------------------------------------------------------------------

any, to make Advances in accordance with Section 2.03(b)(i); provided, further,
that, subject, in the case of clause (i) below, to Section 2.03(b)(ii), no
Advance shall be required or permitted to be made by any Investor on any date to
the extent that, after giving effect to such Advance, (i) the related Investor
Group Principal Amount would exceed the related Maximum Investor Group Principal
Amount or (ii) the Series 2018-1 Class A-1 Outstanding Principal Amount would
exceed the Series 2018-1 Class A-1 Maximum Principal Amount.
(b)          Notwithstanding anything herein or in any other Related Document to
the contrary, at no time will a Conduit Investor be obligated to make Advances
hereunder. If at any time any Conduit Investor is not an Eligible Conduit
Investor, such Conduit Investor shall promptly notify the Administrative Agent
(who shall promptly notify the related Funding Agent and the Master Issuer)
thereof.
(c)          Each of the Advances to be made on any date shall be made as part
of a single borrowing (each such single borrowing being a “Borrowing”). The
Advances made as part of the initial Borrowing on the Closing Date, if any, will
be evidenced by the Series 2018-1 Class A-1 Advance Notes issued in connection
herewith and will constitute purchases of Series 2018-1 Class A-1 Initial
Advance Principal Amounts corresponding to the amount of such Advances. All of
the other Advances will constitute Increases evidenced by the Series 2018-1
Class A-1 Advance Notes issued in connection herewith and will constitute
purchases of Series 2018-1 Class A-1 Outstanding Principal Amounts corresponding
to the amount of such Advances.
(d)          Section 2.2(b) of the Series 2018-1 Supplement specifies the
procedures to be followed in connection with any Voluntary Decrease of the
Series 2018-1 Class A-1 Outstanding Principal Amount. Each such Voluntary
Decrease in respect of any Advances shall be either (i) in an aggregate minimum
principal amount of $100,000 and integral multiples of $100,000 in excess
thereof or (ii) in such other amount necessary to reduce the Series 2018-1 Class
A-1 Outstanding Principal Amount to zero.
(e)          Subject to the terms of this Agreement and the Series 2018-1
Supplement, the aggregate principal amount of the Advances evidenced by the
Series 2018-1 Class A-1 Advance Notes may be increased by Borrowings or
decreased by Voluntary Decreases from time to time.
Section 2.03          Borrowing Procedures.
(a)          Whenever the Master Issuer wishes to make a Borrowing, the Master
Issuer shall (or shall cause the Manager on its behalf to) notify the
Administrative Agent (who shall promptly, and in any event by 4:00 p.m. (Eastern
time) on the same Business Day as its receipt of the same, notify each Funding
Agent of its pro rata share thereof (or other required share, as required
pursuant to Section 2.02(a)) and notify the Trustee, the Control Party, the
Swingline Lender and the L/C Provider in writing of such Borrowing) by written
notice in the form of an Advance Request delivered to the Administrative Agent
no later than 12:00 p.m. (Eastern time) one (1) Business Day (or, in the case of
any Eurodollar Advances for purposes of Section 3.01(b), three (3) Eurodollar
Business Days) prior to the date of Borrowing (unless a shorter period is agreed
upon by the
12

--------------------------------------------------------------------------------

Administrative Agent and the L/C Provider, the L/C Issuing Bank, the Swingline
Lender or the Funding Agents, as applicable), which date of Borrowing shall be a
Business Day during the Commitment Term. Each such notice shall be irrevocable
and shall in each case refer to this Agreement and specify (i) the Borrowing
date, (ii) the aggregate amount of the requested Borrowing to be made on such
date, (iii) the amount of outstanding Swingline Loans and Unreimbursed L/C
Drawings (if applicable) to be repaid with the proceeds of such Borrowing on the
Borrowing date, which amount shall constitute all outstanding Swingline Loans
and Unreimbursed L/C Drawings outstanding on the date of such notice that are
not prepaid with other funds of the Master Issuer available for such purpose,
and (iv) sufficient instructions for application of the balance, if any, of the
proceeds of such Borrowing on the Borrowing date (which proceeds shall be made
available to the Master Issuer). Requests for any Borrowing may not be made in
an aggregate principal amount of less than $100,000 or in an aggregate principal
amount that is not an integral multiple of $100,000 in excess thereof (except as
otherwise provided herein with respect to Borrowings for the purpose of repaying
then-outstanding Swingline Loans or Unreimbursed L/C Drawings). The Master
Issuer agrees that Borrowings shall be made automatically (to the extent not
deemed made pursuant to Sections 2.05(b)(i), 2.05(b)(ii) or 2.08), without the
requirement of providing an Advance Request, but subject to the requirements set
forth in Section 7.03, upon notice of any drawing under a Letter of Credit and
one time per month, the timing of which shall be determined by the
Administrative Agent in its discretion, if any Swingline Loans are outstanding,
in each case, in an amount at least sufficient to repay in full all Unreimbursed
L/C Drawings or Swingline Loans, as the case may be, outstanding on the date of
the applicable automatic Borrowing. Subject to the provisos to Section 2.02(a),
each Borrowing shall be ratably allocated among the Investor Groups’ respective
Maximum Investor Group Principal Amounts. Each Funding Agent shall promptly
advise its related Conduit Investor, if any, of any notice given pursuant to
this Section 2.03(a) and shall promptly thereafter (but in no event later than
10:00 a.m. (Eastern time) on the date of Borrowing) notify the Administrative
Agent, the Master Issuer and the related Committed Note Purchaser(s) whether
such Conduit Investor has determined to make all or any portion of the Advances
in such Borrowing that are to be made by its Investor Group. On the date of each
Borrowing and subject to the other conditions set forth herein and in the Series
2018-1 Supplement (and, if requested by the Administrative Agent, confirmation
from the Swingline Lender and the L/C Provider, as applicable, as to (x) the
amount of outstanding Swingline Loans and Unreimbursed L/C Drawings to be repaid
with the proceeds of such Borrowing on the Borrowing date, (y) the Undrawn L/C
Face Amount of all Letters of Credit then outstanding and (z) the principal
amount of any other Swingline Loans or Unreimbursed L/C Drawings then
outstanding), the applicable Investors in each Investor Group shall make
available to the Administrative Agent the amount of the Advances in such
Borrowing that are to be made by such Investor Group by wire transfer in U.S.
Dollars of such amount in same day funds no later than 10:00 a.m. (Eastern time)
on the date of such Borrowing, and upon receipt thereof the Administrative Agent
shall make such proceeds available by 3:00 p.m. (Eastern time), first, to the
Swingline Lender and the L/C Provider for application to repayment of the amount
of outstanding Swingline Loans and Unreimbursed L/C Drawings as set forth in the
applicable Advance Request, if applicable, ratably in proportion to such
respective amounts, and, second, to the Master Issuer, as instructed in the
applicable Advance Request.
13

--------------------------------------------------------------------------------

(b)          (i) The failure of any Committed Note Purchaser to make the Advance
to be made by it as part of any Borrowing shall not relieve any other Committed
Note Purchaser (whether or not in the same Investor Group) of its obligation, if
any, hereunder to make its Advance on the date of such Borrowing, but no
Committed Note Purchaser shall be responsible for the failure of any other
Committed Note Purchaser to make the Advance to be made by such other Committed
Note Purchaser on the date of any Borrowing and (ii) in the event that one or
more Committed Note Purchasers fails to make its Advance by 11:00 a.m. (Eastern
time) on the date of such Borrowing, the Administrative Agent shall notify each
of the other Committed Note Purchasers not later than 1:00 p.m. (Eastern time)
on such date, and each of the other Committed Note Purchasers shall make
available to the Administrative Agent a supplemental Advance in a principal
amount (such amount, the “reference amount”) equal to the lesser of (a) the
aggregate principal Advance that was unfunded multiplied by a fraction, the
numerator of which is the Commitment Amount of such Committed Note Purchaser and
the denominator of which is the aggregate Commitment Amounts of all Committed
Note Purchasers (less the aggregate Commitment Amount of the Committed Note
Purchasers failing to make Advances on such date) and (b) the excess of (i) such
Committed Note Purchaser’s Commitment Amount over (ii) the product of such
Committed Note Purchaser’s related Investor Group Principal Amount multiplied by
such Committed Note Purchaser’s Committed Note Purchaser Percentage (after
giving effect to all prior Advances on such date of Borrowing) (provided that a
Committed Note Purchaser may (but shall not be obligated to), on terms and
conditions to be agreed upon by such Committed Note Purchaser and the Master
Issuer, make available to the Administrative Agent a supplemental Advance in a
principal amount in excess of the reference amount; provided, however, that no
such supplemental Advance shall be permitted to be made to the extent that,
after giving effect to such Advance, the Series 2018-1 Class A-1 Outstanding
Principal Amount would exceed the Series 2018-1 Class A-1 Maximum Principal
Amount). Such supplemental Advances shall be made by wire transfer in U.S.
Dollars in same day funds no later than 3:00 p.m. (Eastern time) one (1)
Business Day following the date of such Borrowing, and upon receipt thereof the
Administrative Agent shall immediately make such proceeds available, first, to
the Swingline Lender and the L/C Provider for application to repayment of the
amount of outstanding Swingline Loans and Unreimbursed L/C Drawings as set forth
in the applicable Advance Request, if applicable, ratably in proportion to such
respective amounts, and, second, to the Master Issuer, as instructed in the
applicable Advance Request. If any Committed Note Purchaser which shall have so
failed to fund its Advance shall subsequently pay such amount, the
Administrative Agent shall apply such amount pro rata to repay any supplemental
Advances made by the other Committed Note Purchasers pursuant to this Section
2.03(b).
(c)          Unless the Administrative Agent shall have received notice from a
Funding Agent prior to the date of any Borrowing that an applicable Investor in
the related Investor Group will not make available to the Administrative Agent
such Investor’s share of the Advances to be made by such Investor Group as part
of such Borrowing, the Administrative Agent may (but shall not be obligated to)
assume that such Investor has made such share available to the Administrative
Agent on the date of such Borrowing in accordance with Section 2.02(a) and the
Administrative Agent may (but shall not be obligated to), in reliance upon such
assumption, make available to the Swingline Lender, the L/C Provider and/or the
Master Issuer, as applicable, on such date a corresponding amount, and shall, if
14

--------------------------------------------------------------------------------

such corresponding amount has not been made available by the Administrative
Agent, make available to the Swingline Lender, the L/C Provider and/or the
Master Issuer, as applicable, on such date a corresponding amount once such
Investor has made such portion available to the Administrative Agent. If and to
the extent that any Investor shall not have so made such amount available to the
Administrative Agent, such Investor and the Master Issuer jointly and severally
agree to repay (without duplication) to the Administrative Agent on the next
Weekly Allocation Date such corresponding amount (in the case of the Master
Issuer, in accordance with the Priority of Payments), together with interest
thereon, for each day from the date such amount is made available to the Master
Issuer until the date such amount is repaid to the Administrative Agent, at (i)
in the case of the Master Issuer, the interest rate applicable at the time to
the Advances comprising such Borrowing and (ii) in the case of such Investor,
the Federal Funds Rate. If such Investor is required by law to deduct any
withholding taxes from the amount paid to the Administrative Agent under this
Section 2.03(c), the sum payable by the Investor shall be increased as necessary
so that after such deduction has been made, the Administrative Agent receives an
amount equal to the sum it would have received had no such deduction been made.
If such Investor shall repay to the Administrative Agent such corresponding
amount, such amount so repaid shall constitute such Investor’s Advance as part
of such Borrowing for purposes of this Agreement.
Section 2.04          The Series 2018-1 Class A-1 Notes. On each date an Advance
or Swingline Loan is made or a Letter of Credit is issued hereunder, and on each
date the outstanding amount thereof is reduced, a duly authorized officer,
employee or agent of the related Series 2018-1 Class A-1 Noteholder shall make
appropriate notations in its books and records of the amount, evidenced by the
related Series 2018-1 Class A-1 Advance Note, Series 2018-1 Class A-1 Swingline
Note or Series 2018-1 Class A-1 L/C Note, of such Advance, Swingline Loan or
Letter of Credit, as applicable, and the amount of such reduction, as
applicable. The Master Issuer hereby authorizes each duly authorized officer,
employee and agent of such Series 2018-1 Class A-1 Noteholder to make such
notations on the books and records as aforesaid and every such notation made in
accordance with the foregoing authority shall be prima facie evidence of the
accuracy of the information so recorded; provided, however, that in the event of
a discrepancy between the books and records of such Series 2018-1 Class A-1
Noteholder and the Note Register, (x)  such discrepancy shall be resolved by
such Series 2018-1 Class A-1 Noteholder, the Control Party and the Trustee, in
consultation with the Master Issuer (provided that such consultation with the
Master Issuer will not in any way limit or delay such Series 2018-1 Class A-1
Noteholder’s, the Control Party’s and the Trustee’s ability to resolve such
discrepancy), and such resolution shall control in the absence of manifest error
and the Note Register shall be corrected as appropriate and (y) until any such
discrepancy is resolved pursuant to clause (x), the Note Register shall control;
provided, further, that the failure of any such notation to be made, or any
finding that a notation is incorrect, in any such records shall not limit or
otherwise affect the obligations of the Master Issuer under this Agreement or
the Indenture.
Section 2.05          Reduction in Commitments.
(a)          The Master Issuer may, upon three (3) Business Days’ notice to the
Administrative Agent (who shall promptly notify the Trustee, the Control Party,
each Funding Agent and each Investor), effect a permanent reduction in the
Series 2018-1 Class A-1 Maximum Principal Amount and a corresponding reduction
in each Commitment Amount and
15

--------------------------------------------------------------------------------

Maximum Investor Group Principal Amount on a pro rata basis; provided that (i)
any such reduction will be limited to the undrawn portion of the Commitments,
although any such reduction may be combined with a Voluntary Decrease effected
pursuant to and in accordance with Section 2.2(b) of the Series 2018-1
Supplement, (ii) any such reduction must be in a minimum amount of $1,000,000,
(iii) after giving effect to such reduction, the Series 2018-1 Class A-1 Maximum
Principal Amount equals or exceeds $5,000,000, unless reduced to zero, and (iv)
no such reduction shall be permitted if, after giving effect thereto, (x) the
aggregate Commitment Amounts would be less than the Series 2018-1 Class A-1
Outstanding Principal Amount (excluding any Undrawn L/C Face Amounts with
respect to which cash collateral is held by the L/C Provider pursuant to Section
4.03(b)) or (y) the aggregate Commitment Amounts would be less than the sum of
the Swingline Commitment and the L/C Commitment. Any reduction made pursuant to
this Section 2.05(a) shall be made ratably among the Investor Groups on the
basis of their respective Maximum Investor Group Principal Amounts.
(b)          If any of the following events shall occur, then the Commitment
Amounts shall be automatically reduced on the dates and in the amounts set forth
below with respect to the applicable event and the other consequences set forth
below with respect to the applicable event shall ensue (and the Master Issuer
shall give the Trustee, the Control Party, each Funding Agent and the
Administrative Agent prompt written notice thereof):
(i)          (A) if the Outstanding Principal Amount of the Series 2018-1 Class
A-1 Notes has not been paid in full or otherwise refinanced in full (which
refinancing may also include an extension thereof) by the Business Day
immediately preceding the Series 2018-1 Class A-1 Notes Renewal Date, on such
Business Day, (x) the principal amount of all then-outstanding Swingline Loans
and Unreimbursed L/C Drawings shall be repaid in full with proceeds of Advances
made on such date (and the Master Issuer shall be deemed to have delivered such
Advance Requests under Section 2.03 as may be necessary to cause such Advances
to be made), and (y) the Swingline Commitment and the L/C Commitment shall both
be automatically and permanently reduced to zero; and (B) upon a Series 2018-1
Class A-1 Notes Amortization Event, (x) the Commitments with respect to all
undrawn Commitment Amounts shall automatically and permanently terminate and the
corresponding portions of the Series 2018-1 Class A-1 Maximum Principal Amount
and the Maximum Investor Group Principal Amounts shall be automatically and
permanently reduced by a corresponding amount (with respect to the Maximum
Investor Group Principal Amounts, on a pro rata basis) and (y) each payment of
principal on the Series 2018-1 Class A-1 Outstanding Principal Amount occurring
following such Series 2018-1 Class A-1 Notes Amortization Event shall result
automatically and permanently in a dollar-for-dollar reduction of the Series
2018-1 Class A-1 Maximum Principal Amount and a corresponding reduction in each
Maximum Investor Group Principal Amount on a pro rata basis;
(ii)          if a Rapid Amortization Event occurs prior to the Series 2018-1
Class A-1 Notes Renewal Date, then (A) on the date such Rapid Amortization Event
occurs, the Commitments with respect to all undrawn Commitment Amounts shall
automatically terminate, which termination shall be deemed to have occurred
immediately following the making of Advances pursuant to clause (B) below, and
the
16

--------------------------------------------------------------------------------

corresponding portions of the Series 2018-1 Class A-1 Maximum Principal Amount
and the Maximum Investor Group Principal Amounts shall be automatically reduced
by a corresponding amount (with respect to the Maximum Investor Group Principal
Amounts, on a pro rata basis); (B) no later than the second Business Day after
the occurrence of such Rapid Amortization Event, the principal amount of all
then-outstanding Swingline Loans and Unreimbursed L/C Drawings (to the extent
not repaid pursuant to Section 2.08(a) or Section 4.03(b)) shall be repaid in
full with proceeds of Advances (and the Master Issuer shall be deemed to have
delivered such Advance Requests under Section 2.03 as may be necessary to cause
such Advances to be made) and the Swingline Commitment and the L/C Commitment
shall be automatically reduced to zero and by such amount of Unreimbursed L/C
Drawings, respectively; and (C) each payment of principal (which, for the
avoidance of doubt, shall include cash collateralization of Undrawn L/C Face
Amounts pursuant to Sections 4.02(b), 4.03(a), 4.03(b) and 9.18(c)(ii)) on the
Series 2018-1 Class A-1 Outstanding Principal Amount occurring on or after the
date of such Rapid Amortization Event (excluding the repayment of any
outstanding Swingline Loans and Unreimbursed L/C Drawings with proceeds of
Advances pursuant to clause (B) above) shall result automatically in a
dollar-for-dollar reduction of the Series 2018-1 Class A-1 Maximum Principal
Amount and a corresponding reduction in each Maximum Investor Group Principal
Amount on a pro rata basis; provided that if such Rapid Amortization Event shall
cease to be in effect pursuant to Section 9.1(e) of the Base Indenture, then the
Commitments, Swingline Commitment, L/C Commitment, Series 2018-1 Class A-1
Maximum Principal Amount and the Maximum Investor Group Principal Amounts shall
be restored to the amounts in effect immediately prior to the occurrence of such
Rapid Amortization Event;
(iii)          [Reserved];
(iv)          if payments in connection with Indemnification, Asset Disposition
and Insurance/Condemnation Payment Amounts are allocated to and deposited in the
Series 2018-1 Class A-1 Distribution Account in accordance with Section 3.6(j)
of the Series 2018-1 Supplement at a time when either (i) no Senior Notes other
than Series 2018-1 Class A-1 Notes are Outstanding or (ii) if a Series 2018-1
Class A-1 Notes Amortization Period is continuing, then (x) the aggregate
Commitment Amount shall be automatically and permanently reduced on the date of
such deposit by an amount (the “Series 2018-1 Class A-1 Allocated Payment
Reduction Amount”) equal to the amount of such deposit, and each Committed Note
Purchaser’s Commitment Amount shall be reduced on a pro rata basis of such
Series 2018-1 Class A-1 Allocated Payment Reduction Amount based on each
Committed Note Purchaser’s Commitment Amount, (y) the corresponding portions of
the Series 2018-1 Class A-1 Maximum Principal Amount and the Maximum Investor
Group Principal Amounts shall be automatically and permanently reduced on a pro
rata basis based on each Investor Group’s Maximum Investor Group Principal
Amount by a corresponding amount on such date (and, if after giving effect to
such reduction the aggregate Commitment Amounts would be less than the sum of
the Swingline Commitment and the L/C Commitment, then the aggregate amount of
the Swingline Commitment and the L/C Commitment shall be reduced by the amount
of such difference, with such reduction to be allocated between them in
accordance with the written instructions of the Master Issuer delivered prior to
17

--------------------------------------------------------------------------------

such date; provided that after giving effect thereto the aggregate amount of the
Swingline Loans and the L/C Obligations do not exceed the Swingline Commitment
and the L/C Commitment, respectively, as so reduced; provided, further, that in
the absence of such instructions, such reduction shall be allocated first to the
Swingline Commitment and then to the L/C Commitment) and (z) the Series 2018-1
Class A-1 Outstanding Principal Amount shall be repaid or prepaid (which, for
the avoidance of doubt, shall include cash collateralization of Undrawn L/C Face
Amounts pursuant to Sections 4.02(b), 4.03(a), 4.03(b) and 9.18(c)(ii)) in an
aggregate amount equal to such Series 2018-1 Class A-1 Allocated Payment
Reduction Amount on the date and in the order required by Section 3.6(j) of the
Series 2018-1 Supplement; and
(v)          if any Event of Default shall occur and be continuing (and shall
not have been waived in accordance with the Base Indenture) and as a result the
payment of the Series 2018-1 Class A-1 Notes is accelerated pursuant to the
terms of the Base Indenture (and such acceleration shall not have been rescinded
in accordance with the Base Indenture), then in addition to the consequences set
forth in clause (ii) above in respect of the Rapid Amortization Event resulting
from such Event of Default, the Series 2018-1 Class A-1 Maximum Principal
Amount, the Commitment Amounts, the Swingline Commitment, the L/C Commitment and
the Maximum Investor Group Principal Amounts shall all be automatically and
permanently reduced to zero upon such acceleration and the Master Issuer shall
(in accordance with the Series 2018-1 Supplement) cause the Series 2018-1 Class
A-1 Outstanding Principal Amount to be paid in full (which, for the avoidance of
doubt, shall include cash collateralization of Undrawn L/C Face Amounts pursuant
to Sections 4.02(b), 4.03(a), 4.03(b) and 9.18(c)(ii)), together with accrued
interest, Series 2018-1 Class A-1 Quarterly Commitment Fees, Series 2018-1 Class
A-1 Notes Other Amounts and all other amounts then due and payable to the Lender
Parties, the Administrative Agent and the Funding Agents under this Agreement
and the other Related Documents and any unreimbursed Advances and Manager
Advances (in each case, with interest thereon at the Advance Interest Rate)
subject to and in accordance with the Priority of Payments.
Section 2.06          Swingline Commitment.
(a)          On the terms and conditions set forth in the Indenture and this
Agreement, and in reliance on the covenants, representations and agreements set
forth herein and therein, the Master Issuer shall issue and shall cause the
Trustee to authenticate the Series 2018-1 Class A-1 Swingline Note, which the
Master Issuer shall deliver to the Swingline Lender on the Closing Date. Such
Series 2018-1 Class A-1 Swingline Note shall be dated the Closing Date, shall be
registered in the name of the Swingline Lender or its nominee, or in such other
name as the Swingline Lender may request, shall have a maximum principal amount
equal to the Swingline Commitment, shall have an initial outstanding principal
amount equal to the Series 2018-1 Class A-1 Initial Swingline Principal Amount,
and shall be duly authenticated in accordance with the provisions of the
Indenture. Subject to the terms and conditions hereof, the Swingline Lender, in
reliance on the agreements of the Committed Note Purchasers set forth in this
Section 2.06, agrees to make swingline loans (each, a “Swingline Loan” or a
“Series 2018-1 Class A-1 Swingline Loan” and, collectively, the “Swingline
Loans” or the “Series 2018-1 Class A-1 Swingline Loans”) to the Master Issuer
from time to
18

--------------------------------------------------------------------------------

time during the period commencing on the Closing Date and ending on the date
that is two (2) Business Days prior to the Commitment Termination Date; provided
that the Swingline Lender shall have no obligation or right to make any
Swingline Loan if, after giving effect thereto, (i) the aggregate principal
amount of Swingline Loans outstanding would exceed the Swingline Commitment then
in effect (notwithstanding that the Swingline Loans outstanding at any time,
when aggregated with the Swingline Lender’s other outstanding Advances
hereunder, may exceed the Swingline Commitment then in effect) or (ii) the
Series 2018-1 Class A-1 Outstanding Principal Amount would exceed the Series
2018-1 Class A-1 Maximum Principal Amount. Each such borrowing of a Swingline
Loan will constitute a Subfacility Increase in the outstanding principal amount
evidenced by the Series 2018-1 Class A-1 Swingline Note in an amount
corresponding to such borrowing. Subject to the terms of this Agreement and the
Series 2018-1 Supplement, the outstanding principal amount evidenced by the
Series 2018-1 Class A-1 Swingline Note may be increased by borrowings of
Swingline Loans or decreased by payments of principal thereon from time to time.
(b)          Whenever the Master Issuer desires that the Swingline Lender make
Swingline Loans, the Master Issuer shall (or shall cause the Manager on its
behalf to) give the Swingline Lender and the Administrative Agent irrevocable
notice in writing not later than 11:00 a.m. (Eastern time) on the proposed
borrowing date, specifying (i) the amount to be borrowed, (ii) the requested
borrowing date (which shall be a Business Day during the Commitment Term not
later than the date that is two (2) Business Days prior to the Commitment
Termination Date) and (iii) the payment instructions for the proceeds of such
borrowing (which shall be consistent with the terms and provisions of this
Agreement and the Indenture and which proceeds shall be made available to the
Master Issuer). Such notice shall be in the form of a Swingline Advance Request
in the form attached hereto as Exhibit A-2 (a “Swingline Loan Request”), a copy
of which shall also be provided by the Master Issuer (or the Manager on its
behalf) to the Control Party and the Trustee by 2:00 p.m. (Eastern time) on the
date of delivery thereof to the Swingline Lender and the Administrative Agent.
Each borrowing under the Swingline Commitment shall be in a minimum amount equal
to $100,000. Promptly upon receipt of any Swingline Loan Request (but in no
event later than 2:00 p.m. (Eastern time) on the date of such receipt), the
Administrative Agent (based, with respect to any portion of the Series 2018-1
Class A-1 Outstanding Subfacility Amount held by any Person other than the
Administrative Agent, solely on written notices received by the Administrative
Agent under this Agreement) will inform the Swingline Lender whether or not,
after giving effect to the requested Swingline Loan, the Series 2018-1 Class A-1
Outstanding Principal Amount would exceed the Series 2018-1 Class A-1 Maximum
Principal Amount. If the Administrative Agent confirms that the Series 2018-1
Class A-1 Outstanding Principal Amount would not exceed the Series 2018-1 Class
A-1 Maximum Principal Amount after giving effect to the requested Swingline
Loan, then not later than 3:00 p.m. (Eastern time) on the borrowing date
specified in the Swingline Loan Request, subject to the other conditions set
forth herein and in the Series 2018-1 Supplement, the Swingline Lender shall
make available to the Master Issuer in accordance with the payment instructions
set forth in such notice an amount in immediately available funds equal to the
amount of the requested Swingline Loan.
(c)          The Master Issuer hereby agrees that each Swingline Loan made by
the Swingline Lender to the Master Issuer pursuant to Section 2.06(a) shall
constitute the
19

--------------------------------------------------------------------------------

promise and obligation of the Master Issuer to pay to the Swingline Lender the
aggregate unpaid principal amount of all Swingline Loans made by such Swingline
Lender pursuant to Section 2.06(a), which amounts shall be due and payable
(whether at maturity or by acceleration) as set forth in this Agreement and in
the Indenture for the Series 2018-1 Class A-1 Outstanding Principal Amount.
(d)          In accordance with Section 2.03(a), the Master Issuer agrees to
cause requests for Borrowings to be made at least one time per month if any
Swingline Loans are outstanding in amounts at least sufficient to repay in full
all Swingline Loans outstanding on the date of the applicable request. In
accordance with Section 3.01(c), outstanding Swingline Loans shall bear interest
at the Base Rate.
(e)          [Reserved].
(f)           If, prior to the time Advances would have otherwise been made
pursuant to Section 2.06(d), an Event of Bankruptcy shall have occurred and be
continuing with respect to the Master Issuer or any Guarantor or if, for any
other reason, as determined by the Swingline Lender in its sole and absolute
discretion, Advances may not be made as contemplated by Section 2.06(d), each
Committed Note Purchaser shall, on the date such Advances were to have been made
pursuant to the notice referred to in Section 2.06(d), purchase for cash an
undivided participating interest in the then-outstanding Swingline Loans by
paying to the Swingline Lender an amount (the “Swingline Participation Amount”)
equal to (i) its Committed Note Purchaser Percentage, multiplied by (ii) the
related Investor Group’s Commitment Percentage, multiplied by (iii) the
aggregate principal amount of Swingline Loans then outstanding that was to have
been repaid with such Advances.
(g)          Whenever, at any time after the Swingline Lender has received from
any Investor such Investor’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Investor its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Investor’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Investor’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such Investor will return to the Swingline Lender any
portion thereof previously distributed to it by the Swingline Lender.
(h)          Each applicable Investor’s obligation to make the Advances referred
to in Section 2.06(d) and each Committed Note Purchaser’s obligation to purchase
participating interests pursuant to Section 2.06(f) shall be absolute and
unconditional and shall not be affected by any circumstance, including (i) any
setoff, counterclaim, recoupment, defense or other right that such Investor,
Committed Note Purchaser or the Master Issuer may have against the Swingline
Lender, the Master Issuer or any other Person for any reason whatsoever; (ii)
the occurrence or continuance of a Default or an Event of Default or the failure
to satisfy any of the other conditions specified in Article VII other than at
the time the related Swingline Loan was made; (iii) any adverse change in the
condition (financial or
20

--------------------------------------------------------------------------------

otherwise) of the Master Issuer; (iv) any breach of this Agreement or any other
Indenture Document by the Master Issuer or any other Person or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.
(i)          The Master Issuer may, upon three (3) Business Days’ notice to the
Administrative Agent and the Swingline Lender, effect a permanent reduction in
the Swingline Commitment; provided that any such reduction will be limited to
the undrawn portion of the Swingline Commitment. If requested by the Master
Issuer in writing and with the prior written consent of the Administrative
Agent, the Swingline Lender may (but shall not be obligated to) increase the
amount of the Swingline Commitment; provided that, after giving effect thereto,
the aggregate amount of the Swingline Commitment and the L/C Commitment does not
exceed the aggregate amount of the Commitments.
(j)          The Master Issuer may, upon notice to the Swingline Lender (who
shall promptly notify the Administrative Agent and the Trustee thereof in
writing), at any time and from time to time, voluntarily prepay Swingline Loans
in whole or in part without premium or penalty; provided that (x) such notice
must be received by the Swingline Lender not later than 11:00 a.m. (Eastern
time) on the date of the prepayment, (y) any such prepayment shall be in a
minimum principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof or, if less, the entire principal amount thereof then outstanding and
(z) if the source of funds for such prepayment is not a Borrowing, there shall
be no unreimbursed Advances or Manager Advances (or interest thereon) at such
time. Each such notice shall specify the date and amount of such prepayment. If
such notice is given, the Master Issuer shall make such prepayment directly to
the Swingline Lender and the payment amount specified in such notice shall be
due and payable on the date specified therein.
Section 2.07          L/C Commitment.
(a)          Subject to the terms and conditions hereof, the L/C Provider (or
its permitted assigns pursuant to Section 9.17), in reliance on the agreements
of the Committed Note Purchasers set forth in Sections 2.08 and 2.09, agrees to
provide standby letters of credit, including Interest Reserve Letters of Credit
(each, a “Letter of Credit” and, collectively, the “Letters of Credit”) for the
account of the Master Issuer or its designee on any Business Day during the
period commencing on the Closing Date and ending on the date that is ten (10)
Business Days prior to the Commitment Termination Date to be issued in
accordance with Section 2.07(h) in such form as may be approved from time to
time by the L/C Provider; provided that the L/C Provider shall have no
obligation or right to provide any Letter of Credit on a requested issuance date
if, after giving effect to such issuance, (i) the L/C Obligations would exceed
the L/C Commitment or (ii) the Series 2018-1 Class A-1 Outstanding Principal
Amount would exceed the Series 2018-1 Class A-1 Maximum Principal Amount.
Each Letter of Credit shall (x) be denominated in Dollars, (y) have a face
amount of at least $25,000 or, if less than $25,000, shall bear a reasonable
administrative fee to be agreed upon by the Master Issuer and the L/C Provider
and (z) expire no later than the earlier of (A) the first anniversary of its
date of issuance and (B) the date that is ten (10) Business Days prior to the
Commitment Termination Date (the “Required Expiration Date”); provided that any
Letter of Credit may provide for the automatic renewal thereof for additional
periods, each individually
21

--------------------------------------------------------------------------------

not to exceed one year (which shall in no event extend beyond the Required
Expiration Date) unless the L/C Provider notifies the beneficiary of such Letter
of Credit at least 30 calendar days prior to the then-applicable expiration date
(or no later than the applicable notice date, if earlier, as specified in such
Letter of Credit) that such Letter of Credit shall not be renewed;
provided, further, that any Letter of Credit may have an expiration date that is
later than the Required Expiration Date so long as (x) the Undrawn L/C Face
Amount with respect to such Letter of Credit has been fully cash collateralized
by the Master Issuer in accordance with Section 4.02(b) or 4.03 as of the
Required Expiration Date and there are no other outstanding L/C Obligations with
respect to such Letter of Credit as of the Required Expiration Date and (y) such
arrangement is satisfactory to the L/C Provider in its sole and absolute
discretion.
Additionally, each Interest Reserve Letter of Credit shall (1) name each of (A)
the Trustee, for the benefit of the Senior Noteholders or the Senior
Subordinated Noteholders, as applicable, and (B) the Control Party, as the
beneficiary thereof; (2) allow the Trustee or the Control Party to submit a
notice of drawing in respect of such Interest Reserve Letter of Credit whenever
amounts would otherwise be required to be withdrawn from the Senior Notes
Interest Reserve Account or the Senior Subordinated Notes Interest Reserve
Account, as applicable, pursuant to the Indenture and (3) indicate by its terms
that the proceeds in respect of drawings under such Interest Reserve Letter of
Credit shall be paid directly into the Senior Notes Interest Reserve Account or
the Senior Subordinated Notes Interest Reserve Account, as applicable.
The L/C Provider shall not at any time be obligated to (I) provide any Letter of
Credit hereunder if such issuance would violate, or cause any L/C Issuing Bank
to exceed any limits imposed by, any applicable Requirement of Law or (II) amend
any Letter of Credit hereunder if (1) the L/C Provider would have no obligation
at such time to issue such Letter of Credit in its amended form under the terms
hereof or (2) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.
(b)          On the terms and conditions set forth in the Indenture and this
Agreement, and in reliance on the covenants, representations and agreements set
forth herein and therein, the Master Issuer shall issue and shall cause the
Trustee to authenticate the Series 2018-1 Class A-1 L/C Note, which the Master
Issuer shall deliver to the L/C Provider on the Closing Date. Such Series 2018-1
Class A-1 L/C Note shall be dated the Closing Date, shall be registered in the
name of the L/C Provider or in such other name or nominee as the L/C Provider
may request, shall have a maximum principal amount equal to the L/C Commitment,
shall have an initial outstanding principal amount equal to the Series 2018-1
Class A-1 Initial Aggregate Undrawn L/C Face Amount, and shall be duly
authenticated in accordance with the provisions of the Indenture. Each issuance
of a Letter of Credit after the Closing Date will constitute an Increase in the
outstanding principal amount evidenced by the Series 2018-1 Class A-1 L/C Note
in an amount corresponding to the Undrawn L/C Face Amount of such Letter of
Credit. All L/C Obligations (whether in respect of Undrawn L/C Face Amounts or
Unreimbursed L/C Drawings) shall be deemed to be principal outstanding under the
Series 2018-1 Class A-1 L/C Note and shall be deemed to be Series 2018-1 Class
A-1 Outstanding Principal Amounts for all purposes of this Agreement, the
Indenture and the other Related Documents other than, in the case of Undrawn L/C
Face Amounts, for purposes of accrual of interest. Subject to the terms of this
Agreement and the Series 2018-1 Supplement, the outstanding principal amount
evidenced by the Series 2018-1 Class A-1 L/C Note shall be
22

--------------------------------------------------------------------------------

increased by issuances of Letters of Credit or decreased by expirations thereof
or reimbursements of drawings thereunder or other circumstances resulting in the
permanent reduction in any Undrawn L/C Face Amounts from time to time. The L/C
Provider and the Master Issuer agree to promptly notify the Administrative Agent
and the Trustee of any such decreases for which notice to the Administrative
Agent is not otherwise provided hereunder.
(c)          The Master Issuer may (or shall cause the Manager on its behalf to)
from time to time request that the L/C Provider provide a new Letter of Credit
by delivering to the L/C Provider at its address for notices specified herein an
Application therefor (in the form required by the applicable L/C Issuing Bank as
notified to the Master Issuer by the L/C Provider), completed to the
satisfaction of the L/C Provider, and such other certificates, documents and
other papers and information as the L/C Provider may reasonably request on
behalf of the L/C Issuing Bank. Notwithstanding the foregoing sentence, the
letters of credit set forth on Schedule IV hereto shall be deemed Letters of
Credit provided and issued by the L/C Provider hereunder as of the Closing Date.
Upon receipt of any completed Application, the L/C Provider will notify the
Administrative Agent and the Trustee in writing of the amount, the beneficiary
and the requested expiration of the requested Letter of Credit (which shall
comply with Sections 2.07(a) and (i)) and, subject to the other conditions set
forth herein and in the Series 2018-1 Supplement and upon receipt of written
confirmation from the Administrative Agent (based, with respect to any portion
of the Series 2018-1 Class A-1 Outstanding Subfacility Amount held by any Person
other than the Administrative Agent, solely on written notices received by the
Administrative Agent under this Agreement) that after giving effect to the
requested issuance, the Series 2018-1 Class A-1 Outstanding Principal Amount
would not exceed the Series 2018-1 Class A-1 Maximum Principal Amount (provided
that the L/C Provider shall be entitled to rely upon any written statement,
paper or document believed by it to be genuine and correct and to have been
signed or sent by the proper Person or Persons of the Administrative Agent for
purposes of determining whether the L/C Provider received such prior written
confirmation from the Administrative Agent with respect to any Letter of
Credit), the L/C Provider will cause such Application and the certificates,
documents and other papers and information delivered in connection therewith to
be processed in accordance with the L/C Issuing Bank’s customary procedures and
shall promptly provide the Letter of Credit requested thereby (but in no event
shall the L/C Provider be required to provide any Letter of Credit earlier than
three (3) Business Days after its receipt of the Application therefor and all
such other certificates, documents and other papers and information relating
thereto, as provided in Section 2.07(a)) by issuing the original of such Letter
of Credit to the beneficiary thereof or as otherwise may be agreed to by the L/C
Provider and the Master Issuer. The L/C Provider shall furnish a copy of such
Letter of Credit to the Manager (with a copy to the Administrative Agent)
promptly following the issuance thereof. The L/C Provider shall promptly furnish
to the Administrative Agent, which shall in turn promptly furnish to the Funding
Agents, the Investors, the Control Party and the Trustee, written notice of the
issuance of each Letter of Credit (including the amount thereof).
(d)          The Master Issuer shall pay ratably to the Committed Note
Purchasers the L/C Quarterly Fees (as defined in the Series 2018-1 Class A-1 VFN
Fee Letter, the “L/C Quarterly Fees”) in accordance with the terms of the Series
2018-1 Class A-1 VFN Fee Letter and subject to the Priority of Payments.
23

--------------------------------------------------------------------------------

(e)          To the extent that any provision of any Application related to any
Letter of Credit is inconsistent with the provisions of this Article II, the
provisions of this Article II shall apply.
(f)           The Master Issuer may, upon three (3) Business Days’ notice to the
Administrative Agent and the L/C Provider, effect a permanent reduction in the
L/C Commitment; provided that any such reduction will be limited to the undrawn
portion of the L/C Commitment. If requested by the Master Issuer in writing and
with the prior written consent of the L/C Provider and the Administrative Agent,
the L/C Provider may (but shall not be obligated to) increase the amount of the
L/C Commitment; provided that, after giving effect thereto, the aggregate amount
of each of the Outstanding Series 2018-1 Class A-1 Note Advances, the Swingline
Commitment and the L/C Commitment does not exceed the aggregate Commitment
Amounts.
(g)          The L/C Provider shall satisfy its obligations under this Section
2.07 with respect to providing any Letter of Credit hereunder by issuing such
Letter of Credit itself or through an Affiliate, so long as the L/C Issuing Bank
Rating Test is satisfied with respect to such Affiliate and the issuance of such
Letter of Credit. If the L/C Issuing Bank Rating Test is not satisfied with
respect to such Affiliate and the issuance of such Letter of Credit, the L/C
Provider or a Person selected by (at the expense of the L/C Provider) the Master
Issuer shall issue such Letter of Credit; provided that such Person and issuance
of such Letter of Credit satisfies the L/C Issuing Bank Rating Test (the L/C
Provider (or such Affiliate of the L/C Provider) in its capacity as the issuer
of such Letter of Credit or such other Person selected by the Master Issuer
being referred to as the “L/C Issuing Bank” with respect to such Letter of
Credit). The “L/C Issuing Bank Rating Test” is a test that is satisfied with
respect to a Person issuing a Letter of Credit if the Person is a U.S.
commercial bank that has, at the time of the issuance of such Letter of Credit,
(i) a short-term certificate of deposit rating of not less than “P-2” from
Moody’s and “A-2” from S&P and (ii) a long-term unsecured debt rating of not
less than “Baa2” from Moody’s or “BBB” from S&P or such other minimum long-term
unsecured debt rating as may be reasonably required by the beneficiary of such
proposed Letter of Credit.
(h)          The L/C Provider and, if the L/C Provider is not the L/C Issuing
Bank for any Letter of Credit, the L/C Issuing Bank shall be under no obligation
to issue any Letter of Credit if: (i) any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the L/C Provider or the L/C Issuing Bank, as applicable, from issuing
the Letter of Credit or (ii) any law applicable to the L/C Provider or the L/C
Issuing Bank, as applicable, or any request or directive (which request or
directive, in the reasonable judgment of the L/C Provider or the L/C Issuing
Bank, as applicable, has the force of law) from any Governmental Authority with
jurisdiction over the L/C Provider or the L/C Issuing Bank, as applicable, shall
prohibit the L/C Provider or the L/C Issuing Bank, as applicable, from issuing
of letters of credit generally or the Letter of Credit in particular.
(i)           Unless otherwise expressly agreed by the L/C Provider or the L/C
Issuing Bank, as applicable, and the Master Issuer when a Letter of Credit is
issued, the rules of the “International Standby Practices 1998” published by the
Institute of International
24

--------------------------------------------------------------------------------

Banking Law & Practice (or such later version thereof as may be in effect at the
time of issuance) shall apply to each standby Letter of Credit issued hereunder.
(j)           For the avoidance of doubt, the L/C Commitment shall be a
sub-facility limit of the Commitment Amounts and aggregate outstanding L/C
Obligations as of any date of determination shall be a component of the Series
2018-1 Class A-1 Outstanding Principal Amount on such date of determination,
pursuant to the definition thereof.
(k)          If, on the date that is five (5) Business Days prior to the
expiration of any Interest Reserve Letter of Credit, such Interest Reserve
Letter of Credit has not been replaced or renewed and the Master Issuer has not
otherwise deposited funds into the Senior Notes Interest Reserve Account or the
Senior Subordinated Notes Interest Reserve Account, as applicable, in the
amounts that would otherwise be required pursuant to the Indenture had such
Interest Reserve Letter of Credit not been issued, the Master Issuer shall
instruct the Control Party to submit a notice of drawing under such Interest
Reserve Letter of Credit and use the proceeds thereof to fund a deposit into the
Senior Notes Interest Reserve Account or the Senior Subordinated Notes Interest
Reserve Account, as applicable, in an amount equal to the Senior Notes Interest
Reserve Account Deficiency Amount or the Senior Subordinated Notes Interest
Reserve Account Deficiency Amount, as applicable, on such date, in each case
calculated as if such Interest Reserve Letter of Credit had not been issued.
(l)           Each of the parties hereto shall execute any amendments to this
Agreement reasonably requested by the Master Issuer in order to have any letter
of credit issued by a Person selected by the Master Issuer pursuant to Section
2.07(g) hereto or Section 5.17 of the Base Indenture be a “Letter of Credit”
that has been issued hereunder and such Person selected by the Master Issuer be
an “L/C Issuing Bank.”
Section 2.08          L/C Reimbursement Obligations.
(a)          For the purpose of reimbursing the payment of any draft presented
under any Letter of Credit, the Master Issuer agrees to pay, as set forth in
this Section 2.08, the L/C Provider, for its own account or for the account of
the L/C Issuing Bank, as applicable, an amount in Dollars equal to the sum of
(i) the amount of such draft so paid (the “L/C Reimbursement Amount”) and (ii)
any taxes, fees, charges or other costs or expenses (including amounts payable
pursuant to Section 3.02(c), and collectively, the “L/C Other Reimbursement
Costs”) incurred by the L/C Issuing Bank in connection with such payment. Each
drawing under any Letter of Credit shall (unless an Event of Bankruptcy shall
have occurred and be continuing with respect to the Master Issuer or any
Guarantor, in which cases the procedures specified in Section 2.09 for funding
by Committed Note Purchasers shall apply) constitute a request by the Master
Issuer to the Administrative Agent and each Funding Agent for a Base Rate
Borrowing pursuant to Section 2.03 in the amount equal to the applicable L/C
Reimbursement Amount plus the applicable L/C Other Reimbursement Costs minus any
such amounts repaid pursuant to Section 4.03(b), and the Master Issuer shall be
deemed to have made such request pursuant to the procedures set forth in Section
2.03. The applicable Investors in each Investor Group hereby agree to make
Advances in an aggregate amount for each Investor Group equal to such Investor
Group’s Commitment Percentage of the L/C Reimbursement Amount and L/C Other
Reimbursement Costs to pay the L/C
25

--------------------------------------------------------------------------------

Provider. The Borrowing date with respect to such Borrowing shall be the first
date on which a Base Rate Borrowing could be made pursuant to Section 2.03 if
the Administrative Agent had received a notice of such Borrowing at the time the
Administrative Agent receives notice from the L/C Provider of such drawing under
such Letter of Credit. Such Investors shall make the amount of such Advances
available to the Administrative Agent in immediately available funds not later
than 3:00 p.m. (Eastern time) on such Borrowing date, and the proceeds of such
Advances shall be immediately made available by the Administrative Agent to the
L/C Provider for application to the reimbursement of such drawing.
(b)          The Master Issuer’s obligations under Section 2.08(a) shall be
absolute and unconditional, and shall be performed strictly in accordance with
the terms of this Agreement, under any and all circumstances and irrespective of
(i) any setoff, counterclaim or defense to payment that the Master Issuer may
have or has had against the L/C Provider, the L/C Issuing Bank, any beneficiary
of a Letter of Credit or any other Person; (ii) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein; (iii) payment by the L/C Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit; (iv) payment by the L/C Issuing Bank
under a Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under the Bankruptcy Code or any other liquidation,
conservatorship, assignment for the benefit of creditors, moratorium,
rearrangement, receivership, insolvency, reorganization or similar debtor relief
laws of any jurisdictions or (v) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section 2.08(b), constitute a legal or equitable discharge
of, or provide a right of setoff against, the Master Issuer’s obligations
hereunder. The Master Issuer also agrees that the L/C Provider and the L/C
Issuing Bank shall not be responsible for, and the Master Issuer’s Reimbursement
Obligations under Section 2.08(a) shall not be affected by, among other things,
the validity or genuineness of documents or of any endorsements thereon, even
though such documents shall in fact prove to be invalid, fraudulent or forged,
or any dispute between or among the Master Issuer and any beneficiary of any
Letter of Credit or any other party to which such Letter of Credit may be
transferred or any claims whatsoever of the Master Issuer against any
beneficiary of such Letter of Credit or any such transferee. Neither the L/C
Provider nor the L/C Issuing Bank shall be liable for any error, omission,
interruption, loss or delay in transmission, dispatch or delivery of any message
or advice, however transmitted, in connection with any Letter of Credit, except
for direct damages (as opposed to consequential damages, claims in respect of
which are hereby waived by the Master Issuer to the extent permitted by
applicable law) caused by errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence, bad faith or willful misconduct of the L/C Provider or the L/C
Issuing Bank, as the case may be. The Master Issuer agrees that any action taken
or omitted by the L/C Provider or the L/C Issuing Bank, as the case may be,
under or in connection with any Letter of Credit or the related drafts or
documents, if done in the absence of gross negligence, bad faith or willful
misconduct and in accordance with the standards of care specified in the UCC of
the State of New York, shall be binding on the Master Issuer and shall not
result in any liability of the L/C Provider or the L/C Issuing Bank to the
Master Issuer. As between the
26

--------------------------------------------------------------------------------

Master Issuer and the L/C Issuing Bank, the Master Issuer hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
such beneficiary’s or transferee’s use of any Letter of Credit. In furtherance
of the foregoing and without limiting the generality thereof, the Master Issuer
agrees with the L/C Issuing Bank that, with respect to documents presented that
appear on their face to be in substantial compliance with the terms of a Letter
of Credit, the L/C Issuing Bank may, in its sole discretion, either accept and
make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
(c)          If any draft shall be presented for payment under any Letter of
Credit, the L/C Provider shall promptly notify the Manager, the Control Party,
the Master Issuer and the Administrative Agent of the date and amount thereof.
The responsibility of the applicable L/C Issuing Bank to the Master Issuer in
connection with any draft presented for payment under any Letter of Credit
shall, in addition to any payment obligation expressly provided for in such
Letter of Credit, be limited to determining that the documents (including each
draft) delivered under such Letter of Credit in connection with such presentment
are substantially in conformity with such Letter of Credit and, in paying such
draft, such L/C Issuing Bank shall not have any responsibility to obtain any
document (other than any sight draft, certificates and documents expressly
required by such Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of any Person(s) executing or
delivering any such document.
Section 2.09          L/C Participations.
(a)          The L/C Provider irrevocably agrees to grant and hereby grants to
each Committed Note Purchaser, and, to induce the L/C Provider to provide
Letters of Credit hereunder (and, if the L/C Provider is not the L/C Issuing
Bank for any Letter of Credit, to induce the L/C Provider to agree to reimburse
such L/C Issuing Bank for any payment of any drafts presented thereunder), each
Committed Note Purchaser irrevocably and unconditionally agrees to accept and
purchase and hereby accepts and purchases from the L/C Provider, on the terms
and conditions set forth below, for such Committed Note Purchaser’s own account
and risk an undivided interest equal to its Committed Note Purchaser Percentage
of the related Investor Group’s Commitment Percentage of the L/C Provider’s
obligations and rights under and in respect of each Letter of Credit provided
hereunder and the L/C Reimbursement Amount with respect to each draft paid or
reimbursed by the L/C Provider in connection therewith. Subject to Section
2.07(c), each Committed Note Purchaser unconditionally and irrevocably agrees
with the L/C Provider that, if a draft is paid under any Letter of Credit for
which the L/C Provider is not paid in full by the Master Issuer in accordance
with the terms of this Agreement, such Committed Note Purchaser shall pay to the
Administrative Agent upon demand of the L/C Provider an amount equal to its
Committed Note Purchaser Percentage of the related Investor Group’s Commitment
Percentage of the L/C Reimbursement Amount with respect to such draft, or any
part thereof, that is not so paid.
(b)          If any amount required to be paid by any Committed Note Purchaser
to the Administrative Agent for forwarding to the L/C Provider pursuant to
Section 2.09(a) in respect of any unreimbursed portion of any payment made or
reimbursed by the
27

--------------------------------------------------------------------------------

L/C Provider under any Letter of Credit is paid to the Administrative Agent for
forwarding to the L/C Provider within three (3) Business Days after the date
such payment is due, such Committed Note Purchaser shall pay to Administrative
Agent for forwarding to the L/C Provider on demand an amount equal to the
product of (i) such amount, times (ii) the daily average Federal Funds Rate
during the period from and including the date such payment is required to the
date on which such payment is immediately available to the L/C Provider, times
(iii) a fraction the numerator of which is the number of days that elapse during
such period and the denominator of which is 360. If any such amount required to
be paid by any Committed Note Purchaser pursuant to Section 2.09(a) is not made
available to the Administrative Agent for forwarding to the L/C Provider by such
Committed Note Purchaser within three (3) Business Days after the date such
payment is due, the L/C Provider shall be entitled to recover from such
Committed Note Purchaser, on demand, such amount with interest thereon
calculated from such due date at the Base Rate. A certificate of the L/C
Provider submitted to any Committed Note Purchaser with respect to any amounts
owing under this Section 2.09(b), in the absence of manifest error, shall be
conclusive and binding on such Committed Note Purchaser. If any withholding
taxes are required by law to be deducted from any amounts payable under this
Section 2.09(b), the sum payable by the Committed Note Purchaser shall be
increased as necessary so that after such deduction has been made, the L/C
Provider receives an amount equal to the sum it would have received had no such
deduction been made.
(c)          Whenever, at any time after payment has been made under any Letter
of Credit and the L/C Provider has received from any Committed Note Purchaser
its pro rata share of such payment in accordance with Section 2.09(a), the
Administrative Agent or the L/C Provider receives any payment related to such
Letter of Credit (whether directly from the Master Issuer or otherwise,
including proceeds of collateral applied thereto by the L/C Provider), or any
payment of interest on account thereof, the Administrative Agent or the L/C
Provider, as the case may be, will distribute to such Committed Note Purchaser
its pro rata share thereof; provided, however, that in the event that any such
payment received by the Administrative Agent or the L/C Provider, as the case
may be, shall be required to be returned by the Administrative Agent or the L/C
Provider, such Committed Note Purchaser shall return to the Administrative Agent
for the account of the L/C Provider the portion thereof previously distributed
by the Administrative Agent or the L/C Provider, as the case may be, to it.
(d)          Each Committed Note Purchaser’s obligation to make the Advances
referred to in Section 2.08(a) and to pay its pro rata share of any unreimbursed
draft pursuant to Section 2.09(a) shall be absolute and unconditional and shall
not be affected by any circumstance, including (i) any setoff, counterclaim,
recoupment, defense or other right that such Committed Note Purchaser or the
Master Issuer may have against the L/C Provider, any L/C Issuing Bank, the
Master Issuer or any other Person for any reason whatsoever; (ii) the occurrence
or continuance of a Default or an Event of Default or the failure to satisfy any
of the other conditions specified in Article VII other than at the time the
related Letter of Credit was issued; (iii) an adverse change in the condition
(financial or otherwise) of the Master Issuer; (iv) any breach of this Agreement
or any other Indenture Document by the Master Issuer or any other Person; (v)
any amendment, renewal or extension of any Letter of Credit in compliance with
this Agreement or with the terms of such Letter of Credit, as
28

--------------------------------------------------------------------------------

applicable; or (vi) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.
ARTICLE III
INTEREST AND FEES
Section 3.01          Interest.
(a)          To the extent that an Advance is funded or maintained by a Conduit
Investor through the issuance of Commercial Paper, such Advance shall bear
interest at the CP Rate applicable to such Conduit Investor. To the extent that,
and only for so long as, an Advance is funded or maintained by a Conduit
Investor through means other than the issuance of Commercial Paper (based on its
determination in good faith that it is unable to raise or is precluded or
prohibited from raising, or that it is not advisable to raise, funds through the
issuance of Commercial Paper in the commercial paper market of the United States
to finance its purchase or maintenance of such Advance or any portion thereof
(which determination may be based on any allocation method employed in good
faith by such Conduit Investor), including by reason of market conditions or by
reason of insufficient availability under any of its Program Support Agreement
or the downgrading of any of its Program Support Providers), such Advance shall
bear interest at (i) the Base Rate or (ii) if the required notice has been given
pursuant to Section 3.01(b) with respect to such Advance, for any Eurodollar
Interest Accrual Period, the Eurodollar Rate applicable to such Eurodollar
Interest Accrual Period for such Advance, in each case except as otherwise
provided in the definition of Eurodollar Interest Accrual Period or in Sections
3.03 or 3.04.  Each Advance funded or maintained by a Committed Note Purchaser
or a Program Support Provider shall bear interest at (i) the Base Rate or (ii)
if the required notice has been given pursuant to Section 3.01(b) with respect
to such Advance, for any Eurodollar Interest Accrual Period, the Eurodollar Rate
applicable to such Eurodollar Interest Accrual Period for such Advance, in each
case except as otherwise provided in the definition of Eurodollar Interest
Accrual Period or in Sections 3.03 or 3.04. By (x) 11:00 a.m. (Eastern time) on
the second Business Day preceding each Quarterly Calculation Date, each Funding
Agent shall notify the Administrative Agent of the applicable CP Rate for each
Advance made by its Investor Group that was funded or maintained through the
issuance of Commercial Paper and was outstanding during all or any portion of
the Interest Accrual Period ending immediately prior to such Quarterly
Calculation Date and (y) 3:00 p.m. (Eastern time) on the second Business Day
preceding each Quarterly Calculation Date, the Administrative Agent shall notify
the Master Issuer, the Manager, the Trustee, the Servicer and the Funding Agents
of such applicable CP Rate and of the applicable interest rate for each other
Advance for such Interest Accrual Period and of the amount of interest accrued
on Advances during such Interest Accrual Period.
(b)          With respect to any Advance (other than one funded or maintained by
a Conduit Investor through the issuance of Commercial Paper), so long as
no Potential Rapid Amortization Event, Rapid Amortization Period or Event of
Default has commenced and is continuing, the Master Issuer may elect that such
Advance bear interest at the Eurodollar Rate for any Eurodollar Interest Accrual
Period (which shall be a period with a term of, at the election of the Master
Issuer subject to the proviso in the definition of
29

--------------------------------------------------------------------------------

Eurodollar Interest Accrual Period, one month, two months, three months or six
months) while such Advance is outstanding to the extent provided in Section
3.01(a) by giving notice thereof (including notice of the Master Issuer’s
election of the term for the applicable Eurodollar Interest Accrual Period) to
the Funding Agents prior to 2:00 p.m. (Eastern time) on the date which is three
(3) Eurodollar Business Days prior to the commencement of such Eurodollar
Interest Accrual Period. If such notice is not given in a timely manner, such
Advance shall bear interest at the Base Rate. Each such conversion to or
continuation of Eurodollar Advances for a new Eurodollar Interest Accrual Period
in accordance with this Section 3.01(b) shall be in an aggregate principal
amount of $1,000,000 or an integral multiple of $500,000 in excess thereof.
(c)          Any outstanding Swingline Loans and Unreimbursed L/C Drawings shall
bear interest at the Base Rate. By (x) 11:00 a.m. (Eastern time) on the second
Business Day preceding each Quarterly Calculation Date, the Swingline Lender
shall notify the Administrative Agent in reasonable detail of the amount of
interest accrued on any Swingline Loans during the Interest Accrual Period
ending on such date and the L/C Provider shall notify the Administrative Agent
in reasonable detail of the amount of interest accrued on any Unreimbursed L/C
Drawings during such Interest Accrual Period and the amount of fees accrued on
any Undrawn L/C Face Amounts during such Interest Accrual Period and (y) 3:00
p.m. (Eastern time) on such date, the Administrative Agent shall notify the
Servicer, the Trustee, the Master Issuer and the Manager of the amount of such
accrued interest and fees as set forth in such notices.
(d)          All accrued interest pursuant to Sections 3.01(a) or (c) shall be
due and payable in arrears on each Quarterly Payment Date in accordance with the
applicable provisions of the Indenture.
(e)          In addition, under the circumstances set forth in Section 3.4 of
the Series 2018-1 Supplement, the Master Issuer shall pay quarterly interest in
respect of the Series 2018-1 Class A-1 Outstanding Principal Amount in an amount
equal to the Series 2018-1 Class A-1 Quarterly Post-Renewal Date Contingent
Interest payable pursuant to such Section 3.4, subject to and in accordance with
the Priority of Payments.
(f)           All computations of interest at the CP Rate and the Eurodollar
Rate, all computations of Series 2018-1 Class A-1 Quarterly Post-Renewal Date
Contingent Interest (other than any accruing on any Base Rate Advances) and all
computations of fees shall be made on the basis of a year of 360 days and the
actual number of days elapsed. All computations of interest at the Base Rate and
all computations of Series 2018-1 Class A-1 Quarterly Post-Renewal Date
Contingent Interest accruing on any Base Rate Advances shall be made on the
basis of a 365- (or 366-, as applicable) day year and actual number of days
elapsed. Whenever any payment of interest, principal or fees hereunder shall be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, unless specified otherwise in the Indenture, and such
extension of time shall be included in the computation of the amount of interest
owed. Interest shall accrue on each Advance, Swingline Loan and Unreimbursed L/C
Drawing from and including the day on which it is made to but excluding the date
of repayment thereof.
30

--------------------------------------------------------------------------------

Section 3.02          Fees.
(a)          The Master Issuer shall pay to the Administrative Agent for its own
account the Administrative Agent Fees (as defined in the Series 2018-1 Class A-1
VFN Fee Letter, collectively, the “Administrative Agent Fees”) in accordance
with the terms of the Series 2018-1 Class A-1 VFN Fee Letter and subject to the
Priority of Payments.
(b)          On each Quarterly Payment Date on or prior to the Commitment
Termination Date, the Master Issuer shall, in accordance with Section 4.01, pay
to each Funding Agent, for the account of the related Committed Note
Purchaser(s), the Undrawn Commitment Fees (as defined in the Series 2018-1 Class
A-1 VFN Fee Letter, the “Undrawn Commitment Fees”) in accordance with the terms
of the Series 2018-1 Class A-1 VFN Fee Letter and subject to the Priority of
Payments.
(c)          The Master Issuer shall pay (i) the fees required pursuant to
Section 2.07 in respect of Letters of Credit and (ii) any other fees set forth
in the Series 2018-1 Class A-1 VFN Fee Letter (including the Upfront Commitment
Fee and any Extension Fees (each, as defined in the Series 2018-1 Class A-1 VFN
Fee Letter)), subject to the Priority of Payments.
(d)          All fees payable pursuant to this Section 3.02 shall be calculated
in accordance with Section 3.01(f) and paid on the date due in accordance with
the applicable provisions of the Indenture. Once paid, all fees shall be
nonrefundable under all circumstances other than manifest error.
Section 3.03          Eurodollar Lending Unlawful. If any Investor or Program
Support Provider shall determine that any Change in Law makes it unlawful, or
any Official Body asserts that it is unlawful, for any such Person to fund or
maintain any Advance as a Eurodollar Advance, the obligation of such Person to
fund or maintain any such Advance as a Eurodollar Advance shall, upon such
determination, forthwith be suspended until such Person shall notify the
Administrative Agent, the related Funding Agent, the Manager and the Master
Issuer that the circumstances causing such suspension no longer exist, and all
then-outstanding Eurodollar Advances of such Person shall be automatically
converted into Base Rate Advances at the end of the then-current Eurodollar
Interest Accrual Period with respect thereto or sooner, if required by such law
or assertion.
Section 3.04          Deposits Unavailable. If the Administrative Agent shall
have determined that:
(a)          by reason of circumstances affecting the relevant market, adequate
and reasonable means do not exist for ascertaining the interest rate applicable
hereunder to the Eurodollar Advances; or
(b)          with respect to any interest rate otherwise applicable hereunder to
any Eurodollar Advances the Eurodollar Interest Accrual Period for which has not
then commenced, Investor Groups holding in the aggregate more than 50% of the
Eurodollar Advances have determined that such interest rate will not adequately
reflect the cost to them
31

--------------------------------------------------------------------------------

of funding, agreeing to fund or maintaining such Eurodollar Advances for such
Eurodollar Interest Accrual Period,
then, upon notice from the Administrative Agent (which, in the case of clause
(b) above, the Administrative Agent shall give upon obtaining actual knowledge
that such percentage of the Investor Groups have so determined) to the Funding
Agents, the Manager and the Master Issuer, the obligations of the Investors to
fund or maintain any Advance as a Eurodollar Advance after the end of the
then-current Eurodollar Interest Accrual Period, if any, with respect thereto
shall forthwith be suspended and on the date such notice is given such Advances
will convert to Base Rate Advances until the Administrative Agent has notified
the Funding Agents and the Master Issuer that the circumstances causing such
suspension no longer exist. Notwithstanding the foregoing or any other provision
of this Agreement to the contrary, in the event that the Eurodollar Funding Rate
(or the publication thereof) is discontinued at any time, the Administrative
Agent and the Master Issuer may, and shall negotiate in good faith to, amend
this Agreement to provide for a reference rate to replace the Eurodollar Funding
Rate; provided that until such amendment is effective, the Advances will bear
interest at the Base Rate without giving effect to clause (a)(i)(C) of the
definition thereof.
Section 3.05          Increased Costs, etc. The Master Issuer agrees to
reimburse each Investor and any Program Support Provider (each, an “Affected
Person”, which term, for purposes of Sections 3.07 and 3.08 and 3.09, shall also
include the Swingline Lender and the L/C Issuing Bank) for any increase in the
cost of, or any reduction in the amount of any sum receivable by any such
Affected Person, including reductions in the rate of return on such Affected
Person’s capital, in respect of funding or maintaining (or of its obligation to
fund or maintain) any Advances that arise in connection with any Change in Law,
except for any Change in Law with respect to increased capital costs and Taxes
which shall be governed by Sections 3.07 and 3.08, respectively (whether or not
amounts are payable thereunder in respect thereof). For purposes of this
Agreement, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all regulations, requests, guidelines or directives issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case, pursuant to Basel III, are deemed
to have gone into effect and been adopted subsequent to the date hereof. Each
such demand shall be provided to the related Funding Agent and the Master Issuer
in writing and shall state, in reasonable detail, the reasons therefor and the
additional amount required fully to compensate such Affected Person for such
increased cost or reduced amount of return. Such additional amounts (“Increased
Costs”) shall be deposited into the Collection Account by the Master Issuer
within seven (7) Business Days of receipt of such notice to be payable as Class
A-1 Notes Other Amounts, subject to and in accordance with the Priority of
Payments, to the Administrative Agent and by the Administrative Agent to such
Funding Agent and by such Funding Agent directly to such Affected Person, and
such notice shall, in the absence of manifest error, be conclusive and binding
on the Master Issuer; provided that with respect to any notice given to the
Master Issuer under this Section 3.05, the Master Issuer shall not be under any
obligation to pay any amount with respect to any period prior to the date that
is nine (9) months prior to such demand if the relevant Affected Person knew or
could reasonably have been expected to know of the circumstances giving rise to
such increased costs or reductions in the rate of return (except that, if the
Change in Law giving rise to such increased
32

--------------------------------------------------------------------------------

costs or reductions is retroactive, then the nine-month period referred to above
shall be extended to include the period of retroactive effect thereof).
Section 3.06          Funding Losses.  In the event any Affected Person shall
incur any loss or expense (including any loss or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such
Affected Person to fund or maintain any portion of the principal amount of any
Advance as a Eurodollar Advance) as a result of:
(a)          any conversion, repayment, prepayment or redemption (for any
reason, including, without limitation, as a result of any Mandatory Decrease or
Voluntary Decrease, or the acceleration of the maturity of such Eurodollar
Advance) of the principal amount of any Eurodollar Advance on a date other than
the scheduled last day of the Eurodollar Interest Accrual Period applicable
thereto;
(b)          any Advance not being funded or maintained as a Eurodollar Advance
after a request therefor has been made in accordance with the terms contained
herein (for a reason other than the failure of such Affected Person to make an
Advance after all conditions thereto have been met); or
(c)          any failure of the Master Issuer to make a Mandatory Decrease or a
Voluntary Decrease, prepayment or redemption with respect to any Eurodollar
Advance after giving notice thereof pursuant to the applicable provisions of the
Series 2018-1 Supplement;
then, upon the written notice of any Affected Person to the related Funding
Agent and the Master Issuer, the Master Issuer shall deposit into the Collection
Account (within seven (7) Business Days of receipt of such notice) to be payable
as Class A-1 Notes Other Amounts, subject to and in accordance with the Priority
of Payments, to the Administrative Agent and by the Administrative Agent to such
Funding Agent and such Funding Agent shall pay directly to such Affected Person
such amount (“Breakage Amount” or “Series 2018-1 Class A-1 Breakage Amount”) as
will (in the reasonable determination of such Affected Person) reimburse such
Affected Person for such loss or expense; provided that with respect to any
notice given to the Master Issuer under this Section 3.06, the Master Issuer
shall not be under any obligation to pay any amount with respect to any period
prior to the date that is nine (9) months prior to such demand if the relevant
Affected Person knew or could reasonably have been expected to know of the
circumstances giving rise to such loss or expense. Such written notice (which
shall include calculations in reasonable detail) shall, in the absence of
manifest error, be conclusive and binding on the Master Issuer.
Section 3.07          Increased Capital or Liquidity Costs. If any Change in Law
affects or would affect the amount of capital or liquidity required or
reasonably expected to be maintained by any Affected Person or any Person
controlling such Affected Person and such Affected Person determines in its sole
and absolute discretion that the rate of return on its or such controlling
Person’s capital as a consequence of its commitment hereunder or under a Program
Support Agreement or the Advances, Swingline Loans or Letters of Credit made or
issued by such Affected Person is reduced to a level below that which such
Affected Person or such controlling Person would have achieved but for the
occurrence of any such circumstance, then, in any such case after notice from
time to time by such Affected Person (or in the case of an L/C
33

--------------------------------------------------------------------------------

Issuing Bank, by the L/C Provider) to the related Funding Agent and the Master
Issuer (or, in the case of the Swingline Lender or the L/C Provider, to the
Master Issuer), the Master Issuer shall deposit into the Collection Account
within seven (7) Business Days of the Master Issuer’s receipt of such notice, to
be payable as Class A-1 Notes Other Amounts, subject to and in accordance with
the Priority of Payments, to the Administrative Agent and by the Administrative
Agent to such Funding Agent (or, in the case of the Swingline Lender or the L/C
Provider, directly to such Person) and such Funding Agent shall pay to such
Affected Person, such amounts (“Increased Capital Costs”) as will be sufficient
to compensate such Affected Person or such controlling Person for such reduction
in rate of return; provided that with respect to any notice given to the Master
Issuer under this Section 3.07, the Master Issuer shall not be under any
obligation to pay any amount with respect to any period prior to the date that
is nine (9) months prior to such demand if the relevant Affected Person knew or
could reasonably have been expected to know of the Change in Law (except that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof). A statement of such Affected
Person as to any such additional amount or amounts (including calculations
thereof in reasonable detail), in the absence of manifest error, shall be
conclusive and binding on the Master Issuer. In determining such additional
amount, such Affected Person may use any method of averaging and attribution
that it (in its reasonable discretion) shall deem applicable so long as it
applies such method to other similar transactions. For purposes of this
Agreement, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all regulations, requests, guidelines or directives issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case, pursuant to Basel III, are deemed
to have gone into effect and been adopted subsequent to the date hereof.
Section 3.08          Taxes.
(a)          Except as otherwise required by law, all payments by the Master
Issuer of principal of, and interest on, the Advances, the Swingline Loans and
the L/C Obligations and all other amounts payable hereunder (including fees)
shall be made free and clear of and without deduction or withholding for or on
account of any present or future income, excise, documentary, property, stamp or
franchise taxes and other taxes, fees, duties, withholdings or other charges in
the nature of a tax imposed by any taxing authority including all interest,
penalties or additions to tax and other liabilities with respect thereto (all
such taxes, fees, duties, withholdings and other charges, and including all
interest, penalties or additions to tax and other liabilities with respect
thereto, being called “Taxes”), but excluding in the case of any Affected Person
(i) net income, franchise (imposed in lieu of net income) or similar Taxes (and
including branch profits or alternative minimum Taxes) and any other Taxes
imposed or levied on the Affected Person as a result of a connection between the
Affected Person and the jurisdiction of the Governmental Authority imposing such
Taxes (or any political subdivision or taxing authority thereof or therein)
(other than any such connection arising solely from such Affected Person having
executed, delivered or performed its obligations or received a payment under, or
enforced, this Agreement or any other Related Document), (ii) with respect to
any Affected Person organized under the laws of a jurisdiction other than the
United States or any state of the United States (“Foreign Affected Person”), any
34

--------------------------------------------------------------------------------

withholding Tax that is imposed on amounts payable to the Foreign Affected
Person at the time the Foreign Affected Person becomes a party to this Agreement
(or designates a new lending office), except to the extent that such Foreign
Affected Person (or its assignor, if any) was already entitled, at the time of
the designation of the new lending office (or assignment), to receive additional
amounts from the Master Issuer with respect to withholding Tax, (iii) with
respect to any Affected Person, any Taxes imposed under FATCA, (iv) any backup
withholding Tax and (v) with respect to any Affected Person, any Taxes imposed
as a result of such Affected Person’s failure to comply with Section 3.08(d)
(such Taxes not excluded by (i), (ii), (iii) and (iv) above being called
“Non-Excluded Taxes”). If any Taxes are imposed and required by law to be
withheld or deducted from any amount payable by the Master Issuer hereunder to
an Affected Person, then, if such Taxes are Non-Excluded Taxes, (x) the amount
of the payment shall be increased so that such payment is made, after
withholding or deduction for or on account of such Non-Excluded Taxes, in an
amount that is not less than the amount equal to the sum that would have been
received by the Affected Person had no such deduction or withholding been
required and (y) the Master Issuer shall withhold the amount of such Taxes from
such payment (as increased, if applicable, pursuant to the preceding clause (x))
and shall pay such amount, subject to and in accordance with the Priority of
Payments, to the taxing authority imposing such Taxes in accordance with
applicable law.
(b)          Moreover, if any Non-Excluded Taxes are directly asserted against
any Affected Person with respect to any payment received by such Affected Person
from the Master Issuer or otherwise in respect of any Related Document or the
transactions contemplated therein, such Affected Person may pay such
Non-Excluded Taxes and the Master Issuer will, within fifteen (15) Business Days
of the related Funding Agent’s and Master Issuer’s receipt of written notice
stating the amount of such Non-Excluded Taxes (including the calculation thereof
in reasonable detail), deposit into the Collection Account, to be distributed as
Class A-1 Notes Other Amounts, subject to and in accordance with the Priority of
Payments, to the Administrative Agent and by the Administrative Agent to such
Funding Agent and by such Funding Agent directly to such Affected Persons, such
additional amounts (collectively, “Increased Tax Costs,” which term shall
include all amounts payable by or on behalf of the Master Issuer pursuant to
this Section 3.08) as is necessary in order that the net amount received by such
Affected Person after the payment of such Non-Excluded Taxes (including any
Non-Excluded Taxes on such Increased Tax Costs) shall equal the amount such
Person would have retained had no such Non-Excluded Taxes been asserted. Any
amount payable to an Affected Person under this Section 3.08 shall be reduced
by, and Increased Tax Costs shall not include, the amount of incremental damages
(including Taxes) due or payable by the Master Issuer as a direct result of such
Affected Person’s failure to demand from the Master Issuer additional amounts
pursuant to this Section 3.08 within 180 days from the date on which the related
Non-Excluded Taxes were incurred.
(c)          As promptly as practicable after the payment of any Taxes, and in
any event within thirty (30) days of any such payment being due, the Master
Issuer shall furnish to each applicable Affected Person or its agents a
certified copy of an official receipt (or other documentary evidence
satisfactory to such Affected Person and agents) evidencing the payment of such
Taxes.
35

--------------------------------------------------------------------------------

(d)          Each Affected Person, on or prior to the date it becomes a party to
this Agreement (and from time to time thereafter as soon as practicable after
the obsolescence or invalidity of any form or document previously delivered or
within a reasonable period of time following a written request by the Master
Issuer), shall deliver to the Master Issuer and the Administrative Agent a U.S.
Internal Revenue Service Form W-8BEN, Form W-8BEN-E, Form W-8ECI, Form W-8IMY or
Form W-9, as applicable, or applicable successor form, or such other forms or
documents (or successor forms or documents), appropriately completed and
executed, as may be applicable, as will permit the Master Issuer or the
Administrative Agent to establish the extent to which a payment to such Affected
Person is exempt from, or eligible for a reduced rate of, United States federal
withholding Taxes (including withholding pursuant to FATCA) and to determine
whether or not such Affected Person is subject to backup withholding or
information reporting requirements. Promptly following the receipt of a written
request by the Master Issuer or the Administrative Agent, each Affected Person
shall deliver to the Master Issuer and the Administrative Agent any other forms
or documents (or successor forms or documents), appropriately completed and
executed, as may be applicable to establish the extent to which a payment to
such Affected Person is exempt from withholding or deduction of Non-Excluded
Taxes other than United States federal withholding Taxes, including but not
limited to, such information necessary to claim the benefits of the exemption
for portfolio interest under section 881(c) of the Code. The Master Issuer and
the Administrative Agent (or other withholding agent selected by the Master
Issuer) may rely on any form or document provided pursuant to this Section
3.08(d) until notified otherwise by the Affected Person that delivered such form
or document. Notwithstanding anything to the contrary, no Affected Person shall
be required to deliver any documentation that it is not legally eligible to
deliver as a result of a change in applicable law after the time the Affected
Person becomes a party to this Agreement (or designates a new lending office).
(e)          The Administrative Agent, Trustee, Paying Agent or any other
withholding agent may deduct and withhold any Taxes required by any laws to be
deducted and withheld from any payments pursuant to this Agreement.
(f)          If any Governmental Authority asserts that the Master Issuer or the
Administrative Agent or other withholding agent did not properly withhold or
backup withhold, as the case may be, any Taxes from payments made to or for the
account of any Affected Person, then to the extent such improper withholding or
backup withholding was directly caused by such Affected Person’s actions or
inactions, such Affected Person shall indemnify the Master Issuer, Trustee,
Paying Agent and the Administrative Agent for any Taxes imposed by any
jurisdiction on the amounts payable to the Master Issuer and the Administrative
Agent under this Section 3.08, and costs and expenses (including attorney costs)
of the Master Issuer, Trustee, Paying Agent and the Administrative Agent. The
obligation of the Affected Persons, severally, under this Section 3.08 shall
survive any assignment of rights by, or the replacement of, an Affected Person
or the termination of the aggregate Commitments, repayment of all other
Obligations hereunder and the resignation of the Administrative Agent.
(g)          Prior to the Closing Date, the Administrative Agent will provide
the Master Issuer with a properly executed and completed U.S. Internal Revenue
Service Form W-8IMY or W-9, as appropriate.
36

--------------------------------------------------------------------------------

(h)          If an Affected Person determines, in its sole reasonable
discretion, that it has received a refund of any Non-Excluded Taxes as to which
it has been indemnified pursuant to this Section 3.08 or as to which it has been
paid additional amounts pursuant to this Section 3.08, it shall promptly notify
the Master Issuer and the Manager in writing of such refund and shall, within 30
days after receipt of a written request from the Master Issuer, pay over such
refund to the Master Issuer (but only to the extent of indemnity payments made
or additional amounts paid to such Affected Person under this Section 3.08 with
respect to the Non-Excluded Taxes giving rise to such refund), net of all
out-of-pocket expenses (including the net amount of Taxes, if any, imposed on or
with respect to such refund or payment) of the Affected Person and without
interest (other than any interest paid by the relevant taxing authority that is
directly attributable to such refund of such Non-Excluded Taxes); provided that
the Master Issuer, immediately upon the request of the Affected Person to the
Master Issuer (which request shall include a calculation in reasonable detail of
the amount to be repaid) agrees to repay the amount of the refund (and any
applicable interest) (plus any penalties, interest or other charges imposed by
the relevant taxing authority with respect to such amount) to the Affected
Person in the event the Affected Person or any other Person is required to repay
such refund to such taxing authority. This Section 3.08 shall not be construed
to require the Affected Person to make available its Tax returns (or any other
information relating to its Taxes that it reasonably deems confidential) to the
Master Issuer or any other Person.
Section 3.09         Change of Lending Office.  Each Committed Note Purchaser
agrees that, upon the occurrence of any event giving rise to the operation of
Sections 3.05 or 3.07 or the payment of additional amounts under Sections
3.08(a) or (b), in each case with respect to an Affected Person in such
Committed Note Purchaser’s Investor Group, it will, if requested by the Master
Issuer, use reasonable efforts (subject to overall policy considerations of such
Committed Note Purchaser) to designate, or cause the designation of, another
lending office for any Advances affected by such event with the object of
avoiding the consequences of such event; provided that such designation is made
on terms that, in the sole judgment of such Committed Note Purchaser, cause such
Committed Note Purchaser and its lending office(s) or the related Affected
Person to suffer no economic, legal or regulatory disadvantage; provided,
further, that nothing in this Section 3.09 shall affect or postpone any of the
obligations of the Master Issuer or the rights of any Committed Note Purchaser
pursuant to Sections 3.05, 3.07 and 3.08. If a Committed Note Purchaser notifies
the Master Issuer in writing that such Committed Note Purchaser will be unable
to designate, or cause the designation of, another lending office, the Master
Issuer may replace every member (but not any subset thereof) of such Committed
Note Purchaser’s entire Investor Group by giving written notice to each member
of such Investor Group and the Administrative Agent designating one or more
Persons that are willing and able to purchase each member of such Investor
Group’s rights and obligations under this Agreement for a purchase price that,
with respect to each such member of such Investor Group, will equal the amount
owed to each such member of such Investor Group with respect to the Series
2018-1 Class A-1 Advance Notes (whether arising under the Indenture, this
Agreement, the Series 2018-1 Class A-1 Advance Notes or otherwise). Upon receipt
of such written notice, each member of such Investor Group shall assign its
rights and obligations under this Agreement pursuant to and in accordance with
Sections 9.17(a), (b) and (c), as applicable, in consideration for such purchase
price and at the reasonable expense of the Master Issuer (including, without
limitation, the reasonable documented fees and out-of-pocket expenses of counsel
to each such member);
37

--------------------------------------------------------------------------------

provided, however, that no member of such Investor Group shall be obligated to
assign any of its rights and obligations under this Agreement if the purchase
price to be paid to such member is not at least equal to the amount owed to such
member with respect to the Series 2018-1 Class A-1 Advance Notes (whether
arising under the Indenture, this Agreement, the Series 2018-1 Class A-1 Advance
Notes or otherwise).
ARTICLE IV
OTHER PAYMENT TERMS
Section 4.01          Time and Method of Payment (Amounts Distributed by the
Administrative Agent).  Except as otherwise provided in Section 4.02, all
amounts payable to any Funding Agent or Investor hereunder or with respect to
the Series 2018-1 Class A-1 Advance Notes shall be made to the Administrative
Agent for the benefit of the applicable Person, by wire transfer of immediately
available funds in Dollars not later than 3:00 p.m. (Eastern time) on the date
due. The Administrative Agent will promptly, and in any event by 5:00 p.m.
(Eastern time) on the same Business Day as its receipt or deemed receipt of the
same, distribute to the applicable Funding Agent for the benefit of the
applicable Person, or upon the order of the applicable Funding Agent for the
benefit of the applicable Person, its pro rata share (or other applicable share
as provided herein) of such payment by wire transfer in like funds as received.
Except as otherwise provided in Section 2.07 and Section 4.02, all amounts
payable to the Swingline Lender or the L/C Provider hereunder or with respect to
the Swingline Loans and L/C Obligations shall be made to or upon the order of
the Swingline Lender or the L/C Provider, respectively, by wire transfer of
immediately available funds in Dollars not later than 3:00 p.m. (Eastern time)
on the date due. Any funds received after that time on such date will be deemed
to have been received on the next Business Day.
The Master Issuer’s obligations hereunder in respect of any amounts payable to
any Investor shall be discharged to the extent funds are disbursed by the Master
Issuer to the Administrative Agent as provided herein or by the Trustee or
Paying Agent in accordance with Section 4.02, whether or not such funds are
properly applied by the Administrative Agent or by the Trustee or Paying Agent.
The Administrative Agent’s obligations hereunder in respect of any amounts
payable to any Investor shall be discharged to the extent funds are disbursed by
the Administrative Agent to the applicable Funding Agent as provided herein
whether or not such funds are properly applied by such Funding Agent.
Section 4.02          Order of Distributions (Amounts Distributed by the Trustee
or the Paying Agent). (a) Subject to Section 9.18(c)(ii), any amounts deposited
into the Series 2018-1 Class A-1 Distribution Account (including amounts in
respect of accrued interest, letter of credit fees or undrawn commitment fees
but excluding amounts allocated for the purpose of reducing the Series 2018-1
Class A-1 Outstanding Principal Balance shall be distributed by the Trustee or
the Paying Agent, as applicable, on the date due and payable under the Indenture
and in the manner provided therein, ratably to the Series 2018-1 Class A-1
Noteholders of record on the applicable Record Date in respect of the amounts
due to such payees at each applicable level of the Priority of Payments, in
accordance with the applicable Quarterly Noteholders’ Report or
38

--------------------------------------------------------------------------------

the written report provided to the Trustee pursuant to Section 2.2(b) of the
Series 2018-1 Supplement, as applicable.
(b)  Subject to Section 9.18(c)(ii), any amounts deposited into the Series
2018-1 Class A-1 Distribution Account for the purpose of reducing the Series
2018-1 Class A-1 Outstanding Principal Balance shall be distributed by the
Trustee or the Paying Agent, as applicable, on the date due and payable under
the Indenture and in the manner provided therein, to the Series 2018-1 Class A-1
Noteholders of record on the applicable Record Date, in the following order of
priority (which the Master Issuer shall cause to be set forth in the applicable
Quarterly Noteholders’ Report or the written report provided to the Trustee
pursuant to Section 2.2(b) of the Series 2018-1 Supplement, as applicable):
first, to the Swingline Lender and the L/C Provider in respect of outstanding
Swingline Loans and Unreimbursed L/C Drawings, to the extent Unreimbursed
Drawings cannot be reimbursed pursuant to Section 2.08, ratably in proportion to
the respective amounts due to such payees; second, to the other Series 2018-1
Class A-1 Noteholders in respect of their outstanding Advances, ratably in
proportion thereto; and, third, any balance remaining of such amounts (up to an
aggregate amount not to exceed the amount of Undrawn L/C Face Amounts at such
time) shall be paid to the L/C Provider, to be deposited by the L/C Provider
into a cash collateral account in the name of the L/C Provider in accordance
with Section 4.03(b).
(c)  Any amounts distributed to the Administrative Agent pursuant to the
Priority of Payments in respect of any other amounts related to the Class A-1
Notes shall be distributed by the Administrative Agent in accordance with
Section 4.01 on the date such amounts are due and payable hereunder to the
applicable Series 2018-1 Class A-1 Noteholders and/or the Administrative Agent
for its own account, as applicable, ratably in proportion to the respective
aggregate of such amounts due to such payees.
Section 4.03          L/C Cash Collateral. (a) If (i) as of five (5) Business
Days prior to the Commitment Termination Date, any Undrawn L/C Face Amounts
remain in effect, the Master Issuer shall either (i) provide cash collateral (in
an aggregate amount equal to the amount of Undrawn L/C Face Amounts at such
time, to the extent that such amount of cash collateral has not been provided
pursuant to Sections 4.02(b) or 9.18(c)(ii)) to the L/C Provider, to be
deposited by the L/C Provider into a cash collateral account in the name of the
L/C Provider in accordance with Section 4.03(b) or (ii) make other arrangements
with respect thereto as may be satisfactory to the L/C Provider in its sole and
absolute discretion.
(b)          All amounts to be deposited in a cash collateral account pursuant
to Section 4.02(b), Section 4.03(a) or Section 9.18(c)(ii) shall be held by the
L/C Provider as collateral to secure the Master Issuer’s Reimbursement
Obligations with respect to any outstanding Letters of Credit. The L/C Provider
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposit in Eligible Investments, which investments shall be made at the
written direction, and at the risk and expense, of the Master Issuer (provided
that if an Event of Default has occurred and is continuing, such investments
shall be made solely at the option and sole discretion of the L/C Provider),
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account and all Taxes on such amounts shall
be payable by the Master Issuer. Moneys in such account shall automatically be
39

--------------------------------------------------------------------------------

applied by such L/C Provider to reimburse it for any Unreimbursed L/C Drawings.
Upon expiration of all then-outstanding Letters of Credit and payment in full of
all Unreimbursed L/C Drawings, any balance remaining in such account shall be
paid over (i) if the Base Indenture and any Series Supplement remain in effect,
to the Trustee to be deposited into the Collection Account and distributed in
accordance with the terms of the Base Indenture and (ii) otherwise to the Master
Issuer; provided that, upon an Investor ceasing to be a Defaulting Investor in
accordance with Section 9.18(d), any amounts of cash collateral provided
pursuant to Section 9.18(c)(ii) upon such Investor becoming a Defaulting
Investor shall be released and applied as such amounts would have been applied
had such Investor not become a Defaulting Investor.
Section 4.04          Alternative Arrangements with Respect to Letters of
Credit. Notwithstanding any other provision of this Agreement or any Related
Document, a Letter of Credit (other than an Interest Reserve Letter of Credit)
shall cease to be deemed outstanding for all purposes of this Agreement and each
other Related Document if and to the extent that provisions, in form and
substance satisfactory to the L/C Provider (and, if the L/C Provider is not the
L/C Issuing Bank with respect to such Letter of Credit, the L/C Issuing Bank) in
its sole and absolute discretion, have been made with respect to such Letter of
Credit such that the L/C Provider (and, if applicable, the L/C Issuing Bank) has
agreed in writing, with a copy of such agreement delivered to the Administrative
Agent, the Control Party, the Trustee and the Master Issuer, that such Letter of
Credit shall be deemed to be no longer outstanding hereunder, in which event
such Letter of Credit shall cease to be a “Letter of Credit” as such term is
used herein and in the Related Documents.
ARTICLE V
THE ADMINISTRATIVE AGENT AND THE FUNDING AGENTS
Section 5.01          Authorization and Action of the Administrative Agent. Each
of the Lender Parties and the Funding Agents hereby designates and appoints
Coöperatieve Rabobank, U.A., New York Branch, as the Administrative Agent
hereunder, and hereby authorizes the Administrative Agent to take such actions
as agent on their behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms of this Agreement, together with such powers
as are reasonably incidental thereto. The Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender Party or any Funding Agent, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities on the part of the Administrative Agent shall be read into this
Agreement or otherwise exist for the Administrative Agent. In performing its
functions and duties hereunder, the Administrative Agent shall act solely as
agent for the Lender Parties and the Funding Agents and does not assume, nor
shall it be deemed to have assumed, any obligation or relationship of trust or
agency with or for the Master Issuer or any of its successors or assigns. The
provisions of this Article (other than the rights of the Master Issuer set forth
in Section 5.07) are solely for the benefit of the Administrative Agent, the
Lender Parties and the Funding Agents, and the Master Issuer shall not have any
rights as a third-party beneficiary of any such provisions. The Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, exposes the Administrative Agent to personal liability
or that is contrary to this Agreement or any Requirement of Law. The appointment
and authority of the Administrative Agent hereunder shall terminate upon the
40

--------------------------------------------------------------------------------

indefeasible payment in full of the Series 2018-1 Class A-1 Notes and all other
amounts owed by the Master Issuer hereunder to the Administrative Agent, all
members of the Investor Groups, the Swingline Lender and the L/C Provider (the
“Aggregate Unpaids”) and termination in full of all Commitments and the
Swingline Commitment and the L/C Commitment.
Section 5.02          Delegation of Duties. The Administrative Agent may execute
any of its duties under this Agreement by or through agents or attorneys-in-fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties. The exculpatory provisions of this Article shall apply to any such
agents or attorneys-in-fact and shall apply to their respective activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence, bad faith or misconduct of any agents or attorneys-in-fact selected
by it in good faith.
Section 5.03          Exculpatory Provisions. Neither the Administrative Agent
nor any of its directors, officers, agents or employees shall be (a) liable for
any action lawfully taken or omitted to be taken by it or them under or in
connection with this Agreement (except for its, their or such Person’s own gross
negligence, bad faith or willful misconduct as determined by a court of
competent jurisdiction by a final and nonappealable judgment), or (b)
responsible in any manner to any Lender Party or any Funding Agent for any
recitals, statements, representations or warranties made by the Master Issuer
contained in this Agreement or in any certificate, report, statement or other
document referred to or provided for in, or received under or in connection
with, this Agreement for the due execution, legality, value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other document furnished in connection herewith, or for any failure of the
Master Issuer to perform its obligations hereunder, or for the satisfaction of
any condition specified in Article VII. The Administrative Agent shall not be
under any obligation to any Investor or any Funding Agent to ascertain or to
inquire as to the observance or performance of any of the agreements or
covenants contained in, or conditions of, this Agreement, or to inspect the
properties, books or records of the Master Issuer. The Administrative Agent
shall not be deemed to have knowledge of any Potential Rapid Amortization Event,
Rapid Amortization Event, Default or Event of Default unless the Administrative
Agent has received notice in writing of such event from the Master Issuer, any
Lender Party or any Funding Agent.
Section 5.04          Reliance. The Administrative Agent shall in all cases be
entitled to rely, and shall be fully protected in relying, upon any document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including, without limitation, counsel to the Master Issuer),
independent accountants and other experts selected by the Administrative Agent.
The Administrative Agent shall in all cases be fully justified in failing or
refusing to take any action under this Agreement or any other document furnished
in connection herewith unless it shall first receive such advice or concurrence
of any Lender Party or any Funding Agent as it deems appropriate or it shall
first be indemnified to its satisfaction by any Lender Party or any Funding
Agent; provided that unless and until the Administrative Agent shall have
received such advice, the Administrative Agent may take or refrain from taking
any action, as the Administrative Agent shall deem advisable and in the best
interests of the Lender Parties and the Funding Agents. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
in accordance with a request of Investor Groups holding
41

--------------------------------------------------------------------------------

more than 50% of the Commitments and such request and any action taken or
failure to act pursuant thereto shall be binding upon the Lender Parties and the
Funding Agents.
Section 5.05          Non-Reliance on the Administrative Agent and Other
Purchasers.  Each of the Lender Parties and the Funding Agents expressly
acknowledges that neither the Administrative Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates has made any
representations or warranties to it and that no act by the Administrative Agent
hereafter taken, including, without limitation, any review of the affairs of the
Master Issuer, shall be deemed to constitute any representation or warranty by
the Administrative Agent. Each of the Lender Parties and the Funding Agents
represents and warrants to the Administrative Agent that it has and will,
independently and without reliance upon the Administrative Agent and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
prospects, financial and other conditions and creditworthiness of the Master
Issuer and made its own decision to enter into this Agreement.
Section 5.06          The Administrative Agent in its Individual Capacity. The
Administrative Agent and any of its Affiliates may make loans to, accept
deposits from, and generally engage in any kind of business with the Master
Issuer or any Affiliate of the Master Issuer as though the Administrative Agent
were not the Administrative Agent hereunder.
Section 5.07          Successor Administrative Agent; Defaulting Administrative
Agent.
(a)          The Administrative Agent may, upon 30 days' notice to the Master
Issuer and each of the Lender Parties and the Funding Agents, and the
Administrative Agent will, upon the direction of Investor Groups holding 100% of
the Commitments (excluding any Commitments held by Defaulting Investors), resign
as Administrative Agent. If the Administrative Agent shall resign, then the
Investor Groups holding more than (i) if no single Investor Group holds more
than 50% of the Commitments, 50% of the Commitments or (ii) if a single Investor
Group holds more than 50% of the Commitments, two-thirds of the Commitments
(excluding any Commitments held by the resigning Administrative Agent or its
Affiliates, and if all Commitments are held by the resigning Administrative
Agent or its Affiliates, then the Master Issuer), during such 30-day period,
shall appoint an Affiliate of a member of the Investor Groups as a successor
administrative agent, subject to the consent of (i) the Master Issuer, at all
times other than while an Event of Default has occurred and is continuing (which
consent of the Master Issuer shall not be unreasonably withheld or delayed) and
(ii) the Control Party (which consent of the Control Party shall not be
unreasonably withheld or delayed); provided that the Commitment of any
Defaulting Investor shall be disregarded in the determination of whether any
threshold percentage of Commitments has been met under this Section 5.07(a). If
for any reason no successor Administrative Agent is appointed by the Investor
Groups during such 30-day period, then, effective upon the expiration of such
30-day period, the Master Issuer shall make all payments in respect of the
Aggregate Unpaids or under any fee letter delivered in connection herewith
(including, without limitation, the Series 2018-1 Class A-1 VFN Fee Letter)
directly to the Funding Agents or the Swingline Lender or the L/C Provider, as
applicable, and the Master Issuer for all purposes shall deal directly with the
Funding Agents or the Swingline Lender or the L/C
42

--------------------------------------------------------------------------------

Provider, as applicable, until such time, if any, as a successor administrative
agent is appointed as provided above, and the Master Issuer shall instruct the
Trustee in writing accordingly. After any retiring Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of Section 9.05
and this Article V shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was the Administrative Agent under this Agreement.
(b)          The Master Issuer may, upon the occurrence of any of the following
events (any such event, a “Defaulting Administrative Agent Event”) and with the
consent of Investor Groups holding more than (i) if no single Investor Group
holds more than 50% of the Commitments, 50% of the Commitments or (ii) if a
single Investor Group holds more than 50% of the Commitments, two-thirds of the
Commitments, remove the Administrative Agent and, upon such removal, the
Investor Groups holding more than 50% of the Commitments in the case of clause
(i) above or two-thirds of the Commitments in the case of clause (ii) above
(provided that the Commitment of any Defaulting Investor shall be disregarded in
the determination of whether any threshold percentage of Commitments has been
met under this Section 5.07(b)) shall appoint an Affiliate of a member of the
Investor Groups as a successor administrative agent, subject to the consent of
(x) the Master Issuer, at all times other than while an Event of Default has
occurred and is continuing (which consent of the Master Issuer shall not be
unreasonably withheld or delayed) and (y) the Control Party (which consent of
the Control Party shall not be unreasonably withheld or delayed): (i) an Event
of Bankruptcy with respect to the Administrative Agent; (ii) if the Person
acting as Administrative Agent or an Affiliate thereof is also an Investor, any
other event pursuant to which such Person becomes a Defaulting Investor; (iii)
the failure by the Administrative Agent to pay or remit any funds required to be
remitted when due (in each case, if amounts are available for payment or
remittance in accordance with the terms of this Agreement for application to the
payment or remittance thereof) which continues for two (2) Business Days after
such funds were required to be paid or remitted; (iv) any representation,
warranty, certification or statement made by the Administrative Agent under this
Agreement or in any agreement, certificate, report or other document furnished
by the Administrative Agent proves to have been false or misleading in any
material respect as of the time made or deemed made, and if such representation,
warranty, certification or statement is susceptible of remedy in all material
respects, is not remedied within thirty (30) calendar days after knowledge
thereof or notice by the Master Issuer to the Administrative Agent, and if not
susceptible of remedy in all material respects, upon notice by the Master Issuer
to the Administrative Agent or (v) any act constituting the gross negligence,
bad faith or willful misconduct of the Administrative Agent. If for any reason
no successor Administrative Agent is appointed by the Investor Groups within 30
days of the Administrative Agent’s removal pursuant to the immediately preceding
sentence, then, effective upon the expiration of such 30-day period, the Master
Issuer shall make all payments in respect of the Aggregate Unpaids or under any
fee letter delivered in connection herewith (including, without limitation, the
Series 2018-1 Class A-1 VFN Fee Letter) directly to the Funding Agents or the
Swingline Lender or the L/C Provider, as applicable, and the Master Issuer for
all purposes shall deal directly with the Funding Agents or the Swingline Lender
or the L/C Provider, as applicable, until such time, if any, as a successor
administrative agent is appointed as provided above, and the Master Issuer shall
instruct the Trustee in writing accordingly. After any Administrative Agent’s
removal hereunder as Administrative Agent, the provisions of Section 9.05 and
this Article V shall
43

--------------------------------------------------------------------------------

inure to its benefit as to any actions taken or omitted to be taken by it while
it was the Administrative Agent under this Agreement.
(c)          If a Defaulting Administrative Agent Event has occurred and is
continuing, the Master Issuer may make all payments in respect of the Aggregate
Unpaids or under any fee letter delivered in connection herewith (including,
without limitation, the Series 2018-1 Class A-1 VFN Fee Letter) directly to the
Funding Agents or the Swingline Lender or the L/C Provider, as applicable, and
the Master Issuer for all purposes may deal directly with the Funding Agents or
the Swingline Lender or the L/C Provider, as applicable.
Section 5.08          Authorization and Action of Funding Agents. Each Investor
is hereby deemed to have designated and appointed its related Funding Agent set
forth next to such Investor’s name on Schedule I (or identified as such
Investor’s Funding Agent pursuant to any applicable Assignment and Assumption
Agreement or Investor Group Supplement) as the agent of such Person hereunder,
and hereby authorizes such Funding Agent to take such actions as agent on its
behalf and to exercise such powers as are delegated to such Funding Agent by the
terms of this Agreement together with such powers as are reasonably incidental
thereto. Each Funding Agent shall not have any duties or responsibilities,
except those expressly set forth herein, or any fiduciary relationship with the
related Investor Group, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities on the part of such Funding Agent shall be
read into this Agreement or otherwise exist for such Funding Agent. In
performing its functions and duties hereunder, each Funding Agent shall act
solely as agent for the related Investor Group and does not assume, nor shall it
be deemed to have assumed, any obligation or relationship of trust or agency
with or for the Master Issuer, any of its successors or assigns or any other
Person. Each Funding Agent shall not be required to take any action that exposes
such Funding Agent to personal liability or that is contrary to this Agreement
or any Requirement of Law. The appointment and authority of the Funding Agents
hereunder shall terminate upon the indefeasible payment in full of the Aggregate
Unpaids of the Investor Groups and the termination in full of all the
Commitments.
Section 5.09          Delegation of Duties. Each Funding Agent may execute any
of its duties under this Agreement by or through agents or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties. Each Funding Agent shall not be responsible for the gross negligence,
bad faith or willful misconduct of any agents or attorneys-in-fact selected by
it in good faith.
Section 5.10          Exculpatory Provisions. Each Funding Agent and its
Affiliates, and each of their directors, officers, agents or employees shall not
be (a) liable for any action lawfully taken or omitted to be taken by it or them
under or in connection with this Agreement (except for its, their or such
Person’s own gross negligence, bad faith or willful misconduct), or (b)
responsible in any manner to the related Investor Group for any recitals,
statements, representations or warranties made by the Master Issuer contained in
this Agreement or in any certificate, report, statement or other document
referred to or provided for in, or received under or in connection with, this
Agreement, or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other document furnished
in connection herewith, or for any failure of the Master Issuer to perform its
obligations hereunder, or for the satisfaction of any condition specified in
Article VII. Each Funding Agent shall not be
44

--------------------------------------------------------------------------------

under any obligation to the related Investor Group to ascertain or to inquire as
to the observance or performance of any of the agreements or covenants contained
in, or conditions of, this Agreement, or to inspect the properties, books or
records of the Master Issuer. Each Funding Agent shall not be deemed to have
knowledge of any Potential Rapid Amortization Event, Rapid Amortization Event,
Default or Event of Default unless such Funding Agent has received notice of
such event from the Master Issuer or any member of the related Investor Group.
Section 5.11          Reliance. Each Funding Agent shall in all cases be
entitled to rely, and shall be fully protected in relying, upon any document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
the Administrative Agent and legal counsel (including, without limitation,
counsel to the Master Issuer), independent accountants and other experts
selected by such Funding Agent. Each Funding Agent shall in all cases be fully
justified in failing or refusing to take any action under this Agreement or any
other document furnished in connection herewith unless it shall first receive
such advice or concurrence of the related Investor Group as it deems appropriate
or it shall first be indemnified to its satisfaction by the related Investor
Group; provided that unless and until such Funding Agent shall have received
such advice, such Funding Agent may take or refrain from taking any action, as
such Funding Agent shall deem advisable and in the best interests of the related
Investor Group. Each Funding Agent shall in all cases be fully protected in
acting, or in refraining from acting, in accordance with a request of the
related Investor Group and such request and any action taken or failure to act
pursuant thereto shall be binding upon the related Investor Group.
Section 5.12          Non-Reliance on the Funding Agent and Other Purchasers.
The related Investor Group expressly acknowledges that its Funding Agent and any
of its officers, directors, employees, agents, attorneys-in-fact or Affiliates
has not made any representations or warranties to it and that no act by such
Funding Agent hereafter taken, including, without limitation, any review of the
affairs of the Master Issuer, shall be deemed to constitute any representation
or warranty by such Funding Agent. The related Investor Group represents and
warrants to such Funding Agent that it has and will, independently and without
reliance upon such Funding Agent and based on such documents and information as
it has deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, prospects, financial and other conditions and
creditworthiness of the Master Issuer and made its own decision to enter into
this Agreement.
Section 5.13          The Funding Agent in its Individual Capacity. Each Funding
Agent and any of its Affiliates may make loans to, accept deposits from, and
generally engage in any kind of business with the Master Issuer or any Affiliate
of the Master Issuer as though such Funding Agent were not a Funding Agent
hereunder.
Section 5.14          Successor Funding Agent. Each Funding Agent will, upon the
direction of the related Investor Group, resign as such Funding Agent. If such
Funding Agent shall resign, then the related Investor Group shall appoint an
Affiliate of a member of the related Investor Group as a successor funding agent
(it being understood that such resignation shall not be effective until such
successor is appointed). After any retiring Funding Agent’s resignation
hereunder as Funding Agent, subject to the limitations set forth herein, the
provisions of Section
 
45

--------------------------------------------------------------------------------

9.05 and this Article V shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was the Funding Agent under this Agreement.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
Section 6.01          The Master Issuer and Guarantors. The Master Issuer and
the Guarantors jointly and severally represent and warrant to the Administrative
Agent and each Lender Party, as of the date of this Agreement, as of the Closing
Date and as of the date of each Advance made hereunder, that:
(a)          each of their representations and warranties made in favor of the
Trustee or the Noteholders in the Indenture and the other Related Documents
(other than a Related Document relating solely to a Series of Notes other than
the Series 2018-1 Notes) is true and correct (i) if not qualified as to
materiality or Material Adverse Effect, in all material respects and (ii) if
qualified as to materiality or Material Adverse Effect, in all respects, as of
the date originally made, as of the date hereof and as of the Closing Date
(unless stated to relate solely to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date);
(b)          no Potential Rapid Amortization Event, Rapid Amortization Event,
Default or Event of Default has occurred and is continuing;
(c)           neither they nor or any of their Affiliates, have, directly or
through an agent, engaged in any form of general solicitation or general
advertising in connection with the offering of the Series 2018-1 Class A-1 Notes
under the 1933 Act or in any manner involving a public offering within the
meaning of Section 4(a)(2) of the 1933 Act, including, but not limited to,
articles, notices or other communications published in any newspaper, magazine,
or similar medium or broadcast over television or radio or any seminar or
meeting whose attendees have been invited by any general solicitation or general
advertising; provided that no representation or warranty is made with respect to
the Lender Parties and their Affiliates; and neither the Master Issuer nor any
of its Affiliates has entered into any contractual arrangement with respect to
the distribution of the Series 2018-1 Class A-1 Notes, except for this Agreement
and the other Related Documents, and the Master Issuer will not enter into any
such arrangement;
(d)          neither they nor any of their Affiliates have, directly or through
any agent, sold, offered for sale, solicited offers to buy or otherwise
negotiated in respect of, any “security” (as defined in the 1933 Act) that is or
will be integrated with the sale of the Series 2018-1 Class A-1 Notes in a
manner that would require the registration of the Series 2018-1 Class A-1 Notes
under the 1933 Act;
(e)          assuming the representations and warranties of each Lender Party
set forth in Section 6.03 are true and correct, the offer and sale of the Series
2018-1 Class A-1 Notes in the manner contemplated by this Agreement is a
transaction exempt from the registration requirements of the 1933 Act, and the
Base Indenture is not required to be qualified under the United States Trust
Indenture Act of 1939, as amended;
46

--------------------------------------------------------------------------------

(f)           the Master Issuer has furnished to the Administrative Agent and
each Funding Agent true, accurate and complete copies of all other Related
Documents (excluding Series Supplements and other Related Documents relating
solely to a Series of Notes other than the Series 2018-1 Notes) to which they
are a party as of the Closing Date, all of which Related Documents are in full
force and effect as of the Closing Date and no terms of any such agreements or
documents have been amended, modified or otherwise waived as of such date, other
than such amendments, modifications or waivers about which the Master Issuer has
informed each Funding Agent, the Swingline Lender and the L/C Provider;
(g)          the Master Issuer is not an “investment company” as defined in
Section 3(a)(1) of the 1940 Act, and therefore has no need (x) to rely solely on
the exemption from the definition of “investment company” set forth in Section
3(c)(1) and/or Section 3(c)(7) of the 1940 Act or (y) to be entitled to the
benefit of the exclusion for loan securitizations in the Volcker Rule under 10
C.F.R. 248.10(c)(8);
(h)          the Master Issuer and each Guarantor, and their respective
directors, officers and employees and, to the knowledge of the Master Issuer and
each Guarantor, the agents of the Master Issuer and each Guarantor,
respectively, have not (i) made any unlawful contribution, gift, entertainment
or other unlawful expense relating to political activity; (ii) made any direct
or indirect unlawful payment to any domestic governmental official or “foreign
official” (as defined in the U.S. Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (collectively, the “FCPA”);
(iii) violated any provision of the FCPA, the Bribery Act of 2010 of the United
Kingdom or any applicable non-U.S. anti-bribery statute or regulation; or (iv)
made any bribe, rebate, payoff, influence payment, kickback or other unlawful
payment; and the Master Issuer and Guarantors conduct their respective
businesses in compliance with the FCPA and maintain policies and procedures
designed to ensure, and which are reasonably expected to continue to ensure,
continued compliance therewith;
(i)            the operations of the Master Issuer and each Guarantor, as
applicable, are and have been conducted at all times in compliance with
applicable financial record-keeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all applicable jurisdictions and the rules and regulations
thereunder (collectively, the “Money Laundering Laws”) and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Master Issuer or any Guarantor, as applicable, with
respect to the Money Laundering Laws is pending or, to the knowledge of such
relevant entity, threatened; and
(j)            neither the Master Issuer nor any Guarantor is currently the
target of any  sanctions administered or enforced by the United States
Government, including, without limitation, the U.S. Department of the Treasury’s
Office of Foreign Assets Control (“OFAC”), the U.S. Department of State, the
United Nations Security Council, the European Union, Her Majesty’s Treasury
(collectively, “Sanctions”); nor is such relevant entity located, organized or
resident in a country or territory that is the target of Sanctions; and the
Master Issuer and each Guarantor will not directly or indirectly use the
proceeds of the offering, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture
47

--------------------------------------------------------------------------------

partner or other person or entity, for the purpose of financing the activities
of or business with any person, or in any country or territory, that currently
is the target of any Sanctions or in any other manner that would reasonably be
expected to result in a violation by any person (including any person
participating in the transaction whether as underwriter, advisor, investor or
otherwise) of Sanctions.
Section 6.02          The Manager. The Manager represents and warrants to the
Administrative Agent and each Lender Party as of the date of this Agreement, as
of the Closing Date and as of the date of each Advance made hereunder, that (i)
no Manager Termination Event has occurred and is continuing and (ii) each
representation and warranty made by it in any Related Document (other than a
Related Document relating solely to a Series of Notes other than the Series
2018-1 Notes and other than any representation or warranty in Article V of the
Management Agreement) to which it is a party (including any representations and
warranties made by it in its capacity as Manager) is true and correct (a) if not
qualified as to materiality or Material Adverse Effect, in all material respects
and (b) if qualified as to materiality or Material Adverse Effect, in all
respects as of the date originally made, as of the date hereof and as of the
Closing Date (unless stated to relate solely to an earlier date, in which case
such representations and warranties were true and correct in all material
respects as of such earlier date).
Section 6.03          Lender Parties. Each of the Lender Parties represents and
warrants to the Master Issuer and the Manager as of the date hereof (or, in the
case of a successor or assign of an Investor, as of the subsequent date on which
such successor or assign shall become or be deemed to become a party hereto)
that:
(a)          it has had an opportunity to discuss the Master Issuer’s and the
Manager’s business, management and financial affairs, and the terms and
conditions of the proposed purchase of the Series 2018-1 Class A-1 Notes, with
the Master Issuer and the Manager and their respective representatives;
(b)          it is a “qualified institutional buyer” within the meaning of Rule
144A under the 1933 Act and has sufficient knowledge and experience in financial
and business matters to be capable of evaluating the merits and risks of
investing in, and is able and prepared to bear the economic risk of investing
in, the Series 2018-1 Class A-1 Notes;
(c)          it is purchasing the Series 2018-1 Class A-1 Notes for its own
account, or for the account of one or more “qualified institutional buyers”
within the meaning of Rule 144A under the 1933 Act that meet the criteria
described in clause (b) above and for which it is acting with complete
investment discretion, for investment purposes only and not with a view to a
distribution in violation of the 1933 Act, subject, nevertheless, to the
understanding that the disposition of its property shall at all times be and
remain within its control, and neither it nor its Affiliates has engaged in any
general solicitation or general advertising within the meaning of the 1933 Act,
or the rules and regulations promulgated thereunder, with respect to the Series
2018-1 Class A-1 Notes;
(d)          it understands that (i) the Series 2018-1 Class A-1 Notes have not
been and will not be registered or qualified under the 1933 Act or any
applicable state securities laws or the securities laws of any other
jurisdiction and are being offered only in a
48

--------------------------------------------------------------------------------

transaction not involving any public offering within the meaning of the 1933 Act
and may not be resold or otherwise transferred unless so registered or qualified
or unless an exemption from registration or qualification is available and an
opinion of counsel shall have been delivered in advance to the Master Issuer,
(ii) the Master Issuer is not required to register the Series 2018-1 Class A-1
Notes under the 1933 Act or any applicable state securities laws or the
securities laws of any other jurisdiction, (iii) any permitted transferee
hereunder must meet the criteria in clause (b) above and (iv) any transfer must
comply with the provisions of Section 2.8 of the Base Indenture, Section 4.3 of
the Series 2018-1 Supplement and Section 9.03 or 9.17, as applicable, of this
Agreement;
(e)          it will comply with the requirements of Section 6.03(d) above in
connection with any transfer by it of the Series 2018-1 Class A-1 Notes;
(f)          it understands that the Series 2018-1 Class A-1 Notes will bear the
legend set out in the form of Series 2018-1 Class A-1 Notes attached to the
Series 2018-1 Supplement and be subject to the restrictions on transfer
described in such legend;
(g)          it will obtain for the benefit of the Master Issuer from any
purchaser of the Series 2018-1 Class A-1 Notes substantially the same
representations and warranties contained in the foregoing paragraphs; and
(h)          it has executed a Purchaser’s Letter substantially in the form of
Exhibit D hereto.
ARTICLE VII
CONDITIONS
Section 7.01          Conditions to Issuance and Effectiveness. Each Lender
Party will have no obligation to purchase the Series 2018-1 Class A-1 Notes
hereunder on the Closing Date, and the Commitments, the Swingline Commitment and
the L/C Commitment will not become effective, unless:
(a)          the Base Indenture, the Series 2018-1 Supplement, the Guarantee and
Collateral Agreement and the other Related Documents shall be in full force and
effect;
(b)          on the Closing Date, the Administrative Agent shall have received a
letter, in form and substance reasonably satisfactory to it, from S&P stating
that a long-term rating of “BBB” has been assigned to the Series 2018-1 Class
A-1 Notes;
(c)          at the time of such issuance, the additional conditions set forth
in Schedule III hereto and all other conditions to the issuance of the Series
2018-1 Class A-1 Notes under the Indenture shall have been satisfied or waived
by such Lender Party.
Section 7.02          Conditions to Initial Extensions of Credit. The election
of each Conduit Investor to fund, and the obligation of each Committed Note
Purchaser to fund, the initial Borrowing hereunder, and the obligations of the
Swingline Lender and the L/C Provider to fund the initial Swingline Loan or
provide the initial Letter of Credit hereunder, respectively, shall be subject
to the satisfaction of the conditions precedent that (a) each Funding Agent
shall
49

--------------------------------------------------------------------------------

have received a duly executed and authenticated Series 2018-1 Class A-1 Advance
Note registered in its name or in such other name as shall have been directed by
such Funding Agent and stating that the principal amount thereof shall not
exceed the Maximum Investor Group Principal Amount of the related Investor
Group; (b) each of the Swingline Lender and the L/C Provider shall have received
a duly executed and authenticated Series 2018-1 Class A-1 Swingline Note or
Series 2018-1 Class A-1 L/C Note, as applicable, registered in its name or in
such other name as shall have been directed by it and stating that the principal
amount thereof shall not exceed the Swingline Commitment or L/C Commitment,
respectively; and (c) the Master Issuer shall have paid all fees required to be
paid by it under the Related Documents on the Closing Date, including all fees
required hereunder.
Section 7.03          Conditions to Each Extension of Credit. The election of
each Conduit Investor to fund, and the obligation of each Committed Note
Purchaser to fund, any Borrowing on any day (including the initial Borrowing but
excluding any Borrowings to repay Swingline Loans or L/C Obligations pursuant to
Sections 2.05, 2.06 or 2.08, as applicable), and the obligations of the
Swingline Lender to fund any Swingline Loan (including the initial one) and of
the L/C Provider to provide any Letter of Credit (including the initial one),
respectively, shall be subject to the conditions precedent that, on the date of
such funding or provision, before and after giving effect thereto and to the
application of any proceeds therefrom, the following statements shall be true
(without regard to any waiver, amendment or other modification of this Section
7.03 or any definitions used herein consented to by the Control Party unless
Investors holding more than (i) if no single Investor Group holds more than 50%
of the Commitments, 50% of the Commitments or (ii) if a single Investor Group
holds more than 50% of the Commitments, two-thirds of the Commitments (provided
that the Commitment of any Defaulting Investor shall be disregarded in the
determination of whether any threshold percentage of Commitments has been met
under this Section 7.03) have consented to such waiver, amendment or other
modification for purposes of this Section 7.03); provided, however, that if a
Rapid Amortization Event has occurred and (other than in the case of Section
9.1(e)) has been declared by the Control Party pursuant to Sections 9.1(a), (b),
(c), (d), or (e) of the Base Indenture, consent to such waiver, amendment or
other modification from all Investors (provided that it shall not be the
obligation of the Control Party to obtain such consent from the Investors) as
well as the Control Party is required for purposes of this Section 7.03:
(a)          (i) the representations and warranties of the Master Issuer set out
in this Agreement and (ii) the representations and warranties of the Manager set
out in this Agreement, in each such case, shall be true and correct (A) if
qualified as to materiality or Material Adverse Effect, in all respects and (B)
if not qualified as to materiality or Material Adverse Effect, in all material
respects, as of the date of such funding or issuance, with the same effect as
though made on that date (unless stated to relate solely to an earlier date, in
which case such representations and warranties shall have been true and correct
as of such earlier date);
(b)           no Default, Event of Default, Potential Rapid Amortization Event
or Rapid Amortization Event shall be in existence at the time of, or after
giving effect to, such funding or issuance;
50

--------------------------------------------------------------------------------

(c)          the DSCR as calculated as of the immediately preceding Quarterly
Calculation Date shall not be less than 1.50x;
(d)          in the case of any Borrowing, except to the extent an advance
request is expressly deemed to have been delivered hereunder, the Master Issuer
shall have delivered or have been deemed to have delivered to the Administrative
Agent an executed advance request in the form of Exhibit A-1 hereto with respect
to such Borrowing (each such request, an “Advance Request” or a “Series 2018-1
Class A-1  Advance Request”);
(e)          the Senior Notes Interest Reserve Amount (including any Senior
Notes Interest Reserve Account Deficiency Amount) will be funded and/or an
Interest Reserve Letter of Credit will be maintained for such amount as of the
date of such draw in the amounts required pursuant to the Indenture after giving
effect to such draw;
(f)          all Undrawn Commitment Fees, Administrative Agent Fees and L/C
Quarterly Fees due and payable on or prior to the date of such funding or
issuance shall have been paid in full; and
(g)          all conditions to such extension of credit or provision specified
in Sections 2.02, 2.03, 2.06 or 2.07, as applicable, shall have been satisfied.
The giving of any notice pursuant to Sections 2.03, 2.06 or 2.07, as applicable,
shall constitute a representation and warranty by the Master Issuer and the
Manager that all conditions precedent to such funding or provision have been
satisfied or will be satisfied concurrently therewith.
ARTICLE VIII
COVENANTS
Section 8.01          Covenants. Each of the Master Issuer and the Manager,
severally, covenants and agrees that, until all Aggregate Unpaids have been paid
in full and all Commitments, the Swingline Commitment and the L/C Commitment
have been terminated, it will:
(a)          unless waived in writing by the Control Party in accordance with
Section 9.7 of the Base Indenture, duly and timely perform all of its covenants
(both affirmative and negative) and obligations under each Related Document to
which it is a party;
(b)          not amend, modify, waive or give any approval, consent or
permission under any provision of the Base Indenture or any other Related
Document to which it is a party unless any such amendment, modification, waiver
or other action is in writing and made in accordance with the terms of the Base
Indenture or such other Related Document, as applicable;
(c)          reasonably concurrent with the time any report, notice or other
document is provided to the Rating Agencies and/or the Trustee, or caused to be
provided, by the Master Issuer or the Manager under the Base Indenture
(including, without limitation, under Sections 8.8, 8.9 and/or 8.11 thereof) or
under the Series 2018-1 Supplement, provide
51

--------------------------------------------------------------------------------

the Administrative Agent (who shall promptly provide a copy thereof to the
Lender Parties) with a copy of such report, notice or other document; provided,
however, that neither the Manager nor the Master Issuer shall have any
obligation under this Section 8.01(c) to deliver to the Administrative Agent
copies of any Quarterly Noteholders’ Reports that relate solely to a Series of
Notes other than the Series 2018-1 Notes;
(d)          once per calendar year, following reasonable prior notice from the
Administrative Agent (the “Annual Inspection Notice”), and during regular
business hours, permit any one or more of such Administrative Agent, any Funding
Agent, the Swingline Lender or the L/C Provider, or any of their respective
agents, representatives or permitted assigns, at the Master Issuer’s expense,
access (as a group, and not individually unless only one such Person desires
such access) to the offices of the Manager, the Master Issuer and the
Guarantors, (i) to examine and make copies of and abstracts from all
documentation relating to the Collateral on the same terms as are provided to
the Trustee under Section 8.6 of the Base Indenture, and (ii) to visit the
offices and properties of the Manager, the Master Issuer and the Guarantors for
the purpose of examining such materials described in clause (i) above, and to
discuss matters relating to the Collateral, or the administration and
performance of the Base Indenture, the Series 2018-1 Supplement and the other
Related Documents with any of the officers or employees of, the Manager, the
Master Issuer and/or the Guarantors, as applicable, having knowledge of such
matters; provided, however, that upon the occurrence and continuation of a
Potential Rapid Amortization Event, Rapid Amortization Event, Cash Trapping
Period, Default or Event of Default, the Administrative Agent, any Funding
Agent, the Swingline Lender or the L/C Provider, or any of their respective
agents, representatives or permitted assigns, at the Master Issuer’s expense may
do any of the foregoing at any time during normal business hours and without
advance notice; provided, further, that, in addition to any visits made pursuant
to provision of an Annual Inspection Notice or during the continuation of a
Potential Rapid Amortization Event, Rapid Amortization Event, Default or Event
of Default, the Administrative Agent, any Funding Agent, the Swingline Lender or
the L/C Provider, or any of their respective agents, representatives or
permitted assigns, at their own expense, may do any of the foregoing at any time
during normal business hours following reasonable prior notice with respect to
the business of the Master Issuer and/or the Guarantors; and provided, further,
that the Funding Agents, the Swingline Lender and the L/C Provider will be
permitted to provide input to the Administrative Agent with respect to the
timing of delivery, and content, of the Annual Inspection Notice;
(e)          not take, or cause to be taken, any action, including, without
limitation, acquiring any Margin Stock, that could cause the transactions
contemplated by the Related Documents to fail to comply with the regulations of
the Board of Governors of the Federal Reserve System, including Regulations T, U
and X thereof;
(f)          not permit any amounts owed with respect to the Series 2018-1 Class
A-1 Notes to be secured, directly or indirectly, by any Margin Stock in a manner
that would violate the regulations of the Board of Governors of the Federal
Reserve System, including Regulations T, U and X thereof;
(g)          promptly provide such additional financial and other information
with respect to the Related Documents (other than Series Supplements and Related
52

--------------------------------------------------------------------------------

Documents relating solely to a Series of Notes other than the Series 2018-1
Notes), the Master Issuer, the Manager or the Guarantors as the Administrative
Agent may from time to time reasonably request; and
(h)          deliver to the Administrative Agent (who shall promptly provide a
copy thereof to the Lender Parties), the financial statements prepared pursuant
to Section 4.1 of the Base Indenture reasonably contemporaneously with the
delivery of such statements under the Base Indenture.


ARTICLE IX
MISCELLANEOUS PROVISIONS
Section 9.01          Amendments. No amendment to or waiver or other
modification of any provision of this Agreement, nor consent to any departure
therefrom by the Manager or the Master Issuer, shall in any event be effective
unless the same shall be in writing and signed by the Manager, the Master Issuer
and the Administrative Agent with the written consent of Investor Groups holding
more than (i) if no single Investor Group holds more than 50% of the
Commitments, 50% of the Commitments or (ii) if a single Investor Group holds
more than 50% of the Commitments, two-thirds of the Commitments; provided that
the Commitment of any Defaulting Investor shall be disregarded in the
determination of whether such threshold percentage of Commitments has been met;
provided, however, that, in addition, (i) the prior written consent of each
affected Investor shall be required in connection with any amendment,
modification or waiver that (x) increases the amount of the Commitment of such
Investor, extends the Commitment Termination Date or the Series 2018-1 Class A-1
Notes Renewal Date, modifies the conditions to funding such Commitment or
otherwise subjects such Investor to any increased or additional duties or
obligations hereunder or in connection herewith (it being understood and agreed
that waivers or modifications of conditions precedent, covenants, Defaults or
Events of Default or of a mandatory reduction in the aggregate Commitments shall
not constitute an increase of the Commitments of any Lender Party), (y) reduces
the amount or delays the timing of payment of any principal, interest, fees or
other amounts payable to such Investor hereunder or (z) would have an effect
comparable to any of those set forth in Section 13.2(a) of the Base Indenture
that require the consent of each Noteholder or each affected Noteholder; (ii)
any amendment, modification or waiver that affects the rights or duties of any
of the Swingline Lender, the L/C Provider, the Administrative Agent or the
Funding Agents shall require the prior written consent of such affected Person;
and (iii) the prior written consent of each Investor, the Swingline Lender, the
L/C Provider, the Administrative Agent and each Funding Agent shall be required
in connection with any amendment, modification or waiver of this Section 9.01.
For purposes of any provision of any other Indenture Document relating to any
vote, consent, direction or the like to be given by the Series 2018-1 Class A-1
Noteholders, such vote, consent, direction or the like shall be given by the
Holders of the Series 2018-1 Class A-1 Advance Notes only and not by the Holders
of any Series 2018-1 Class A-1 Swingline Notes or Series 2018-1 Class A-1 L/C
Notes except to the extent that such vote, consent, direction or the like is to
be given by each affected Noteholder and the Holders of any Series 2018-1 Class
A-1 Swingline Notes or Series 2018-1 Class A-1 L/C Notes would be affected
thereby. The Master Issuer and the Lender Parties shall negotiate any
amendments, waivers, consents, supplements or
53

--------------------------------------------------------------------------------

other modifications to this Agreement or the other Related Documents that
require the consent of the Lender Parties in good faith. Pursuant to Section
9.05(a), the Lender Parties shall be entitled to reimbursement by the Master
Issuer for the reasonable expenses incurred by the Lender Parties in reviewing
and approving any such amendment, waiver, consent, supplement or other
modification to this Agreement or any Related Document.
Section 9.02          No Waiver; Remedies. Any waiver, consent or approval given
by any party hereto shall be effective only in the specific instance and for the
specific purpose for which given, and no waiver by a party of any breach or
default under this Agreement shall be deemed a waiver of any other breach or
default. No failure on the part of any party hereto to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder, or any abandonment or
discontinuation of steps to enforce the right, power or privilege, preclude any
other or further exercise thereof or the exercise of any other right. No notice
to or demand on any party hereto in any case shall entitle such party to any
other or further notice or demand in the same, similar or other circumstances.
The remedies herein provided are cumulative and not exclusive of any remedies
provided by law.
Section 9.03          Binding on Successors and Assigns.
(a)          This Agreement shall be binding upon, and inure to the benefit of,
the Master Issuer, the Manager, the Lender Parties, the Funding Agents, the
Administrative Agent and their respective successors and assigns; provided,
however, that neither the Master Issuer nor the Manager may assign its rights or
obligations hereunder or in connection herewith or any interest herein
(voluntarily, by operation of law or otherwise) without the prior written
consent of each Lender Party (other than any Defaulting Investor);
provided, further, that nothing herein shall prevent the Master Issuer from
assigning its rights (but none of its duties or liabilities) to the Trustee
under the Base Indenture and the Series 2018-1 Supplement; and provided, further
that none of the Lender Parties may transfer, pledge, assign, sell
participations in or otherwise encumber its rights or obligations hereunder or
in connection herewith or any interest herein except as permitted under Section
6.03, Section 9.17 and this Section 9.03. Nothing expressed herein is intended
or shall be construed to give any Person other than the Persons referred to in
the preceding sentence any legal or equitable right, remedy or claim under or in
respect of this Agreement except as provided in Section 9.16.
(b)          Notwithstanding any other provision set forth in this Agreement,
each Investor may at any time grant to one or more Program Support Providers a
participating interest in or lien on such Investor’s interests in the Advances
made hereunder and such Program Support Provider, with respect to its
participating interest, shall be entitled to the benefits granted to such
Investor under this Agreement.
(c)          In addition to its rights under Section 9.17, each Conduit Investor
may at any time assign its rights in the Series 2018-1 Class A-1 Advance Notes
(and its rights hereunder and under the Related Documents) to its related
Committed Note Purchaser or, subject to Section 6.03 and Section 9.17(f), its
related Program Support Provider or any Affiliate of any of the foregoing, in
each case in accordance with the applicable provisions of
54

--------------------------------------------------------------------------------

the Indenture. Furthermore, each Conduit Investor may at any time grant a
security interest in and lien on, all or any portion of its interests under this
Agreement, its Series 2018-1 Class A-1 Advance Note and all Related Documents to
(i) its related Committed Note Purchaser, (ii) its Funding Agent, (iii) any
Program Support Provider who, at any time now or in the future, provides program
liquidity or credit enhancement, including, without limitation, an insurance
policy for such Conduit Investor relating to the Commercial Paper or the Series
2018-1 Class A-1 Advance Notes, (iv) any other Person who, at any time now or in
the future, provides liquidity or credit enhancement for the Conduit Investors,
including, without limitation, an insurance policy relating to the Commercial
Paper or the Series 2018-1 Class A-1 Advance Notes or (v) any collateral trustee
or collateral agent for any of the foregoing; provided, however, that any such
security interest or lien shall be released upon assignment of its Series 2018-1
Class A-1 Advance Note to its related Committed Note Purchaser. Each Committed
Note Purchaser may assign its Commitment, or all or any portion of its interest
under its Series 2018-1 Class A-1 Advance Note, this Agreement and the Related
Documents to any Person to the extent permitted by Section 9.17. Notwithstanding
any other provisions set forth in this Agreement, each Committed Note Purchaser
may at any time create a security interest in all or any portion of its rights
under this Agreement, its Series 2018-1 Class A-1 Advance Note and the Related
Documents in favor of any Federal Reserve Bank in accordance with Regulation A
of the F.R.S. Board or any similar foreign entity.
Section 9.04          Survival of Agreement. All covenants, agreements,
representations and warranties made herein and in the Series 2018-1 Class A-1
Notes delivered pursuant hereto shall survive the making and the repayment of
the Advances, the Swingline Loans and the Letters of Credit and the execution
and delivery of this Agreement and the Series 2018-1 Class A-1 Notes and shall
continue in full force and effect until all interest on and principal of the
Series 2018-1 Class A-1 Notes, and all other amounts owed to the Lender Parties,
the Funding Agents and the Administrative Agent hereunder and under the Series
2018-1 Supplement have been paid in full, all Letters of Credit have expired or
been fully cash collateralized in accordance with the terms of this Agreement
and the Commitments, the Swingline Commitment and the L/C Commitment have been
terminated. In addition, the obligations of the Master Issuer and the Lender
Parties under Sections 3.05, 3.06, 3.07, 3.08, 9.05, 9.10 and 9.11 shall survive
the termination of this Agreement.
Section 9.05          Payment of Costs and Expenses; Indemnification.
(a)          Payment of Costs and Expenses. The Master Issuer agrees to pay (by
depositing such amounts into the Collection Account to be distributed subject to
and in accordance with the Priority of Payments), on the Closing Date (if
invoiced at least one (1) Business Day prior to such date) or on or before seven
(7) Business Days after written demand (in all other cases), all reasonable
expenses of the Administrative Agent, each initial Funding Agent and each
initial Lender Party (including the reasonable fees and out-of-pocket expenses
of counsel to each of the foregoing, if any, as well as the fees and expenses of
the Rating Agencies) in connection with (i) the negotiation, preparation,
execution and delivery of this Agreement and of each other Related Document,
including schedules and exhibits, whether or not the transactions contemplated
hereby or thereby are consummated (“Pre-Closing Costs”), and (ii) any
amendments, waivers, consents, supplements or other modifications to this
Agreement or any other Related Document as may from time to time
55

--------------------------------------------------------------------------------

hereafter be proposed (“Amendment Expenses”). The Master Issuer further agrees
to pay, subject to and in accordance with the Priority of Payments, and to hold
the Administrative Agent, each Funding Agent and each Lender Party harmless from
all liability for (x) any breach by the Master Issuer of its obligations under
this Agreement, (y) all reasonable costs incurred by the Administrative Agent,
such Funding Agent or such Lender Party in enforcing this Agreement and (z) any
Non-Excluded Taxes that may be payable in connection with (1) the execution or
delivery of this Agreement, (2) any Borrowing or Swingline Loan hereunder, (3)
the issuance of the Series 2018-1 Class A-1 Notes, (4) any Letter of Credit
hereunder or (5) any other Related Documents (“Other Post-Closing Expenses”). 
The Master Issuer also agrees to reimburse, subject to and in accordance with
the Priority of Payments, the Administrative Agent, such Funding Agent and such
Lender Party upon demand for all reasonable out-of-pocket expenses incurred by
the Administrative Agent, such Funding Agent and such Lender Party in connection
with (1) the negotiation of any restructuring or “work-out”, whether or not
consummated, of the Related Documents and (2) the enforcement of, or any waiver
or amendment requested under or with respect to, this Agreement or any other
Related Documents (“Out-of-Pocket Expenses”). Notwithstanding the foregoing,
other than in connection with a sale or assignment pursuant to Section 9.18(a),
the Master Issuer shall have no obligation to reimburse any Lender Party for any
of the fees and/or expenses incurred by such Lender Party with respect to its
sale or assignment of all or any part of its respective rights and obligations
under this Agreement and the Series 2018-1 Class A-1 Notes pursuant to Section
9.03 or Section 9.17.
(b)          Indemnification of the Lender Parties. In consideration of the
execution and delivery of this Agreement by the Lender Parties, the Master
Issuer hereby agrees to indemnify and hold each Lender Party (each in its
capacity as such and to the extent not reimbursed by the Master Issuer and
without limiting the obligation of the Master Issuer to do so) and each of their
officers, directors, employees and agents (collectively, the “Indemnified
Parties”) harmless (by depositing such amounts into the Collection Account to be
distributed subject to and in accordance with the Priority of Payments) from and
against any and all actions, causes of action, suits, losses, liabilities and
damages, and reasonable documented costs and expenses incurred in connection
therewith (irrespective of whether any such Indemnified Party is a party to the
action for which indemnification hereunder is sought and including, without
limitation, any liability in connection with the offering and sale of the Series
2018-1 Class A-1 Notes), including reasonable documented attorneys’ fees and
disbursements (collectively, the “Indemnified Liabilities”), incurred by the
Indemnified Parties or any of them (whether in prosecuting or defending against
such actions, suits or claims) to the extent resulting from, or arising out of,
or relating to:
(i)           any transaction financed or to be financed in whole or in part,
directly or indirectly, with the proceeds of any Advance, Swingline Loan or
Letter of Credit; or
(ii)          the entering into and performance of this Agreement and any other
Related Document by any of the Indemnified Parties, including, for the avoidance
of doubt, the consent by the Lender Parties set forth in Section 9.19;
56

--------------------------------------------------------------------------------

except for any such Indemnified Liabilities arising for the account of a
particular Indemnified Party by reason of the relevant Indemnified Party’s gross
negligence, bad faith or willful misconduct or breach of representations set
forth herein. If and to the extent that the foregoing undertaking may be
unenforceable for any reason, the Master Issuer hereby agrees to make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities that is permissible under applicable law.  The indemnity set forth
in this Section 9.05(b) shall in no event include indemnification for special,
punitive, consequential or indirect damages of any kind or for any Taxes which
shall be covered by (or expressly excluded from) the indemnification provided in
Section 3.08 or for any transfer Taxes with respect to its sale or assignment of
all or any part of its respective rights and obligations under this Agreement
and the Series 2018-1 Class A-1 Notes pursuant to Section 9.17. The Master
Issuer shall give notice to the Rating Agencies of any claim for Indemnified
Liabilities made under this Section 9.05(b).
(c)          Indemnification of the Administrative Agent and each Funding Agent
by the Master Issuer.  In consideration of the execution and delivery of this
Agreement by the Administrative Agent and each Funding Agent, the Master Issuer
hereby agrees to indemnify and hold the Administrative Agent and each Funding
Agent and each of their officers, directors, employees and agents (collectively,
the “Agent Indemnified Parties”) harmless (by depositing such amounts into the
Collection Account to be distributed subject to and in accordance with the
Priority of Payments) from and against any and all actions, causes of action,
suits, losses, liabilities and damages, and reasonable documented costs and
expenses incurred in connection therewith (irrespective of whether any such
Agent Indemnified Party is a party to the action for which indemnification
hereunder is sought and including, without limitation, any liability in
connection with the offering and sale of the Series 2018-1 Class A-1 Notes),
including reasonable documented attorneys’ fees and disbursements (collectively,
the “Agent Indemnified Liabilities”), incurred by the Agent Indemnified Parties
or any of them (whether in prosecuting or defending against such actions, suits
or claims) to the extent resulting from, or arising out of, or relating to the
entering into and performance of this Agreement and any other Related Document
by any of the Agent Indemnified Parties, except for any such Agent Indemnified
Liabilities arising for the account of a particular Agent Indemnified Party by
reason of the relevant Agent Indemnified Party’s gross negligence, bad faith or
willful misconduct.  If and to the extent that the foregoing undertaking may be
unenforceable for any reason, the Master Issuer hereby agrees to make the
maximum contribution to the payment and satisfaction of each of the Agent
Indemnified Liabilities that is permissible under applicable law. The indemnity
set forth in this Section 9.05(c) shall in no event include indemnification for
special, punitive, consequential or indirect damages of any kind or for any
Taxes which shall be covered by (or expressly excluded from) the indemnification
provided in Section 3.08. The Master Issuer shall give notice to the Rating
Agencies of any claim for Agent Indemnified Liabilities made under this Section
9.05(c).
(d)          Indemnification of the Administrative Agent and each Funding Agent
by the Committed Note Purchasers. In consideration of the execution and delivery
of this Agreement by the Administrative Agent and the related Funding Agent,
each Committed Note Purchaser, ratably according to its respective Commitment,
hereby agrees to indemnify and hold the Administrative Agent and each of its
officers, directors, employees and agents (collectively, the “Administrative
Agent Indemnified Parties”) and such Funding Agent and each of its officers,
directors, employees and agents (collectively, the “Funding Agent
57

--------------------------------------------------------------------------------

Indemnified Parties,” and together with the Administrative Agent Indemnified
Parties, the “Applicable Agent Indemnified Parties”) harmless from and against
any and all actions, causes of action, suits, losses, liabilities and damages,
and reasonable documented costs and expenses incurred in connection therewith
(solely to the extent not reimbursed by or on behalf of the Master Issuer)
(irrespective of whether any such Applicable Agent Indemnified Party is a party
to the action for which indemnification hereunder is sought and including,
without limitation, any liability in connection with the offering and sale of
the Series 2018-1 Class A-1 Notes), including reasonable documented attorneys’
fees and disbursements (collectively, the “Applicable Agent Indemnified
Liabilities”), incurred by the Applicable Agent Indemnified Parties or any of
them (whether in prosecuting or defending against such actions, suits or claims)
to the extent resulting from, or arising out of, or relating to the entering
into and performance of this Agreement and any other Related Document by any of
the Applicable Agent Indemnified Parties, except for any such Applicable Agent
Indemnified Liabilities arising for the account of a particular Applicable Agent
Indemnified Party by reason of the relevant Applicable Agent Indemnified Party’s
gross negligence, bad faith or willful misconduct. If and to the extent that the
foregoing undertaking may be unenforceable for any reason, each Committed Note
Purchaser, ratably according to its respective Commitment, hereby agrees to make
the maximum contribution to the payment and satisfaction of each of the
Applicable Agent Indemnified Liabilities that is permissible under applicable
law. The indemnity set forth in this Section 9.05(d) shall in no event include
indemnification for consequential or indirect damages of any kind or for any
Taxes which shall be covered by (or expressly excluded from) the indemnification
provided in Section 3.08.
Section 9.06          Characterization as Related Document; Entire Agreement.
This Agreement shall be deemed to be a Related Document for all purposes of the
Base Indenture and the other Related Documents. This Agreement, together with
the Base Indenture, the Series 2018-1 Supplement, the documents delivered
pursuant to Article VII and the other Related Documents, including the exhibits
and schedules thereto, contains a final and complete integration of all prior
expressions by the parties hereto with respect to the subject matter hereof and
shall constitute the entire agreement among the parties hereto with respect to
the subject matter hereof, superseding all previous oral statements and other
writings with respect thereto.
Section 9.07          Notices. All notices, amendments, waivers, consents and
other communications provided to any party hereto under this Agreement shall be
in writing and addressed, delivered or transmitted to such party at its address,
e-mail address (if provided), or facsimile number set forth on Schedule II
hereto, or in each case at such other address, e-mail address or facsimile
number as may be designated by such party in a notice to the other parties. Any
notice, if mailed and properly addressed with postage prepaid or if properly
addressed and sent by pre-paid courier service, shall be deemed given when
received; any notice, if transmitted by e-mail, shall be deemed given when
received; any notice, if transmitted by facsimile, shall be deemed given when
transmitted (so long as transmitted on a Business Day, otherwise the next
succeeding Business Day) upon receipt of electronic confirmation of
transmission.
Section 9.08          Severability of Provisions. Any covenant, provision,
agreement or term of this Agreement that is prohibited or is held to be void or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of the prohibition or unenforceability without invalidating the
remaining provisions of this Agreement.
58

--------------------------------------------------------------------------------

Section 9.09          Tax Characterization. Each party to this Agreement (a)
acknowledges that it is the intent of the parties to this Agreement that, for
accounting purposes and for all federal, state and local income and franchise
Tax purposes, the Series 2018-1 Class A‑1 Notes will be treated as evidence of
indebtedness, (b) agrees to treat the Series 2018-1 Class A‑1 Notes for all such
purposes as indebtedness and (c) agrees that the provisions of the Related
Documents shall be construed to further these intentions.
Section 9.10          No Proceedings; Limited Recourse.
(a)          The Securitization Entities. Each of the parties hereto (other than
the Master Issuer) hereby covenants and agrees that, prior to the date that is
one year and one day after the payment in full of the last maturing Note issued
by the Master Issuer pursuant to the Base Indenture, it will not institute
against, or join with any other Person in instituting against, any
Securitization Entity, any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceedings, or other proceedings, under any federal or state
bankruptcy or similar law, all as more particularly set forth in Section 14.13
of the Base Indenture and subject to any retained rights set forth therein;
provided, however, that nothing in this Section 9.10(a) shall constitute a
waiver of any right to indemnification, reimbursement or other payment from the
Securitization Entities pursuant to this Agreement, the Series 2018-1
Supplement, the Base Indenture or any other Related Document. In the event that
a Lender Party (solely in its capacity as such) takes action in violation of
this Section 9.10(a), each affected Securitization Entity shall file or cause to
be filed an answer with the bankruptcy court or otherwise properly contest or
cause to be contested the filing of such a petition by any such Person against
such Securitization Entity or the commencement of such action and raise or cause
to be raised the defense that such Person has agreed in writing not to take such
action and should be estopped and precluded therefrom and such other defenses,
if any, as its counsel advises that it may assert. The provisions of this
Section 9.10(a) shall survive the termination of this Agreement. Nothing
contained herein shall preclude participation by a Lender Party in the assertion
or defense of its claims in any such proceeding involving any Securitization
Entity. The obligations of the Master Issuer under this Agreement are solely the
limited liability company obligations of the Master Issuer.
(b)          The Conduit Investors. Each of the parties hereto (other than the
Conduit Investors) hereby covenants and agrees that it will not, prior to the
date that is one year and one day after the payment in full of the latest
maturing Commercial Paper or other debt securities or instruments issued by a
Conduit Investor, institute against, or join with any other Person in
instituting against, such Conduit Investor, any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings, or other proceedings under
any federal or state bankruptcy or similar law; provided, however, that nothing
in this Section 9.10(b) shall constitute a waiver of any right to
indemnification, reimbursement or other payment from such Conduit Investor
pursuant to this Agreement, the Series 2018-1 Supplement, the Base Indenture or
any other Related Document. In the event that the Master Issuer, the Manager or
a Lender Party (solely in its capacity as such) takes action in violation of
this Section 9.10(b), such related Conduit Investor may file an answer with the
bankruptcy court or otherwise properly contest or cause to be contested the
filing of such a petition by any such Person against such Conduit Investor or
the commencement of such action and raise or cause to be raised the defense that
such Person has agreed in writing not to take such action and should be
59

--------------------------------------------------------------------------------

estopped and precluded therefrom and such other defenses, if any, as its counsel
advises that it may assert. The provisions of this Section 9.10(b) shall survive
the termination of this Agreement. Nothing contained herein shall preclude
participation by the Master Issuer, the Manager or a Lender Party in assertion
or defense of its claims in any such proceeding involving a Conduit Investor.
The obligations of the Conduit Investors under this Agreement are solely the
corporate obligations of the Conduit Investors. No recourse shall be had for the
payment of any amount owing in respect of this Agreement, including any
obligation or claim arising out of or based upon this Agreement, against any
stockholder, employee, officer, agent, director, member, affiliate or
incorporator (or Person similar to an incorporator under state business
organization laws) of any Conduit Investor; provided, however, nothing in this
Section 9.10(b) shall relieve any of the foregoing Persons from any liability
that any such Person may otherwise have for its gross negligence, bad faith or
willful misconduct.
Section 9.11          Confidentiality. Each Lender Party agrees that it shall
not disclose any Confidential Information to any Person without the prior
written consent of the Manager and the Master Issuer, other than (a) to their
Affiliates, officers, directors, employees, agents and advisors, including,
without limitation, legal counsel and accountants (it being understood that the
Person to whom such disclosure is made will be informed of the confidential
nature of such Confidential Information and instructed to keep it confidential),
(b) to actual or prospective assignees and participants, and then only on a
confidential basis (after obtaining such actual or prospective assignee’s or
participant’s agreement to keep such Confidential Information confidential in a
manner substantially similar to this Section 9.11), (c) as requested by a
Governmental Authority or self-regulatory organization or required by any law,
rule or regulation or judicial process of which the Master Issuer or the
Manager, as the case may be, has knowledge; provided that each Lender Party may
disclose Confidential Information as requested by a Governmental Authority or
self-regulatory organization or required by any law, rule or regulation or
judicial process of which the Master Issuer or the Manager, as the case may be,
does not have knowledge if such Lender Party is prohibited by law, rule or
regulation from disclosing such requirement to the Master Issuer or the Manager,
as the case may be, (d) to Program Support Providers (after obtaining such
Program Support Providers’ agreement to keep such Confidential Information
confidential in a manner substantially similar to this Section 9.11), (e) to any
Rating Agency providing a rating for any Series or Class of Notes or any Conduit
Investor’s debt or (f) in the course of litigation with the Master Issuer, the
Manager or such Lender Party.
“Confidential Information” means information that the Master Issuer or the
Manager furnishes to a Lender Party, but does not include (i) any such
information that is or becomes generally available to the public other than as a
result of a disclosure by a Lender Party or other Person to which a Lender Party
delivered such information, (ii) any such information that was in the possession
of a Lender Party prior to its being furnished to such Lender Party by the
Master Issuer or the Manager or (iii) any such information that is or becomes
available to a Lender Party from a source other than the Master Issuer or the
Manager; provided that with respect to clauses (ii) and (iii) herein, such
source is not (x) known to a Lender Party to be bound by a confidentiality
agreement with the Master Issuer or the Manager, as the case may be, with
respect to the information or (y) known to a Lender Party to be otherwise
prohibited from transmitting the information by a contractual, legal or
fiduciary obligation.
60

--------------------------------------------------------------------------------

Section 9.12         GOVERNING LAW; CONFLICTS WITH INDENTURE. THIS AGREEMENT AND
ALL MATTERS ARISING UNDER OR IN ANY MANNER RELATING TO THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT PROVISION OR RULE
(WHETHER OF THE STATE OF NEW YORK OR ANY OTHER JURISDICTION) THAT WOULD CAUSE
THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF NEW
YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HERETO SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAW. IN THE EVENT OF ANY CONFLICTS BETWEEN
THIS AGREEMENT AND THE INDENTURE, THE INDENTURE SHALL GOVERN.
Section 9.13         JURISDICTION. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY
OF THE PARTIES HEREUNDER WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT IN ANY
STATE OR (TO THE EXTENT PERMITTED BY LAW) FEDERAL COURT OF COMPETENT
JURISDICTION SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK AND BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HEREUNDER ACCEPTS FOR
ITSELF AND IN CONNECTION WITH ITS PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE
NONEXCLUSIVE JURISDICTION OF THE AFORESAID COURTS, AND IRREVOCABLY AGREES TO BE
BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS AGREEMENT.
Section 9.14         WAIVER OF JURY TRIAL. ALL PARTIES HEREUNDER HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH, THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE
OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE PARTIES IN
CONNECTION HEREWITH OR THEREWITH. ALL PARTIES ACKNOWLEDGE AND AGREE THAT THEY
HAVE RECEIVED FULL AND SIGNIFICANT CONSIDERATION FOR THIS PROVISION AND THAT
THIS PROVISION IS A MATERIAL INDUCEMENT FOR ALL PARTIES TO ENTER INTO THIS
AGREEMENT.
Section 9.15          Counterparts. This Agreement may be executed in any number
of counterparts (which may include facsimile or other electronic transmission of
counterparts) and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original, and all of which
together shall constitute one and the same instrument.
Section 9.16          Third-Party Beneficiary. The Trustee, on behalf of the
Secured Parties, and the Control Party are express third-party beneficiaries of
this Agreement.
Section 9.17          Assignment.
61

--------------------------------------------------------------------------------

(a)          Subject to Sections 6.03 and 9.17(f), any Committed Note Purchaser
may at any time sell all or any part of its rights and obligations under this
Agreement, the Series 2018-1 Class A-1 Advance Notes and, in connection
therewith, any other Related Documents to which it is a party, with the prior
written consent (not to be unreasonably withheld or delayed) of the Master
Issuer, the Swingline Lender and the L/C Provider, to one or more financial
institutions (an “Acquiring Committed Note Purchaser”) pursuant to an assignment
and assumption agreement, substantially in the form of Exhibit B (the
“Assignment and Assumption Agreement”), executed by such Acquiring Committed
Note Purchaser, such assigning Committed Note Purchaser, the Funding Agent with
respect to such Committed Note Purchaser, the Master Issuer, the Swingline
Lender and the L/C Provider and delivered to the Administrative Agent; provided
that no consent of the Master Issuer shall be required for (i) an assignment to
another Committed Note Purchaser or any Affiliate of a Committed Note Purchaser
or if a Rapid Amortization Event or an Event of Default has occurred and is
continuing or (ii) a sale or assignment between Affiliates of a Committed Note
Purchaser; provided, further, that no assignment pursuant to this Section 9.17
shall be made to a Competitor.
(b)          Without limiting the foregoing, subject to Sections 6.03 and
9.17(f), each Conduit Investor may assign all or a portion of the Investor Group
Principal Amount with respect to such Conduit Investor and its rights and
obligations under this Agreement, the Series 2018-1 Class A-1 Advance Notes and,
in connection therewith, any other Related Documents to which it is a party to a
Conduit Assignee with respect to such Conduit Investor, without the prior
written consent of the Master Issuer. Upon such assignment by a Conduit Investor
to a Conduit Assignee, (i) such Conduit Assignee shall be the owner of the
Investor Group Principal Amount or such portion thereof with respect to such
Conduit Investor, (ii) the related administrative or managing agent for such
Conduit Assignee will act as the Funding Agent for such Conduit Assignee
hereunder, with all corresponding rights and powers, express or implied, granted
to the Funding Agent hereunder or under the other Related Documents, (iii) such
Conduit Assignee and its liquidity support provider(s) and credit support
provider(s) and other related parties, in each case relating to the Commercial
Paper and/or the Series 2018-1 Class A-1 Advance Notes, shall have the benefit
of all the rights and protections provided to such Conduit Investor herein and
in the other Related Documents (including, without limitation, any limitation on
recourse against such Conduit Assignee as provided in this paragraph), (iv) such
Conduit Assignee shall assume all of such Conduit Investor’s obligations, if
any, hereunder or under the Base Indenture or under any other Related Document
with respect to such portion of the Investor Group Principal Amount and such
Conduit Investor shall be released from such obligations, (v) all distributions
in respect of the Investor Group Principal Amount or such portion thereof with
respect to such Conduit Investor shall be made to the applicable Funding Agent
on behalf of such Conduit Assignee, (vi) the definition of the term “CP Funding
Rate” with respect to the portion of the Investor Group Principal Amount with
respect to such Conduit Investor, as applicable, funded or maintained with
commercial paper issued by such Conduit Assignee from time to time shall be
determined in the manner set forth in the definition of “CP Funding Rate”
applicable to such Conduit Assignee on the basis of the interest rate or
discount applicable to Commercial Paper issued by or for the benefit of such
Conduit Assignee (rather than any other Conduit Investor), (vii) the defined
terms and other terms and provisions of this Agreement and the other Related
Documents shall be interpreted in accordance with the
62

--------------------------------------------------------------------------------

foregoing, and (viii) if requested by the Funding Agent with respect to such
Conduit Assignee, the parties will execute and deliver such further agreements
and documents and take such other actions as the Funding Agent may reasonably
request to evidence and give effect to the foregoing. No assignment by any
Conduit Investor to a Conduit Assignee of all or any portion of the Investor
Group Principal Amount with respect to such Conduit Investor shall in any way
diminish the obligation of the Committed Note Purchasers in the same Investor
Group as such Conduit Investor under Section 2.03 to fund any Increase not
funded by such Conduit Investor or such Conduit Assignee.
(c)          Subject to Sections 6.03 and 9.17(f), any Conduit Investor and the
related Committed Note Purchaser(s) may at any time sell all or any part of
their respective rights and obligations under this Agreement, the Series 2018-1
Class A-1 Advance Notes and, in connection therewith, any other Related
Documents to which it is a party, with the prior written consent (not to be
unreasonably withheld or delayed) of the Master Issuer, the Swingline Lender and
the L/C Provider, to a multi-seller commercial paper conduit, whose commercial
paper is rated at least “A‑1” from S&P, “P1” from Moody’s and/or “F1” from
Fitch, as applicable, and one or more financial institutions providing support
to such multi-seller commercial paper conduit (an “Acquiring Investor Group”)
pursuant to a transfer supplement, substantially in the form of Exhibit C (the
“Investor Group Supplement” or the “Series 2018-1 Class A-1 Investor Group
Supplement”), executed by such Acquiring Investor Group, the Funding Agent with
respect to such Acquiring Investor Group (including the Conduit Investor and the
Committed Note Purchasers with respect to such Investor Group), such assigning
Conduit Investor and the Committed Note Purchasers with respect to such Conduit
Investor, the Funding Agent with respect to such assigning Conduit Investor and
Committed Note Purchasers, the Master Issuer, the Swingline Lender and the L/C
Provider and delivered to the Administrative Agent; provided that no consent of
the Master Issuer shall be required for an assignment to another Committed Note
Purchaser or any Affiliate of a Committed Note Purchaser and its related Conduit
Investor or if a Rapid Amortization Event or an Event of Default has occurred
and is continuing. For the avoidance of doubt, this Section 9.17(c) is intended
to permit and provide for (i) assignments from a Committed Note Purchaser to a
Conduit Investor in a different Investor Group and (ii) assignments from a
Conduit Investor to a Committed Note Purchaser in a different Investor group,
and, in each of (i) and (ii), Exhibit C shall be revised to reflect such
assignments.
(d)          Subject to Sections 6.03 and 9.17(f), the Swingline Lender may at
any time assign all its rights and obligations hereunder and under the Series
2018-1 Class A-1 Swingline Note, in whole but not in part, with the prior
written consent of the Master Issuer and the Administrative Agent, which consent
shall not be unreasonably withheld or delayed, to a financial institution
pursuant to an agreement with, and in form and substance reasonably satisfactory
to, the Administrative Agent and the Master Issuer, whereupon the assignor shall
be released from its obligations hereunder; provided that no consent of the
Master Issuer shall be required if a Rapid Amortization Event or an Event of
Default has occurred and is continuing; provided, further, that the prior
written consent of each Funding Agent (other than any Funding Agent with respect
to which all of the Committed Note Purchasers in such Funding Agent’s Investor
Group are Defaulting Investors), which consent shall not be unreasonably
withheld or delayed, shall be required if such financial institution is not a
Committed Note Purchaser.
63

--------------------------------------------------------------------------------

(e)          Subject to Sections 6.03 and 9.17(f), the L/C Provider may at any
time assign all or any portion of its rights and obligations hereunder and under
the Series 2018-1 Class A-1 L/C Note with the prior written consent of the
Master Issuer and the Administrative Agent, which consent shall not be
unreasonably withheld or delayed, to a financial institution pursuant to an
agreement with, and in form and substance reasonably satisfactory to, the
Administrative Agent and the Master Issuer, whereupon the assignor shall be
released from its obligations hereunder to the extent so assigned; provided that
no consent of the Master Issuer shall be required if a Rapid Amortization Event
or an Event of Default has occurred and is continuing.
(f)          Any assignment of the Series 2018-1 Class A-1 Notes shall be made
in accordance with the applicable provisions of the Indenture.
Section 9.18          Defaulting Investors.  (a)  The Master Issuer may, at its
sole expense and effort, upon notice to such Defaulting Investor and the
Administrative Agent, (i) require any Defaulting Investor to sell all of its
rights, obligations and commitments under this Agreement, the Series 2018-1
Class A-1 Notes and, in connection therewith, any other Related Documents to
which it is a party, to an assignee; provided that (x) such assignment is made
in compliance with Section 9.17 and (y) such Defaulting Investor shall have
received from such assignee an amount equal to such Defaulting Investor’s
Committed Note Purchaser Percentage of the related Investor Group Principal
Amount of such Defaulting Investor and all accrued interest thereon, accrued
fees and all other amounts payable to such Defaulting Investor hereunder or (ii)
remove any Defaulting Investor as an Investor by paying to such Defaulting
Investor an amount equal to such Defaulting Investor’s Committed Note Purchaser
Percentage of the related Investor Group Principal Amount of such Defaulting
Investor and all accrued interest thereon, accrued fees and all other amounts
payable to such Defaulting Investor hereunder.
(b)          In the event that a Defaulting Investor desires to sell all or any
portion of it rights, obligations and commitments under this Agreement, the
Series 2018-1 Class A-1 Notes and, in connection therewith, any other Related
Documents to which it is a party, to an unaffiliated third-party assignee for an
amount less than 100% (or, if only a portion of such rights, obligations and
commitments are proposed to be sold, such portion) of such Defaulting Investor’s
Committed Note Purchaser Percentage of the related Investor Group Principal
Amount of such Defaulting Investor and all accrued interest thereon, accrued
fees and all other amounts payable to such Defaulting Investor hereunder, such
Defaulting Investor shall promptly notify the Master Issuer of the proposed sale
(the “Sale Notice”). Each Sale Notice shall certify that such Defaulting
Investor has received a firm offer from the prospective unaffiliated third party
and shall contain the material terms of the proposed sale, including, without
limitation, the purchase price of the proposed sale and the portion of such
Defaulting Investor’s rights, obligations and commitments proposed to be sold.
The Master Issuer and any of its Affiliates shall have an option for a period of
three (3) Business Days from the date the Sale Notice is given to elect to
purchase such rights, obligations and commitments at the same price and subject
to the same material terms as described in the Sale Notice. The Master Issuer or
any of its Affiliates may exercise such purchase option by notifying such
Defaulting Investor before expiration of such three (3) Business Day period that
it wishes to purchase all (but not a portion) of the rights, obligations and
commitments of
64

--------------------------------------------------------------------------------

such Defaulting Investor proposed to be sold to such unaffiliated third party.
If the Master Issuer or any of its Affiliates gives notice to such Defaulting
Investor that it desires to purchase such rights, obligations and commitments,
the Master Issuer or such Affiliate shall promptly pay the purchase price to
such Defaulting Investor. If the Master Issuer or any of its Affiliates does not
respond to any Sale Notice within such three (3) Business Day period, the Master
Issuer and its Affiliates shall be deemed not to have exercised such purchase
option.
(c)          Notwithstanding anything to the contrary contained in this
Agreement, if any Investor becomes a Defaulting Investor, then, until such time
as such Investor is no longer a Defaulting Investor, to the extent permitted by
applicable law:
(i)           Such Defaulting Investor’s right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement shall be restricted
as set forth in Section 9.01.
(ii)          Any payment of principal, interest, fees or other amounts payable
to the account of such Defaulting Investor (whether voluntary or mandatory, at
maturity or otherwise) shall be applied (and the Master Issuer shall instruct
the Trustee to apply such amounts) as follows: first, to the payment of any
amounts owing by such Defaulting Investor to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Investor to the L/C Provider or the Swingline Lender hereunder;
third, to provide cash collateral to the L/C Provider in accordance with
Section  4.03(b) in an amount equal to the amount of Undrawn L/C Face Amounts at
such time multiplied by the Commitment Percentage of such Defaulting Investor’s
Investor Group multiplied by the Committed Note Purchaser Percentage of such
Defaulting Investor; fourth, as the Master Issuer may request (so long as no
Default or Event of Default exists), to the funding of any Advance in respect of
which such Defaulting Investor has failed to fund its portion thereof as
required by this Agreement, as determined by the Administrative Agent; fifth, if
so determined by the Administrative Agent and the Master Issuer, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Investor’s potential future funding obligations with respect to Advances under
this Agreement and (y) to provide cash collateral to the L/C Provider in
accordance with Section 4.03(b) in an amount equal to the amount of any future
Undrawn L/C Face Amounts multiplied by the Commitment Percentage of such
Defaulting Investor’s Investor Group multiplied by the Committed Note Purchaser
Percentage of such Defaulting Investor; sixth, to the payment of any amounts
owing to the Investors, the L/C Provider or the Swingline Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Investor, the
L/C Provider or the Swingline Lender against such Defaulting Investor as a
result of such Defaulting Investor’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Master Issuer as a result of any judgment of
a court of competent jurisdiction obtained by the Master Issuer against such
Defaulting Investor as a result of such Defaulting Investor’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Investor or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Advances or any
extensions of credit resulting from a drawing under any Letter of Credit that
has not been reimbursed as an Advance
65

--------------------------------------------------------------------------------

pursuant to Section 2.08(a) in respect of which such Defaulting Investor has not
fully funded its appropriate share, and (y) such Advances were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 7.03 were satisfied or waived, such payment shall be applied solely to
pay the Advances of, and extensions of credit resulting from a drawing under any
Letter of Credit that has not been reimbursed as an Advance pursuant to Section
2.08(a) owed to, all non-Defaulting Investors on a pro rata basis prior to being
applied to the payment of any Advances of, participations required to be
purchased pursuant to Section 2.09(a) owed to, such Defaulting Investor until
such time as all Advances and funded and unfunded participations in L/C
Obligations and Swingline Loans are held by the Investors pro rata in accordance
with the Commitments without giving effect to Section 9.18(c)(iii). Any
payments, prepayments or other amounts paid or payable to a Defaulting Investor
that are applied (or held) to pay amounts owed by a Defaulting Investor or to
post cash collateral pursuant to this Section 9.18(c)(ii) shall be deemed paid
to and redirected by such Defaulting Investor, and each Investor irrevocably
consents hereto.
(iii)          All or any part of such Defaulting Investor’s participation in
L/C Obligations and Swingline Loans shall be reallocated among the
non-Defaulting Investors pro rata based on their Commitments (calculated without
regard to such Defaulting Investor’s Commitment) but only to the extent that (x)
the conditions set forth in Section 7.03 are satisfied at the time of such
reallocation (and, unless the Master Issuer shall have otherwise notified the
Administrative Agent at such time, the Master Issuer shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the product of any non-Defaulting
Investor’s related Investor Group Principal Amount multiplied by such
non-Defaulting Investor’s Committed Note Purchaser Percentage to exceed such
non-Defaulting Investor’s Commitment Amount. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Investor arising from that Investor having become a Defaulting
Investor, including any claim of a non-Defaulting Investor as a result of such
non-Defaulting Investor’s increased exposure following such reallocation.
(iv)          If the reallocation described in clause (iii) above cannot, or can
only partially, be effected, the Master Issuer shall, without prejudice to any
right or remedy available to them hereunder or under law, prepay Swingline Loans
in an amount equal to the amount that cannot be so reallocated.
(d)          If the Master Issuer, the Administrative Agent, the Swingline
Lender and the L/C Provider agree in writing that an Investor is no longer a
Defaulting Investor, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
cash collateral), that Investor will, to the extent applicable, purchase that
portion of outstanding Advances of the other Investors or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Advances and funded and unfunded participations in Letters of Credit and
Swingline Loans to be held pro rata by the Investors in accordance with their
respective Commitments (without giving effect to Section 9.18(c)(iii)),
whereupon such Investor will cease to be a Defaulting
66

--------------------------------------------------------------------------------

Investor; provided that no adjustments will be made retroactively with respect
to fees accrued or payments made by or on behalf of the Master Issuer while that
Investor was a Defaulting Investor; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Investor to Investor will constitute a waiver or release of any
claim of any party hereunder arising from that Investor’s having been a
Defaulting Investor.
Section 9.19         Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Transaction
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Transaction Document, to the extent such liability
is unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)          the effects of any Bail-In Action or any such liability, including,
if applicable:
(i)            a reduction in full or in part or cancellation of any such
liability;
(ii)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Transaction Document; or
(iii)          the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.
For purposes of this Section 9.19:
“Bail-In Legislation” means in relation to an EEA Member Country which has
implemented, or which at any time implements, Article 55 of Directive 2014/59/EU
establishing a framework for the recovery and resolution of credit institutions
and investment firms, the relevant implementing law or regulation as described
in the EU Bail-In Legislation Schedule from time to time.
“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.
“EU Bail-In Legislation Schedule” means the document described as such and
published by the Loan Market Association (or any successor person) from time to
time.
“Resolution Authority” means any body which has authority to exercise any
Write-down and Conversion Powers.
“Write-down and Conversion Powers” means in relation to any Bail-In Legislation
described in the EU Bail-In Legislation Schedule from time to time, the
67

--------------------------------------------------------------------------------

powers described as such in relation to that Bail-In Legislation in the EU
Bail-In Legislation Schedule.
Section 9.20          Patriot Act. In accordance with the USA PATRIOT Act, to
help fight the funding of terrorism and money laundering activities, any Lender
Party may obtain, verify and record information that identifies individuals or
entities that establish a relationship with such Lender Party. Such Lender Party
may ask for the name, address, tax identification number and other information
that will allow it to identify the individual or entity who is establishing the
relationship or opening the account. Such Lender Party may also ask for
formation documents such as articles of incorporation, an offering memorandum,
or other identifying documents to be provided.


 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
68

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officers and delivered as of the day and year
first above written.



 
WENDY’S FUNDING, LLC
   
as Master Issuer
                   
By:
/s/ Gavin P. Waugh
     
Name:
Gavin P. Waugh
     
Title:
Vice President and Treasurer
               
WENDY’S INTERNATIONAL, LLC
   
as Manager
                   
By:
/s/ Gavin P. Waugh
     
Name:
Gavin P. Waugh
     
Title:
Vice President and Treasurer
               
QUALITY IS OUR RECIPE, LLC
   
as Guarantor
                   
By:
/s/ Gavin P. Waugh
     
Name:
Gavin P. Waugh
     
Title:
Vice President and Treasurer
               
WENDY’S PROPERTIES, LLC
   
as Guarantor
                   
By:
/s/ Gavin P. Waugh
     
Name:
Gavin P. Waugh
     
Title:
Vice President and Treasurer
             

 
 
Signature Page to Series 2018-1 Class A-1 Note Purchase Agreement

--------------------------------------------------------------------------------

 
 

 
WENDY’S SPV GUARANTOR, LLC
   
as Guarantor
                   
By:
/s/ Gavin P. Waugh
     
Name:
Gavin P. Waugh
     
Title:
Vice President and Treasurer
 






 
Signature Page to Series 2018-1 Class A-1 Note Purchase Agreement

--------------------------------------------------------------------------------

 



 
COÖPERATIEVE RABOBANK, U.A., NEW YORK BRANCH,
   
as Administrative Agent
                   
By:
/s/ Christopher Lew
     
Name:
Christopher  Lew
     
Title:
Executive Director
                   
By:
/s/ Sylvia van Laarhoven
     
Name:
Sylvia van Laarhoven
     
Title:
Transaction Manager Vice President
                   
COÖPERATIEVE RABOBANK, U.A., NEW YORK BRANCH,
   
as L/C Provider
                   
By:
/s/ Christopher Lew
     
Name:
Christopher  Lew
     
Title:
Executive Director
                   
By:
/s/ Sylvia van Laarhoven
     
Name:
Sylvia van Laarhoven
     
Title:
Transaction Manager Vice President
           



 
Signature Page to Series 2018-1 Class A-1 Note Purchase Agreement

--------------------------------------------------------------------------------

 
 

 
COÖPERATIEVE RABOBANK, U.A., NEW YORK BRANCH,
   
as Swingline Lender
                   
By:
/s/ Christopher Lew
     
Name:
Christopher  Lew
     
Title:
 Executive Director
                   
By:
/s/ Sylvia van Laarhoven
     
Name:
Sylvia van Laarhoven
     
Title:
 Transaction Manager Vice President
                   
COÖPERATIEVE RABOBANK, U.A., NEW YORK BRANCH,
   
as the Committed Note Purchaser
                   
By:
/s/ Christopher Lew
     
Name:
 Christopher  Lew
     
Title:
Executive Director
                   
By:
/s/ Sylvia van Laarhoven
     
Name:
Sylvia van Laarhoven
     
Title:
Transaction Manager Vice President
           




 
Signature Page to Series 2018-1 Class A-1 Note Purchase Agreement

--------------------------------------------------------------------------------

 

 
COÖPERATIEVE RABOBANK, U.A., NEW YORK BRANCH,
   
as the related Funding Agent
                   
By:
/s/ Christopher Lew
     
Name:
Christopher  Lew
     
Title:
Executive Director
                       
By:
/s/ Sylvia van Laarhoven
     
Name:
Sylvia van Laarhoven
     
Title:
Transaction Manager Vice President
           





Signature Page to Series 2018-1 Class A-1 Note Purchase Agreement

--------------------------------------------------------------------------------

 
SCHEDULE I TO CLASS A-1
NOTE PURCHASE AGREEMENT
INVESTOR GROUPS AND COMMITMENTS
Investor
Group/Funding
Agent
Maximum
Investor Group
Principal
Amount
Conduit
Lender (if any)
 
Committed Note
Purchaser(s)
Commitment
Amount
Coöperatieve Rabobank, U.A.,
New York Branch
$150,000,000
N/A
Coöperatieve Rabobank, U.A.,
New York Branch
$150,000,000
                             

 
 
Schedule I-1

--------------------------------------------------------------------------------

SCHEDULE II TO CLASS A-1
NOTE PURCHASE AGREEMENT
NOTICE ADDRESSES FOR LENDER PARTIES, AGENTS, MASTER ISSUER AND MANAGER


CONDUIT INVESTORS
N/A
COMMITTED PURCHASERS
Coöperatieve Rabobank, U.A., New York Branch
245 Park Avenue
New York, NY 10167
Attention:  General Counsel


With a copy by e-mail to: tmteam@rabobank.com


And a copy to:


Susan Williams  
Assistant Vice President 
245 Park Avenue, 38th Floor        
New York, NY 10167       
Fax:  914.304.9326    
fm.us.bilateralloansfax@rabobank.com
 

 
Schedule II-1

--------------------------------------------------------------------------------



FUNDING AGENTS
Coöperatieve Rabobank, U.A., New York Branch
245 Park Avenue
New York, NY 10167
Attention:  General Counsel


With a copy by e-mail to: tmteam@rabobank.com


And a copy to:


Susan Williams  
Assistant Vice President 
245 Park Avenue, 38th Floor        
New York, NY 10167       
Fax:  914.304.9326    
fm.us.bilateralloansfax@rabobank.com


ADMINISTRATIVE AGENT
Coöperatieve Rabobank, U.A., New York Branch
245 Park Avenue
New York, NY 10167
Attention:  General Counsel


With a copy by e-mail to: tmteam@rabobank.com


And a copy to:


Susan Williams  
Assistant Vice President 
245 Park Avenue, 38th Floor        
New York, NY 10167       
Fax:  914.304.9326    
fm.us.bilateralloansfax@rabobank.com
 
 
Schedule II-2

--------------------------------------------------------------------------------

 
SWINGLINE LENDER
Coöperatieve Rabobank, U.A., New York Branch
245 Park Avenue
New York, NY 10167
Attention:  General Counsel


With a copy by e-mail to: tmteam@rabobank.com


And a copy to:


Susan Williams  
Assistant Vice President 
245 Park Avenue, 38th Floor        
New York, NY 10167       
Fax:  914.304.9326    
fm.us.bilateralloansfax@rabobank.com


L/C PROVIDER
Coöperatieve Rabobank, U.A., New York Branch
245 Park Avenue
New York, NY 10167
Attention:  General Counsel


With a copy by e-mail to: tmteam@rabobank.com


And a copy to:


Bibi Mohamed  
Vice President 
245 Park Avenue, 38th Floor        
New York, NY 10167       
Phone:  212.574.7315
Fax:  201.499.5479    
rabonysblc@rabobank.com
 
 
Schedule II-3

--------------------------------------------------------------------------------



MASTER ISSUER
Wendy’s Funding, LLC
One Dave Thomas Blvd.
Dublin, Ohio  43017
Attention: General Counsel


And a copy to (which shall not constitute notice):


Paul, Weiss, Rifkind, Wharton & Garrison LLP  
1285 Avenue of the Americas        
New York, NY 10019-6064       
Attention: Jordan Yarett
Fax:  212.373.2042    


MANAGER
Wendy’s International, LLC
One Dave Thomas Blvd.
Dublin, Ohio  43017
Attention: General Counsel


And a copy to (which shall not constitute notice):


Paul, Weiss, Rifkind, Wharton & Garrison LLP  
1285 Avenue of the Americas        
New York, NY 10019-6064       
Attention: Jordan Yarett
Fax:  212.373.2042  
 
 
Schedule II-4

--------------------------------------------------------------------------------

SCHEDULE III TO CLASS A-1
NOTE PURCHASE AGREEMENT
ADDITIONAL CLOSING CONDITIONS
The following are the additional conditions to initial issuance and
effectiveness referred to in Section 7.01(c):
(a)          All corporate proceedings and other legal matters incident to the
authorization, form and validity of each of the Related Documents, and all other
legal matters relating to the Related Documents and the transactions
contemplated thereby, shall be satisfactory in all material respects to the
Lender Parties, and the Master Issuer and the Guarantors shall have furnished to
the Lender Parties all documents and information that the Lender Parties or
their counsel may reasonably request to enable them to pass upon such matters.
(b)          The Lender Parties shall have received evidence satisfactory to the
Lender Parties and their counsel, that, on or before the Closing Date, all
existing Liens (other than Permitted Liens) on the Collateral shall have been
released and UCC-1 financing statements and assignments and other instruments
required to be filed on or prior to the Closing Date pursuant to the Related
Documents have been or are being filed.
(c)           Each Lender Party shall have received opinions of counsel, in each
case dated as of the Closing Date and addressed to the Lender Parties, from
Paul, Weiss, Rifkind, Wharton & Garrison, LLP, as counsel to the Master Issuer,
the Guarantors, the Manager and the Parent Companies, and such local, franchise,
special and foreign counsel as the Administrative Agent shall reasonably
request, dated as of the Closing Date and addressed to the Lender Parties, with
respect to such matters as the Administrative Agent shall reasonably request
(including, without limitation, company matters, franchise matters,
non-consolidation matters, security interest matters relating to the Collateral
and no-conflicts matters, “true contribution” matters and, from appropriate
special counsel, franchise law matters).
(c)          The Lender Parties shall have received an opinion of Dentons US
LLP, counsel to the Trustee, dated the Closing Date and addressed to the Lender
Parties, in form and substance satisfactory to the Lender Parties and their
counsel.
(d)          The Lender Parties shall have received an opinion of in-house
counsel to the Back-Up Manager, dated the Closing Date and addressed to the
Lender Parties, in form and substance satisfactory to the Lender Parties and
their counsel.
(e)          The Lender Parties shall have received an opinion of Andrascik &
Tita LLC,  counsel to the Servicer, dated the Closing Date and addressed to the
Lender Parties, in form and substance reasonably satisfactory to the Lender
Parties and their counsel.
(f)          There shall exist at and as of the Closing Date no condition that
would constitute an “Event of Default” (or an event that with notice or the
lapse of time, or both, would constitute an “Event of Default”) under, and as
defined in, the Indenture or a material breach under any of the Related
Documents as in effect at the Closing Date (or an event that, with notice
Schedule III-1

--------------------------------------------------------------------------------

or lapse of time, or both, would constitute such a material breach). On the
Closing Date, each of the Related Documents shall be in full force and effect.
(g)          The Manager, the Master Issuer and each Guarantor, shall have
furnished to the Administrative Agent a certificate, dated as of the Closing
Date, of the Chief Financial Officer of such entity (or other officers
reasonably satisfactory to the Administrative Agent) that such entity will be
Solvent immediately after the consummation of the transactions contemplated by
this Agreement; provided, that, in the case of each Securitization Entity, the
liabilities of the other Securitization Entities with respect to debts,
liabilities and obligations for which such Securitization Entity is jointly and
severally liable shall be taken into account.
(h)          None of the transactions contemplated by this Agreement shall be
subject to an injunction (temporary or permanent) and no restraining order or
other injunctive order shall have been issued; and there shall not have been any
legal action, order, decree or other administrative proceeding instituted or
threatened against the Master Issuer, the Parent Companies, the Guarantors or
the Lender Parties that would reasonably be expected to adversely impact the
issuance of the Series 2018-1 Notes and the Guarantee thereof under the
Guarantee and Collateral Agreement or the Lender Parties’ activities in
connection therewith or any other transactions contemplated by the Related
Documents.
(i)          The representations and warranties of each of the Master Issuer,
the Parent Companies, the Manager and the Guarantors (to the extent a party
thereto) contained in the Related Documents to which each of the Master Issuer,
the Parent Companies, the Manager and the Guarantors is a party will be true and
correct (i) if qualified as to materiality or Material Adverse Effect, in all
respects, and (ii) if not so qualified, in all material respects, as of the
Closing Date (unless stated to relate solely to an earlier date, in which case
such representations and warranties shall be true and correct (x) if qualified
as to materiality, in all respects, and (y) if not so qualified, in all material
respects, as of such earlier date).
(j)           The Master Issuer shall have delivered $875,000,000 of the Series
2018-1 Class A-2 Notes to the Initial Purchasers on the Closing Date.
(k)          The Lender Parties shall have received a certificate from each of
the Master Issuer, the Manager and each  Guarantor, in each case executed on
behalf of such Person by any Authorized Officer of the such Person, dated the
Closing Date, to the effect that, to the best of each such Authorized Officer’s
knowledge, (i) the representations and warranties of such Person in this
Agreement and in each other Related Document to which such Person is a party are
true and correct (A) if qualified as to materiality or Material Adverse Effect,
in all respects and (B) if not so qualified, in all material respects, in each
case, on and as of the Closing Date (unless stated to relate solely to an
earlier date, in which case such representations and warranties shall be true
and correct (x) if qualified as to materiality or Material Adverse Effect, in
all respects, and (y) if not so qualified, in all material respects, in each
case, as of such earlier date); (ii) such Person has complied with all
agreements in all material respects and satisfied all conditions on its part to
be performed or satisfied hereunder or under the Related Documents at or prior
to the Closing Date; (iii) subsequent to the date as of which information is
given in the Pricing Disclosure Package (as defined in the Series 2018-1 Class
A-2 Note Purchase Agreement), there has not been any development in the general
affairs, business, properties,
Schedule III-2

--------------------------------------------------------------------------------

capitalization, condition (financial or otherwise) or results of operation of
such Person except as set forth or contemplated in the Pricing Disclosure
Package or as described in such certificate or certificates that could
reasonably be expected to result in a Material Adverse Effect; and (iv) nothing
has come to such officer’s attention that would lead such Authorized Officer to
believe that the Pricing Disclosure Package, as of the Applicable Time (as
defined in the Series 2018-1 Class A-2 Note Purchase Agreement), and as of the
Closing Date, or the Offering Memorandum as of its date and as of the Closing
Date included or includes any untrue statement of a material fact or omitted or
omits to state any material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.
(l)           On or prior to the Closing Date, the Master Issuer shall have paid
to the Administrative Agent (i) the Upfront Commitment Fee (under and as defined
in the Series 2018-1 Class A-1 VFN Fee Letter) and (ii) the initial installment
of Administrative Agent Fees Fee (under and as defined in the Series 2018-1
Class A-1 VFN Fee Letter).
(m)          On or prior to the Closing Date, the Parent Companies, the Manager,
the Guarantors and the Master Issuer shall have furnished to the Lender Parties
such further certificates and documents as the Lender Parties may reasonably
request.
All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Administrative Agent.
For purposes of this Schedule III, “Parent Companies” shall have the meaning
ascribed to such term in the Series 2018-1 Class A-2 Note Purchase Agreement.


Schedule III-3

--------------------------------------------------------------------------------

SCHEDULE IV TO CLASS A-1
NOTE PURCHASE AGREEMENT
Letters of Credit
Applicant
Beneficiary
Facility
Maturity
LC
Effective
Date
LC Expiry
Date
Face Amount
Wendy’s Funding, LLC
Citibank, N.A.
6/1/2018
6/1/2015
6/1/2018
$24,000,000.00
Wendy’s Properties, LLC
Commonwealth of Pennsylvania
5/31/2019
8/11/2015
5/31/19
$10,449.20
Wendy’s Properties, LLC
City National Bank
2/18/2018
2/24/2016
2/18/18
$4,500,000.00
Wendy’s International, LLC
Suntrust Bank
7/19/2018
7/19/2017
7/19/2018
$2,100,000.00
Wendy’s International, LLC
Ohio Bureau of Workers Compensation
8/15/2018
8/15/2017
8/15/2018
$470,000.00
Wendy’s International, LLC
Pacific Employers Insurance Company and Ace American Insurance Company
1/5/2019
1/5/2018
1/5/2019
$2,266,019.00
                                                                       

 
 
Schedule IV-1

--------------------------------------------------------------------------------

EXHIBIT A-1 TO CLASS A-1
NOTE PURCHASE AGREEMENT
ADVANCE REQUEST


WENDY’S FUNDING, LLC


SERIES 2018-1 VARIABLE FUNDING SENIOR NOTES, CLASS A-1
TO:
 
Coöperatieve Rabobank, U.A., New York Branch, as Administrative Agent
 
Ladies and Gentlemen:
 
This Advance Request is delivered to you pursuant to Section 2.03 of that
certain Series 2018-1 Class A-1 Note Purchase Agreement, dated as of January 17,
2018 (as amended, supplemented, amended and restated or otherwise modified from
time to time, the “Series 2018-1 Class A-1 Note Purchase Agreement”), by and
among Wendy’s Funding, LLC, as Master Issuer, Quality Is Our Recipe, LLC,
Wendy’s Properties, LLC and Wendy’s SPV Guarantor, LLC, each as a Guarantor,
Wendy’s International, LLC, as Manager, the Conduit Investors, Committed Note
Purchasers and Funding Agents named therein, the L/C Provider and Swingline
Lender named therein, and Coöperatieve Rabobank, U.A., New York Branch, as
Administrative Agent (in such capacity, the “Administrative Agent”).
Unless otherwise defined herein or as the context otherwise requires, terms used
herein have the meaning assigned thereto under or as provided in the Recitals
and Section 1.01 of the Series 2018-1 Class A-1 Note Purchase Agreement.
The undersigned hereby requests that Advances be made in the aggregate principal
amount of $          on          , 20___.
[IF THE MASTER ISSUER IS ELECTING EURODOLLAR RATE FOR THESE ADVANCES ON THE DATE
MADE IN ACCORDANCE WITH SECTION 3.01(b) OF THE CLASS A-1 NOTE PURCHASE
AGREEMENT, ADD THE FOLLOWING SENTENCE: The undersigned hereby elects that the
Advances that are not funded at the CP Rate by an Eligible Conduit Investor
shall be Eurodollar Advances and the related Eurodollar Interest Accrual Period
shall commence on the date of such Eurodollar Advances and end on but excluding
the date [one month subsequent to such date] [two months subsequent to such
date] [three months subsequent to such date] [six months subsequent to such
date].]
The undersigned hereby acknowledges that the delivery of this Advance Request
and the acceptance by the undersigned of the proceeds of the Advances requested
hereby constitute a representation and warranty by the undersigned that, on the
date of such Advances, and before and after giving effect thereto and to the
application of the proceeds
 
A-1-1

--------------------------------------------------------------------------------

therefrom, all conditions set forth in Section 7.03 of the Series 2018-1 Class
A-1 Note Purchase Agreement have been satisfied and all statements set forth in
Section 6.01 of the Series 2018-1 Class A-1 Note Purchase Agreement are true and
correct.
The undersigned agrees that if prior to the time of the Advances requested
hereby any matter certified to herein by it will not be true and correct at such
time as if then made, it will immediately so notify both you and each Investor.
Except to the extent, if any, that prior to the time of the Advances requested
hereby you and each Investor shall receive written notice to the contrary from
the undersigned, each matter certified to herein shall be deemed once again to
be certified as true and correct at the date of such Advances as if then made.
Please wire transfer the proceeds of the Advances, first, $[          ] to the
Swingline Lender and $[          ] to the L/C Provider for application to
repayment of outstanding Swingline Loans and Unreimbursed L/C Drawings, as
applicable, and, second, pursuant to the following instructions:
[insert payment instructions]
 
A-1-2

--------------------------------------------------------------------------------

The undersigned has caused this Advance Request to be executed and delivered,
and the certification and warranties contained herein to be made, by its duly
Authorized Officer this ____ day of ______________, 20___.



 
WENDY’S INTERNATIONAL, LLC,
   
as Manager on behalf of the Master Issuer
             
By:
        
Name:
       
Title:
             











A-1-3


--------------------------------------------------------------------------------

EXHIBIT A-2 TO CLASS A-1
NOTE PURCHASE AGREEMENT
SWINGLINE LOAN REQUEST
WENDY’S FUNDING, LLC
SERIES 2018-1 VARIABLE FUNDING SENIOR NOTES, CLASS A-1
TO:
Coöperatieve Rabobank, U.A., New York Branch, as Swingline Lender


Ladies and Gentlemen:
This Swingline Loan Request is delivered to you pursuant to Section 2.06 of that
certain Series 2018-1 Class A-1 Note Purchase Agreement, dated as of January 17,
2018 (as amended, supplemented, amended and restated or otherwise modified from
time to time, the “Series 2018-1 Class A-1 Note Purchase Agreement”), by and
among Wendy’s Funding, LLC, as Master Issuer, Quality Is Our Recipe, LLC,
Wendy’s Properties, LLC and Wendy’s SPV Guarantor, LLC, each as a Guarantor,
Wendy’s International, LLC, as Manager, the Conduit Investors, Committed Note
Purchasers and Funding Agents named therein, the L/C Provider named therein,
Coöperatieve Rabobank, U.A., New York Branch, as Swingline Lender (in such
capacity, the “Swingline Lender”) and Coöperatieve Rabobank, U.A., New York
Branch, as Administrative Agent (in such capacity, the “Administrative Agent”).
Unless otherwise defined herein or as the context otherwise requires, terms used
herein have the meaning assigned thereto under or as provided in the Recitals
and Section 1.01 of the Series 2018-1 Class A-1 Note Purchase Agreement.
The undersigned hereby requests that Swingline Loans be made in the aggregate
principal amount of $          on          , 20___.
The undersigned hereby acknowledges that the delivery of this Swingline Loan
Request and the acceptance by the undersigned of the proceeds of the Swingline
Loans requested hereby constitute a representation and warranty by the
undersigned that, on the date of such Advances, and before and after giving
effect thereto and to the application of the proceeds therefrom, all conditions
set forth in Section 7.03 of the Series 2018-1 Class A-1 Note Purchase Agreement
have been satisfied and all statements set forth in Section 6.01 of the Series
2018-1 Class A-1 Note Purchase Agreement are true and correct.
The undersigned agrees that if prior to the time of the Swingline Loans
requested hereby any matter certified to herein by it will not be true and
correct at such time as if then made, it will immediately so notify you. Except
to the extent, if any, that prior to the time of the Swingline Loans requested
hereby you shall receive written notice to the contrary from the
 
A-2-1

--------------------------------------------------------------------------------

undersigned, each matter certified to herein shall be deemed once again to be
certified as true and correct at the date of such Swingline Loans as if then
made.
Please wire transfer the proceeds of the Swingline Loans pursuant to the
following instructions:
[insert payment instructions]
 
A-2-2

--------------------------------------------------------------------------------

The undersigned has caused this Swingline Loan Request to be executed and
delivered, and the certification and warranties contained herein to be made, by
its duly Authorized Officer this ____ day of          ______________, 20___.



 
WENDY’S INTERNATIONAL, LLC,
   
as Manager on behalf of the Master Issuer
             
By:
        
Name:
       
Title:
   





A-2-3



--------------------------------------------------------------------------------



EXHIBIT B TO CLASS A-1
NOTE PURCHASE AGREEMENT
ASSIGNMENT AND ASSUMPTION AGREEMENT, dated as of [  ], by and among
[____________] (the “Transferor”), each purchaser listed as an Acquiring
Committed Note Purchaser on the signature pages hereof (each, an “Acquiring
Committed Note Purchaser”), the Funding Agent with respect to such Acquiring
Committed Note Purchaser listed on the signature pages hereof (each, a “Funding
Agent”), and the Master Issuer, Swingline Lender and L/C Provider listed on the
signature pages hereof.
W I T N E S S E T H:
WHEREAS, this Assignment and Assumption Agreement is being executed and
delivered in accordance with Section 9.17(a) of the Series 2018-1 Class A-1 Note
Purchase Agreement, dated as of January 17, 2018 (as from time to time amended,
supplemented or otherwise modified in accordance with the terms thereof, the
“Series 2018-1 Class A-1 Note  Purchase Agreement”; terms used but not otherwise
defined herein having the meanings ascribed to such terms therein), by and among
the Master Issuer, the Guarantors, the Manager, the Conduit Investors, Committed
Note Purchasers and Funding Agents named therein, the L/C Provider and Swingline
Lender named therein, Wendy’s International, LLC, as Manager, and Coöperatieve
Rabobank, U.A., New York Branch, as Administrative Agent (in such capacity, the
“Administrative Agent”);
WHEREAS, each Acquiring Committed Note Purchaser (if it is not already an
existing Committed Note Purchaser) wishes to become a Committed Note Purchaser
party to the Series 2018-1 Class A-1 Note Purchase Agreement; and
WHEREAS, the Transferor is selling and assigning to each Acquiring Committed
Note Purchaser, [all] [a portion of] its rights, obligations and commitments
under the Series 2018-1 Class A-1 Note Purchase Agreement, the Series 2018-1
Class A-1 Advance Notes and each other Related Document to which it is a party
with respect to the percentage of its Commitment Amount specified on Schedule I
attached hereto;
NOW, THEREFORE, the parties hereto hereby agree as follows:
Upon the execution and delivery of this Assignment and Assumption Agreement by
each Acquiring Committed Note Purchaser, each related Funding Agent, the
Transferor, the Swingline Lender, the L/C Provider and, to the extent required
by Section 9.17(a) of the Series 2018-1 Class A-1 Note Purchase Agreement, the
Master Issuer (the date of such execution and delivery, the “Transfer Issuance
Date”), each Acquiring Committed Note Purchaser shall be a Committed Note
Purchaser party to the Series 2018-1 Class A-1 Note Purchase Agreement for all
purposes thereof.
The Transferor acknowledges receipt from each Acquiring Committed Note Purchaser
of an amount equal to the purchase price, as agreed between the Transferor and
such Acquiring Committed Note Purchaser (the “Purchase Price”), of the portion
being purchased by such Acquiring Committed Note Purchaser (such Acquiring
Committed Note Purchaser’s “Purchased Percentage”) of (i) the Transferor’s
Commitment under the Series 2018-1 Class A-1
B-1

--------------------------------------------------------------------------------

Note Purchase Agreement and (ii) the Transferor’s Committed Note Purchaser
Percentage of the related Investor Group Principal Amount. The Transferor hereby
irrevocably sells, assigns and transfers to each Acquiring Committed Note
Purchaser, without recourse, representation or warranty, and each Acquiring
Committed Note Purchaser hereby irrevocably purchases, takes and assumes from
the Transferor, such Acquiring Committed Note Purchaser’s Purchased Percentage
of (x) the Transferor’s Commitment under the Series 2018-1 Class A-1 Note
Purchase Agreement and (y) the Transferor’s Committed Note Purchaser Percentage
of the related Investor Group Principal Amount.
The Transferor has made arrangements with each Acquiring Committed Note
Purchaser with respect to (i) the portion, if any, to be paid, and the date or
dates for payment, by the Transferor to such Acquiring Committed Note Purchaser
of any program fees, undrawn facility fee, structuring and commitment fees or
other fees (collectively, the “Fees”) [heretofore received] by the Transferor
pursuant to Section 3.02 of the Series 2018-1 Class A-1 Note Purchase Agreement
prior to the Transfer Issuance Date [and (ii) the portion, if any, to be paid,
and the date or dates for payment, by such Acquiring Committed Note Purchaser to
the Transferor of Fees or [__________] received by such Acquiring Committed Note
Purchaser pursuant to the Series 2018-1 Supplement from and after the Transfer
Issuance Date].
From and after the Transfer Issuance Date, amounts that would otherwise be
payable to or for the account of the Transferor pursuant to the Series 2018-1
Supplement or the Series 2018-1 Class A-1 Note Purchase Agreement shall,
instead, be payable to or for the account of the Transferor and the Acquiring
Committed Note Purchasers, as the case may be, in accordance with their
respective interests as reflected in this Assignment and Assumption Agreement,
whether such amounts have accrued prior to the Transfer Issuance Date or accrue
subsequent to the Transfer Issuance Date.
Each of the parties to this Assignment and Assumption Agreement agrees that, at
any time and from time to time upon the written request of any other party, it
will execute and deliver such further documents and do such further acts and
things as such other party may reasonably request in order to effect the
purposes of this Assignment and Assumption Agreement.
By executing and delivering this Assignment and Assumption Agreement, the
Transferor and each Acquiring Committed Note Purchaser confirm to and agree with
each other and the other parties to the Series 2018-1 Class A-1 Note Purchase
Agreement as follows: (i) other than the representation and warranty that it is
the legal and beneficial owner of the interest being assigned hereby free and
clear of any adverse claim, the Transferor makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Series 2018-1 Supplement, the
Series 2018-1 Class A-1 Note Purchase Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Indenture,
the Series 2018-1 Class A-1 Notes, the Related Documents or any instrument or
document furnished pursuant thereto; (ii) the Transferor makes no representation
or warranty and assumes no responsibility with respect to the financial
condition of the Master Issuer or the performance or observance by the Master
Issuer of any of the Master Issuer’s obligations under the Indenture, the Series
2018-1 Class A-1 Note Purchase Agreement, the Related Documents or any other
instrument or document furnished pursuant hereto; (iii) each
B-2

--------------------------------------------------------------------------------

Acquiring Committed Note Purchaser confirms that it has received a copy of the
Indenture, the Series 2018-1 Class A-1 Note Purchase Agreement and such other
Related Documents and other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption Agreement; (iv) each Acquiring Committed Note
Purchaser will, independently and without reliance upon the Administrative
Agent, the Transferor, the Funding Agent or any other Investor Group and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Series 2018-1 Class A-1 Note Purchase Agreement; (v) each Acquiring
Committed Note Purchaser appoints and authorizes the Administrative Agent to
take such action as agent on its behalf and to exercise such powers under the
Series 2018-1 Class A-1 Note Purchase Agreement as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto, all in accordance with Article V of the Series
2018-1 Class A-1 Note Purchase Agreement; (vi) each Acquiring Committed Note
Purchaser appoints and authorizes its related Funding Agent to take such action
as agent on its behalf and to exercise such powers under the Series 2018-1 Class
A-1 Note Purchase Agreement as are delegated to such Funding Agent by the terms
thereof, together with such powers as are reasonably incidental thereto, all in
accordance with Article V of the Series 2018-1 Class A-1 Note Purchase
Agreement; (vii) each Acquiring Committed Note Purchaser agrees that it will
perform in accordance with their terms all of the obligations that by the terms
of the Series 2018-1 Class A-1 Note Purchase Agreement are required to be
performed by it as an Acquiring Committed Note Purchaser; and (viii) each
Acquiring Committed Note Purchaser hereby represents and warrants to the Master
Issuer and the Manager that: (A) it has had an opportunity to discuss the Master
Issuer’s and the Manager’s business, management and financial affairs, and the
terms and conditions of the proposed purchase, with the Master Issuer and the
Manager and their respective representatives; (B) it is a “qualified
institutional buyer” within the meaning of Rule 144A under the 1933 Act and
otherwise meets the criteria in Section 6.03(b) of the Series 2018-1 Class A-1
Note Purchase Agreement and has sufficient knowledge and experience in financial
and business matters to be capable of evaluating the merits and risks of
investing in, and is able and prepared to bear the economic risk of investing
in, the Series 2018-1 Class A-1 Notes; (C) it is purchasing the Series 2018-1
Class A-1 Notes for its own account, or for the account of one or more
“qualified institutional buyers” within the meaning of Rule 144A under the 1933
Act that meet the criteria described in clause (viii)(B) above and for which it
is acting with complete investment discretion, for investment purposes only and
not with a view to distribution, subject, nevertheless, to the understanding
that the disposition of its property shall at all times be and remain within its
control, and neither it nor its Affiliates has engaged in any general
solicitation or general advertising within the meaning of the 1933 Act with
respect to the Series 2018-1 Class A-1 Notes; (D) it understands that (I) the
Series 2018-1 Class A-1 Notes have not been and will not be registered or
qualified under the 1933 Act or any applicable state securities laws or the
securities laws of any other jurisdiction and are being offered only in a
transaction not involving any public offering within the meaning of the 1933 Act
and may not be resold or otherwise transferred unless so registered or qualified
or unless an exemption from registration or qualification is available and an
opinion of counsel shall have been delivered in advance to the Master Issuer,
(II) the Master Issuer is not required to register the Series 2018-1 Class A-1
Notes, (III) any permitted transferee hereunder must be a “qualified
institutional buyer” within the meaning of Rule 144A under the 1933 Act and must
otherwise meet the criteria described under clause (viii)(B) above and (IV) any
transfer must comply with the provisions of
B-3

--------------------------------------------------------------------------------

Section 2.8 of the Base Indenture, Section 4.3 of the Series 2018-1 Supplement
and Sections 9.03 or 9.17, as applicable, of the Series 2018-1 Class A-1 Note
Purchase Agreement; (E) it will comply with the requirements of clause (viii)(D)
above in connection with any transfer by it of the Series 2018-1 Class A-1
Notes; (F) it understands that the Series 2018-1 Class A-1 Notes will bear the
legend set out in the form of Series 2018-1 Class A-1 Notes attached to the
Series 2018-1 Supplement and be subject to the restrictions on transfer
described in such legend; (G) it will obtain for the benefit of the Master
Issuer from any purchaser of the Series 2018-1 Class A-1 Notes substantially the
same representations and warranties contained in the foregoing paragraphs; and
(H) it has executed a Purchaser’s Letter substantially in the form of Exhibit D
to the Series 2018-1 Class A-1 Note Purchase Agreement.
Schedule I hereto sets forth (i) the Purchased Percentage for each Acquiring
Committed Note Purchaser, (ii) the revised Commitment Amounts of the Transferor
and each Acquiring Committed Note Purchaser, and (iii) the revised Maximum
Investor Group Principal Amounts for the Investor Groups of the Transferor and
each Acquiring Committed Note Purchaser (it being understood that if the
Transferor was part of a Conduit Investor’s Investor Group and the Acquiring
Committed Note Purchaser is intended to be part of the same Investor Group,
there will not be any change to the Maximum Investor Group Principal Amount for
that Investor Group) and (iv) administrative information with respect to each
Acquiring Committed Note Purchaser and its related Funding Agent.
This Assignment and Assumption Agreement and all matters arising under or in any
manner relating to this Assignment and Assumption Agreement shall be governed
by, and construed in accordance with, the laws of the State of New York without
giving effect to any choice of law or conflict provision or rule (whether of the
State of New York or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of New York), and the
obligations, rights and remedies of the parties hereto shall be determined in
accordance with such law.
ALL PARTIES HEREUNDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY
RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON OR ON THE SERIES 2018-1 CLASS A-1 NOTE PURCHASE AGREEMENT, OR ARISING OUT
OF, UNDER, OR IN CONNECTION WITH, THIS ASSIGNMENT AND ASSUMPTION AGREEMENT OR
THE SERIES 2018-1 CLASS A-1 NOTE PURCHASE AGREEMENT, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE
PARTIES IN CONNECTION HEREWITH OR THEREWITH. ALL PARTIES ACKNOWLEDGE AND AGREE
THAT THEY HAVE RECEIVED FULL AND SIGNIFICANT CONSIDERATION FOR THIS PROVISION
AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR ALL PARTIES TO ENTER INTO
THIS ASSIGNMENT AND ASSUMPTION AGREEMENT.
B-4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption Agreement to be executed by their respective duly authorized officers
as of the date first set forth above.

 
[               ], as Transferor
                   
By:
        
Name:
       
Title:
               
By:
        
Name:
       
Title:
                 
[          ], as Acquiring Committed Note Purchaser
                   
By:
        
Name:
       
Title:
                         
[                ], as Funding Agent
                   
By:
        
Name:
       
Title:
                       









B-5

--------------------------------------------------------------------------------




 
CONSENTED AND ACKNOWLEDGED BY THE MASTER ISSUER:
               
WENDY’S FUNDING, LLC, as Master Issuer
             
By:
       
Name:
       
Title:
   



 

 
B-6

--------------------------------------------------------------------------------




 
CONSENTED BY:
             
COÖPERATIEVE RABOBANK, U.A., NEW YORK BRANCH, as Swingline Lender
                       
By:
        
Name:
       
Title:
                         
By:
        
Name:
       
Title:
                 
COÖPERATIEVE RABOBANK, U.A., NEW YORK BRANCH, as L/C Provider
             
By:
        
Name:
       
Title:
                         
By:
        
Name:
       
Title:
             

 
 


B-7

--------------------------------------------------------------------------------

SCHEDULE I TO
ASSIGNMENT AND ASSUMPTION AGREEMENT
LIST OF ADDRESSES FOR NOTICES
AND OF COMMITMENT AMOUNTS
 
[____________________], as Transferor
 
Prior Commitment Amount: $[
]
 
Revised Commitment Amount:
$[
]
Prior Maximum Investor Group
   
Principal Amount:          $[
]
 
Revised Maximum Investor
   
Group Principal Amount:          $[
]
 
Related Conduit Investor
(if applicable)          [
]
 
[
], as
 



Acquiring Committed Note Purchaser Address:


Attention:
Telephone:
Facsimile:
Purchased Percentage of
Transferor’s Commitment: [             ]%
Prior Commitment Amount: $[          ]
Revised Commitment Amount:          $[          ]
Prior Maximum Investor Group
Principal Amount:          $[          ]
Revised Maximum Investor
B-8

--------------------------------------------------------------------------------

Group Principal Amount:          $[          ]
Related Conduit Investor
(if applicable)          [          ]


[_____________________], as
related Funding Agent


Address:
Attention:
Telephone:
Facsimile:


B-9

--------------------------------------------------------------------------------



EXHIBIT C TO CLASS A-1
NOTE PURCHASE AGREEMENT
INVESTOR GROUP SUPPLEMENT, dated as of [________], by and among (i) [______]
(the “Transferor Investor Group”), (ii) [______] (the “Acquiring Investor
Group”), (iii) the Funding Agent with respect to the Acquiring Investor Group
listed on the signature pages hereof (each, a “Funding Agent”), and (iv) the
Master Issuer, the Swingline Lender and the L/C Provider listed on the signature
pages hereof.
W I T N E S S E T H:
WHEREAS, this Investor Group Supplement is being executed and delivered in
accordance with Section 9.17(c) of the Series 2018-1 Class A-1 Note Purchase
Agreement, dated as of January 17, 2018 (as from time to time amended,
supplemented or otherwise modified in accordance with the terms thereof, the
“Series 2018-1 Class A-1 Note Purchase Agreement”; terms used but not otherwise
defined herein having the meanings ascribed to such terms therein), by and among
the Master Issuer, the Guarantors, the Manager, the Conduit Investors, Committed
Note Purchasers and Funding Agents named therein, the L/C Provider and Swingline
Lender named therein, Wendy’s International, LLC, as Manager, and Coöperatieve
Rabobank, U.A., New York Branch, as Administrative Agent (in such capacity, the
“Administrative Agent”);
WHEREAS, the Acquiring Investor Group wishes to become a Conduit Investor and
[a] Committed Note Purchaser[s] with respect to such Conduit Investor under the
Series 2018-1 Class A-1 Note Purchase Agreement; and
WHEREAS, the Transferor Investor Group is selling and assigning to the Acquiring
Investor Group [all] [a portion of] its respective rights, obligations and
commitments under the Series 2018-1 Class A-1 Note Purchase Agreement, the
Series 2018-1 Class A-1 Advance Notes and each other Related Document to which
it is a party with respect to the percentage of its Commitment Amount specified
on Schedule I attached hereto;
NOW, THEREFORE, the parties hereto hereby agree as follows:
Upon the execution and delivery of this Investor Group Supplement by the
Acquiring Investor Group, each related Funding Agent with respect thereto, the
Transferor Investor Group, the Swingline Lender, the L/C Provider and, to the
extent required by Section 9.17(c) of the Series 2018-1 Class A-1 Note Purchase
Agreement (the date of such execution and delivery, the “Transfer Issuance
Date”), the Master Issuer, the Conduit Investor and the Committed Note
Purchaser[s] with respect to the Acquiring Investor Group shall be parties to
the Series 2018-1 Class A-1 Note Purchase Agreement for all purposes thereof.
The Transferor Investor Group acknowledges receipt from the Acquiring Investor
Group of an amount equal to the purchase price, as agreed between the Transferor
Investor Group and the Acquiring Investor Group (the “Purchase Price”), of the
portion being purchased by the Acquiring Investor Group (the Acquiring Investor
Group’s “Purchased Percentage”) of (i) the aggregate Commitment[s] of the
Committed Note Purchaser[s] included in the Transferor Investor Group under the
Series 2018-1 Class A-1 Note Purchase Agreement and (ii) the aggregate related
Committed Note Purchaser Percentage[s] of the related Investor Group
C-1

--------------------------------------------------------------------------------

Principal Amount. The Transferor Investor Group hereby irrevocably sells,
assigns and transfers to the Acquiring Investor Group, without recourse,
representation or warranty, and the Acquiring Investor Group hereby irrevocably
purchases, takes and assumes from the Transferor Investor Group, such Acquiring
Investor Group’s Purchased Percentage of (x) the aggregate Commitment[s] of the
Committed Note Purchaser[s] included in the Transferor Investor Group under the
Series 2018-1 Class A-1 Note Purchase Agreement and (y) the aggregate related
Committed Note Purchaser Percentage[s] of the related Investor Group Principal
Amount.
The Transferor Investor Group has made arrangements with the Acquiring Investor
Group with respect to (i) the portion, if any, to be paid, and the date or dates
for payment, by the Transferor Investor Group to such Acquiring Investor Group
of any program fees, undrawn facility fee, structuring and commitment fees or
other fees (collectively, the “Fees”) [heretofore received] by the Transferor
Investor Group pursuant to Section 3.02 of the Series 2018-1 Class A-1 Note
Purchase Agreement prior to the Transfer Issuance Date [and (ii) the portion, if
any, to be paid, and the date or dates for payment, by such Acquiring Investor
Group to the Transferor Investor Group of Fees or [_______] received by such
Acquiring Investor Group pursuant to the Series 2018-1 Supplement from and after
the Transfer Issuance Date].
From and after the Transfer Issuance Date, amounts that would otherwise be
payable to or for the account of the Transferor Investor Group pursuant to the
Series 2018-1 Supplement or the Series 2018-1 Class A-1 Note Purchase Agreement
shall, instead, be payable to or for the account of the Transferor Investor
Group and the Acquiring Investor Group, as the case may be, in accordance with
their respective interests as reflected in this Investor Group Supplement,
whether such amounts have accrued prior to the Transfer Issuance Date or accrue
subsequent to the Transfer Issuance Date.
Each of the parties to this Investor Group Supplement agrees that, at any time
and from time to time upon the written request of any other party, it will
execute and deliver such further documents and do such further acts and things
as such other party may reasonably request in order to effect the purposes of
this Investor Group Supplement.
The Acquiring Investor Group has executed and delivered to the Administrative
Agent a Purchaser’s Letter substantially in the form of Exhibit D to the Series
2018-1 Class A-1 Note Purchase Agreement.
By executing and delivering this Investor Group Supplement, the Transferor
Investor Group and the Acquiring Investor Group confirm to and agree with each
other and the other parties to the Series 2018-1 Class A-1 Note Purchase
Agreement as follows: (i) other than the representation and warranty that it is
the legal and beneficial owner of the interest being assigned hereby free and
clear of any adverse claim, the Transferor Investor Group makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the
Series 2018-1 Supplement, the Series 2018-1 Class A-1 Note Purchase Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of the Indenture, the Series 2018-1 Class A-1 Notes, the Related Documents
or any instrument or document furnished pursuant thereto; (ii) the Transferor
Investor Group makes no representation or warranty and assumes no responsibility
with respect to the financial condition of the Master Issuer or the performance
or observance by
C-2

--------------------------------------------------------------------------------

the Master Issuer of any of the Master Issuer’s obligations under the Indenture,
the Series 2018-1 Class A-1 Note Purchase Agreement, the Related Documents or
any other instrument or document furnished pursuant hereto; (iii) the Acquiring
Investor Group confirms that it has received a copy of the Indenture, the Series
2018-1 Class A-1 Note Purchase Agreement and such other Related Documents and
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Investor Group Supplement; (iv)
the Acquiring Investor Group will, independently and without reliance upon the
Administrative Agent, the Transferor Investor Group, the Funding Agents or any
other Person and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Series 2018-1 Class A-1 Note Purchase Agreement; (v)
the Acquiring Investor Group appoints and authorizes the Administrative Agent to
take such action as agent on its behalf and to exercise such powers under the
Series 2018-1 Class A-1 Note Purchase Agreement as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto, all in accordance with Article V of the Series
2018-1 Class A-1 Note Purchase Agreement; (vi) each member of the Acquiring
Investor Group appoints and authorizes its related Funding Agent, listed on
Schedule I hereto, to take such action as agent on its behalf and to exercise
such powers under the Series 2018-1 Class A-1 Note Purchase Agreement as are
delegated to such Funding Agent by the terms thereof, together with such powers
as are reasonably incidental thereto, all in accordance with Article V of the
Series 2018-1 Class A-1 Note Purchase Agreement; (vii) each member of the
Acquiring Investor Group agrees that it will perform in accordance with their
terms all of the obligations that by the terms of the Series 2018-1 Class A-1
Note Purchase Agreement are required to be performed by it as a member of the
Acquiring Investor Group; and (viii) each member of the Acquiring Investor Group
hereby represents and warrants to the Master Issuer and the Manager that: (A) it
has had an opportunity to discuss the Master Issuer’s and the Manager’s
business, management and financial affairs, and the terms and conditions of the
proposed purchase, with the Master Issuer and the Manager and their respective
representatives; (B) it is a “qualified institutional buyer” within the meaning
of Rule 144A under the 1933 Act and has sufficient knowledge and experience in
financial and business matters to be capable of evaluating the merits and risks
of investing in, and is able and prepared to bear the economic risk of investing
in, the Series 2018-1 Class A-1 Notes; (C) it is purchasing the Series 2018-1
Class A-1 Notes for its own account, or for the account of one or more
“qualified institutional buyers” within the meaning of Rule 144A under the 1933
Act that meet the criteria described in clause (viii)(B) above and for which it
is acting with complete investment discretion, for investment purposes only and
not with a view to distribution, subject, nevertheless, to the understanding
that the disposition of its property shall at all times be and remain within its
control, and neither it nor its Affiliates has engaged in any general
solicitation or general advertising within the meaning of the 1933 Act with
respect to the Series 2018-1 Class A-1 Notes; (D) it understands that (I) the
Series 2018-1 Class A-1 Notes have not been and will not be registered or
qualified under the 1933 Act or any applicable state securities laws or the
securities laws of any other jurisdiction and are being offered only in a
transaction not involving any public offering within the meaning of the 1933 Act
and may not be resold or otherwise transferred unless so registered or qualified
or unless an exemption from registration or qualification is available and an
opinion of counsel shall have been delivered in advance to the Master Issuer,
(II) the Master Issuer is not required to register the Series 2018-1 Class A-1
Notes, (III) any permitted transferee hereunder must meet the criteria described
under clause (viii)(B)
C-3

--------------------------------------------------------------------------------

above and (IV) any transfer must comply with the provisions of Section 2.8 of
the Base Indenture, Section 4.3 of the Series 2018-1 Supplement and Sections
9.03 or 9.17, as applicable, of the Series 2018-1 Class A-1 Note Purchase
Agreement; (E) it will comply with the requirements of clause (viii)(D) above in
connection with any transfer by it of the Series 2018-1 Class A-1 Notes; (F) it
understands that the Series 2018-1 Class A-1 Notes will bear the legend set out
in the form of Series 2018-1 Class A-1 Notes attached to the Series 2018-1
Supplement and be subject to the restrictions on transfer described in such
legend; (G) it will obtain for the benefit of the Master Issuer from any
purchaser of the Series 2018-1 Class A-1 Notes substantially the same
representations and warranties contained in the foregoing paragraphs; and (H) it
has executed a Purchaser’s Letter substantially in the form of Exhibit D to the
Series 2018-1 Class A-1 Note Purchase Agreement.
Schedule I hereto sets forth (i) the Purchased Percentage for the Acquiring
Investor Group, (ii) the revised Commitment Amounts of the Transferor Investor
Group and the Acquiring Investor Group, and (iii) the revised Maximum Investor
Group Principal Amounts for the Transferor Investor Group and the Acquiring
Investor Group and (iv) administrative information with respect to the Acquiring
Investor Group and its related Funding Agent.
This Investor Group Supplement and all matters arising under or in any manner
relating to this Investor Group Supplement shall be governed by, and construed
in accordance with, the laws of the State of New York without giving effect to
any choice of law or conflict provision or rule (whether of the State of New
York or any other jurisdiction) that would cause the application of the laws of
any jurisdiction other than the State of New York, and the obligations, rights
and remedies of the parties hereto shall be determined in accordance with such
law.
ALL PARTIES HEREUNDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY
RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON OR ON THE SERIES 2018-1 CLASS A-1 NOTE PURCHASE AGREEMENT, OR ARISING OUT
OF, UNDER, OR IN CONNECTION WITH, THIS INVESTOR GROUP SUPPLEMENT OR THE SERIES
2018-1 CLASS A-1 NOTE PURCHASE AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE PARTIES IN
CONNECTION HEREWITH OR THEREWITH. ALL PARTIES ACKNOWLEDGE AND AGREE THAT THEY
HAVE RECEIVED FULL AND SIGNIFICANT CONSIDERATION FOR THIS PROVISION AND THAT
THIS PROVISION IS A MATERIAL INDUCEMENT FOR ALL PARTIES TO ENTER INTO THIS
INVESTOR GROUP SUPPLEMENT.
IN WITNESS WHEREOF, the parties hereto have caused this Investor Group
Supplement to be executed by their respective duly authorized officers as of the
date first set forth above.
C-4

--------------------------------------------------------------------------------

 
[        ], as Transferor Investor Group
                   
By:
        
Name:
       
Title
                 
[         ], as Acquiring Investor Group
                   
By:
        
Name:
       
Title:
                 
[           ], as Funding Agent
                   
By:
        
Name:
       
Title:
                       









C-5

--------------------------------------------------------------------------------








 
CONSENTED AND ACKNOWLEDGED
   
BY THE MASTER ISSUER:
             
WENDY’S FUNDING, LLC, as Master Issuer
                   
By:
        
Name:
       
Title:
   









C-6

--------------------------------------------------------------------------------

 
CONSENTED BY:
             
COÖPERATIEVE RABOBANK, U.A., NEW YORK BRANCH, as Swingline Lender
                                 
By:
        
Name:
       
Title:
                         
By:
         
Name:
       
Title:
                         
COÖPERATIEVE RABOBANK, U.A., NEW YORK BRANCH, as L/C Provider
                       
By:
        
Name:
       
Title:
                         
By:
        
Name:
       
Title:
             

 

 
C-7

--------------------------------------------------------------------------------



SCHEDULE I TO
INVESTOR GROUP SUPPLEMENT


LIST OF ADDRESSES FOR NOTICES
AND OF COMMITMENT AMOUNTS


[____________________], as
Transferor Investor Group
Prior Commitment Amount: $[          ]
Revised Commitment Amount:          $[          ]
Prior Maximum Investor Group
Principal Amount:          $[          ]
Revised Maximum Investor
Group Principal Amount:          $[          ]




[_______________________], as
Acquiring Investor Group


Address:
Attention:
Telephone:
Facsimile:


Purchased Percentage of
Transferor Investor Group’s Commitment: [_______]%
Prior Commitment Amount: $[________]
Revised Commitment Amount:          $[______]
Prior Maximum Investor Group
C-8

--------------------------------------------------------------------------------

Principal Amount:          $[________
Revised Maximum Investor
Group Principal Amount:          $[_______


[_________________________________], as
related Funding Agent


Address:  Attention:
Telephone:
Facsimile:


C-9


--------------------------------------------------------------------------------

EXHIBIT D TO CLASS A-1
NOTE PURCHASE AGREEMENT
[FORM OF PURCHASER’S LETTER]
[INVESTOR]
[INVESTOR ADDRESS]
Attention: [INVESTOR CONTACT]          [Date]


Ladies and Gentlemen:
Reference is hereby made to the Class A-1 Note Purchase Agreement dated January
17, 2018 (the “NPA”) relating to the offer and sale (the “Offering”) of up to
$150,000,000 of Series 2018-1 Variable Funding Senior Notes, Class A-1 (the
“Securities”) of Wendy’s Funding, LLC (the “Master Issuer”). The Offering will
not be required to be registered with the Securities and Exchange Commission
pursuant to the Securities Act of 1933, as amended (the “Act”) under an
exemption from registration granted in Section 4(a)(2) of the Act. Coöperatieve
Rabobank, U.A., New York Branch is acting as administrative agent (the
“Administrative Agent”) in connection with the Offering.  Unless otherwise
defined herein, capitalized terms have the definitions ascribed to them in the
NPA. Please confirm with us your acknowledgement and agreement with the
following:

(a) You are a “qualified institutional buyer” within the meaning of Rule 144A
under the Act (a “Qualified Institutional Buyer”) and have sufficient knowledge
and experience in financial and business matters to be capable of evaluating the
merits and risks of investing in, and are able and prepared to bear the economic
risk of investing in, the Securities.

(b) Neither the Administrative Agent nor its Affiliates (i) has provided you
with any information with respect to the Master Issuer, the Securities or the
Offering other than the information contained in the NPA, which was prepared by
the Master Issuer, or (ii) makes any representation as to the credit quality of
the Master Issuer or the merits of an investment in the Securities. The
Administrative Agent has not provided you with any legal, business, tax or other
advice in connection with the Offering or your possible purchase of the
Securities.

(c) You acknowledge that you have completed your own diligence investigation of
the Master Issuer and the Securities and have had sufficient access to the
agreements, documents, records, officers and directors of the Master Issuer to
make your investment decision related to the Securities. You further acknowledge
that you have had an opportunity to discuss the Master Issuer’s and the
Manager’s business, management and financial affairs, and the terms and
conditions of the proposed purchase, with the Master Issuer and the Manager and
their respective representatives.

(d) The Administrative Agent may currently or in the future own securities
issued by, or have business relationships (including, among others, lending,
depository, risk

 
D-1

--------------------------------------------------------------------------------

management, advisory and banking relationships) with, the Master Issuer and its
affiliates, and the Administrative Agent will manage such security positions and
business relationships as it determines to be in its best interests, without
regard to the interests of the holders of the Securities.

(e) You are purchasing the Securities for your own account, or for the account
of one or more Persons who are Qualified Institutional Buyers and who meet the
criteria described in paragraph (a) above and for whom you are acting with
complete investment discretion, for investment purposes only and not with a view
to a distribution in violation of the Act, subject, nevertheless, to the
understanding that the disposition of your property shall at all times be and
remain within your control, and neither you nor your Affiliates has engaged in
any general solicitation or general advertising within the meaning of the Act,
or the rules and regulations promulgated thereunder with respect to the
Securities. You confirm that, to the extent you are purchasing the Securities
for the account of one or more other Persons, (i) you have been duly authorized
to make the representations, warranties, acknowledgements and agreements set
forth herein on their behalf and (ii) the provisions of this letter constitute
legal, valid and binding obligations of you and any other Person for whose
account you are acting;

(f) You understand that (i) the Securities have not been and will not be
registered or qualified under the Act or any applicable state securities laws or
the securities laws of any other jurisdiction and are being offered only in a
transaction not involving any public offering within the meaning of the Act and
may not be resold or otherwise transferred unless so registered or qualified or
unless an exemption from registration or qualification is available and an
opinion of counsel on the foregoing shall have been delivered in advance to the
Master Issuer, (ii) the Master Issuer is not required to register the Securities
under the Act or any applicable state securities laws or the securities laws of
any state of the United States or any other jurisdiction, (iii) any permitted
transferee under the NPA must be a Qualified Institutional Buyer and (iv) any
transfer must comply with the provisions of Section 2.8 of the Base Indenture,
Section 4.3 of the Series 2018-1 Supplement and Sections 9.03 or 9.17 of the
NPA, as applicable;

(g) You will comply with the requirements of paragraph (f) above in connection
with any transfer by you of the Securities;

(h) You understand that the Securities will bear the legend set out in the form
of Securities attached to the Series 2018-1 Supplement and be subject to the
restrictions on transfer described in such legend;

(i) Either (i) you are not acquiring or holding the Securities for or on behalf
of, or with the assets of, any plan, account or other arrangement that is
subject to Section 406 of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), Section 4975 of the Code, or provisions under any Similar
Law (as defined in the Series 2018-1 Supplemental Definitions List attached to

 
D-2

--------------------------------------------------------------------------------

the Series 2018-1 Supplement as Annex A) or (ii) your purchase and holding of
the Securities will not constitute or result in  a non-exempt prohibited
transaction under Section 406 of ERISA or Section 4975 of the Code or a
violation of any applicable Similar Law; and

(j) You will obtain for the benefit of the Master Issuer from any purchaser of
the Securities substantially the same representations and warranties contained
in the foregoing paragraphs.

This letter agreement will be governed by and construed in accordance with the
laws of the State of New York without giving effect to any choice of law or
conflict provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of New York.
D-3

--------------------------------------------------------------------------------

You understand that the Administrative Agent will rely upon this letter
agreement in acting as an Administrative Agent in connection with the Offering.
You agree to notify the Administrative Agent promptly in writing if any of your
representations, acknowledgements or agreements herein cease to be accurate and
complete. You irrevocably authorize the Administrative Agent to produce this
letter to any interested party in any administrative or legal proceeding or
official inquiry with respect to the matters set forth herein.

 
[             ]
             
By:
        
Name:
       
Title:
                 
Agreed and Acknowledged:
   
[INVESTOR]
                   
By:
        
Name:
       
Title:
   



D-4

--------------------------------------------------------------------------------